Exhibit 10.1
EXECUTION VERSION


 
 
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of August 15, 2008
among
TRANS-ALLEGHENY INTERSTATE LINE COMPANY,
as Borrower,
THE LENDERS PARTY HERETO FROM TIME TO TIME,
CITIBANK, N.A.,
as Administrative Agent,
UNION BANK OF CALIFORNIA, N.A.,
as Collateral Agent,
BNP PARIBAS,
as Issuing Bank,
CITIGROUP GLOBAL MARKETS INC. and BNP PARIBAS SECURITIES CORP.,
as Joint Lead Arrangers and Joint Book Managers,
THE BANK OF NOVA SCOTIA,
as Syndication Agent,
and
BANK OF AMERICA, N.A.,
as Documentation Agent
 
Senior Secured Credit Facilities
$530,000,000 Construction Facility
$20,000,000 Revolving Facility
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page          
 
       
ARTICLE I.
DEFINITIONS Section 1.01  
Defined Terms
    2   Section 1.02  
Terms Generally
    34   Section 1.03  
Interrelationship with Existing Credit Agreement
    35          
 
       
ARTICLE II.
THE CREDITS        
 
        Section 2.01  
Commitments
    35   Section 2.02  
Loans and Borrowings Generally
    36   Section 2.03  
Requests for Borrowings
    37   Section 2.04  
Letters of Credit
    37   Section 2.05  
Funding of Borrowings
    42   Section 2.06  
Interest Elections
    43   Section 2.07  
Termination and Reduction of Commitments; Excluded Portions
    44   Section 2.08  
Repayment of Loans Generally; Evidence of Debt
    45   Section 2.09  
Repayment of Construction Loans and Revolving Loans
    46   Section 2.10  
Prepayment of Loans
    47   Section 2.11  
Fees
    48   Section 2.12  
Interest
    49   Section 2.13  
Alternate Rate of Interest
    49   Section 2.14  
Increased Costs
    50   Section 2.15  
Break Funding Payments
    51   Section 2.16  
Taxes
    52   Section 2.17  
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    53   Section 2.18  
Mitigation Obligations
    55   Section 2.19  
Incremental Facilities
    56   Section 2.20  
Siting Approval
    57   Section 2.21  
Illegality
    58          
 
       
ARTICLE III.
REPRESENTATIONS AND WARRANTIES        
 
        Section 3.01  
Organization; Power and Authority
    58   Section 3.02  
Authorization
    58   Section 3.03  
Disclosure and Projections
    59   Section 3.04  
Subsidiaries
    59   Section 3.05  
Financial Statements
    59   Section 3.06  
No Conflict
    60   Section 3.07  
Governmental Approvals
    60   Section 3.08  
Litigation; Compliance with Laws
    60  

 



--------------------------------------------------------------------------------



 



                              Page                   Section 3.09  
Taxes
    61   Section 3.10  
Title to Properties; Possession Under Leases
    61   Section 3.11  
Permits: Intellectual Property
    61   Section 3.12  
Siting of Additional Facilities
    62   Section 3.13  
ERISA
    62   Section 3.14  
Use of Proceeds
    62   Section 3.15  
Liens
    62   Section 3.16  
Investment Company Act
    62   Section 3.17  
FPA
    62   Section 3.18  
Environmental Matters; Hazardous Materials
    62   Section 3.19  
Senior Debt
    63   Section 3.20  
Solvency
    63   Section 3.21  
Employee Matters
    64   Section 3.22  
Collateral
    64   Section 3.23  
Single Purpose Entity; Separateness
    64   Section 3.24  
Major Project Contracts; No Default
    65   Section 3.25  
Broker’s Fees
    65   Section 3.26  
Ownership of Equity Interests
    65          
 
       
ARTICLE IV.
CONDITIONS PRECEDENT TO CERTAIN EVENTS        
 
        Section 4.01  
Closing Date
    65   Section 4.02  
Conditions Precedent to Each Credit Event
    69   Section 4.03  
Conditions Precedent to Completion
    71          
 
       
ARTICLE V.
AFFIRMATIVE COVENANTS        
 
        Section 5.01  
Information Delivery
    72   Section 5.02  
Compliance with Laws; Applicable Permits
    74   Section 5.03  
Maintenance of Insurance
    74   Section 5.04  
Operation of the Project
    75   Section 5.05  
Taxes
    75   Section 5.06  
Maintenance of Existence
    75   Section 5.07  
Senior Debt
    76   Section 5.08  
Environmental Law
    76   Section 5.09  
Maintenance of Records
    76   Section 5.10  
Use of Proceeds and Project Revenues
    76   Section 5.11  
Site Visits; Access to Property
    77   Section 5.12  
Preservation of Rights; Further Assurances
    77   Section 5.13  
Certain Regulatory Matters
    78   Section 5.14  
Separate Existence
    79   Section 5.15  
FERC Filings
    79   Section 5.16  
Solvency of Construction Contractor
    79   Section 5.17  
Construction of the Project
    79   Section 5.18  
Equity Commitments
    79  

 



--------------------------------------------------------------------------------



 



                              Page                   Section 5.19  
U.S.A. Patriot Act
    79   Section 5.20  
Application of Loss Proceeds
    80          
 
       
ARTICLE VI.
NEGATIVE COVENANTS        
 
        Section 6.01  
Transactions with Affiliates
    80   Section 6.02  
No Liquidation, Merger or Consolidation
    81   Section 6.03  
Liens
    81   Section 6.04  
Indebtedness
    81   Section 6.05  
Business Activities
    81   Section 6.06  
Sale of Assets
    81   Section 6.07  
Reallocation of Assets
    81   Section 6.08  
Distributions
    82   Section 6.09  
Contingent Liabilities
    82   Section 6.10  
Investments
    82   Section 6.11  
Fiscal Year, Name, Location and EIN
    82   Section 6.12  
Other Agreements
    82   Section 6.13  
Amendments to Major Project Contracts and Certain Other Agreements
    83   Section 6.14  
ERISA
    83   Section 6.15  
Regulations
    83   Section 6.16  
Amendments to Project Budget; Project Schedule
    83   Section 6.17  
Accounts
    83   Section 6.18  
Hazardous Materials
    84   Section 6.19  
Other Expenditures; Separately Financed Facilities
    84   Section 6.20  
Organizational Documents
    84          
 
       
ARTICLE VII.
EVENTS OF DEFAULT        
 
        Section 7.01  
Events of Default
    84   Section 7.02  
Remedies
    87          
 
       
ARTICLE VIII.
THE AGENTS        
 
        Section 8.01  
Appointment and Authority
    88   Section 8.02  
Each Agent in its Individual Capacity
    88   Section 8.03  
Duties of Agents; Exculpatory Provisions
    89   Section 8.04  
Reliance by Agents
    91   Section 8.05  
Delegation of Duties
    91   Section 8.06  
Resignation of Administrative Agent
    91   Section 8.07  
Resignation of Collateral Agent
    92   Section 8.08  
Non-Reliance on Administrative Agent, Collateral Agent and Other Lender Parties
    93   Section 8.09  
No Other Duties, etc
    94  

 



--------------------------------------------------------------------------------



 



                              Page                   Section 8.10  
Withholding Tax
    94          
 
       
ARTICLE IX.
MISCELLANEOUS        
 
        Section 9.01  
Notices
    95   Section 9.02  
Survival of Agreement
    96   Section 9.03  
Binding Effect
    96   Section 9.04  
Successors and Assigns
    96   Section 9.05  
Expenses; Indemnity
    99   Section 9.06  
Right of Set-off
    101   Section 9.07  
APPLICABLE LAW
    101   Section 9.08  
Waivers; Amendment
    101   Section 9.09  
Dominion Joint Venture
    103   Section 9.10  
Interest Rate Limitation
    103   Section 9.11  
Entire Agreement
    104   Section 9.12  
WAIVER OF JURY TRIAL
    104   Section 9.13  
Severability
    104   Section 9.14  
Counterparts
    104   Section 9.15  
Headings
    104   Section 9.16  
Jurisdiction; Consent to Service of Process
    104   Section 9.17  
Confidentiality; Treatment of Information
    105   Section 9.18  
Communications
    107   Section 9.19  
Posting of Communication
    109   Section 9.20  
Release of Liens
    109   Section 9.21  
U.S.A. Patriot Act
    110   Section 9.22  
Limitation of Recourse
    110   Section 9.23  
Separateness of the Borrower from Sponsor and its Subsidiaries
    110  

 



--------------------------------------------------------------------------------



 



Exhibits, Schedules and Appendices

     
Exhibit A
  Form of Assignment and Acceptance
Exhibit B-1
  Form of Borrowing Request
Exhibit B-2
  Form of Interest Election Request
Exhibit C
  Form of Notice of L/C Activity
Exhibit D
  Form of Subordination Terms
Exhibit E-1
  Form of Construction Note
Exhibit E-2
  Form of Revolving Note
Exhibit F
  Form of Certificate of Non-U.S. Lender
Exhibit G
  Form of Solvency Certificate
Exhibit H-1
  Form of Insurance Consultant’s Certificate
Exhibit H-2
  Form of Independent Engineer’s Certificate
 
   
Schedule 1.01(a)
  Additional Facilities
Schedule 1.01(b)
  Existing Indebtedness and Existing Liens
Schedule 1.01(c)
  Knowledge
Schedule 1.01(d)
  Allocated Loan Amounts
Schedule 2.01
  Commitments
Schedule 3.07
  Governmental Approvals
Schedule 3.15
  Liens
Schedule 3.18
  Environmental Matters
Schedule 5.03
  Insurance
Schedule 9.01
  Notice Addresses
 
   
Appendix I
  Project Budget
Appendix II
  Project Schedule
Appendix III
  Base Case Projections

 



--------------------------------------------------------------------------------



 



     AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 15, 2008 (this
“Agreement”), among TRANS-ALLEGHENY INTERSTATE LINE COMPANY, a Maryland and
Virginia corporation (the “Borrower”), the LENDERS party hereto from time to
time, CITIBANK, N.A., as administrative agent for the Lenders (in such capacity,
together with any successor administrative agent appointed pursuant to the
provisions of Section 8.06, the “Administrative Agent”), UNION BANK OF
CALIFORNIA, N.A., as the collateral agent (in such capacity, together with any
successor collateral agent appointed pursuant to the provisions of Section 8.07,
the “Collateral Agent”), BNP PARIBAS, as issuing bank (in such capacity,
together with any successor issuing bank appointed pursuant to the provisions of
Section 2.04(i), the “Issuing Bank”), CITIGROUP GLOBAL MARKETS INC. and BNP
PARIBAS SECURITIES CORP., as joint lead arrangers and joint book managers (in
such capacity, the “Arrangers”), THE BANK OF NOVA SCOTIA, as syndication agent
(in such capacity, the “Syndication Agent”), and BANK OF AMERICA, N.A., as
documentation agent (in such capacity, the “Documentation Agent”).
WITNESSETH:
     WHEREAS, the Borrower desires to (i) develop, construct, acquire, maintain,
own and operate an approximately 185 mile 500-kV transmission line (excluding an
approximately one mile portion to be built and owned by Virginia Electric and
Power Company (“Dominion”) on an existing right-of-way over the Appalachian
National Scenic Trail (the “Appalachian Trail”)) from a new substation in
western Pennsylvania to a point of interconnection with Dominion in Virginia
(including transformers, substations, radial lines, and other equipment and
facilities), (ii) own a 50% interest in the Jointly Owned Segment (as defined
below) (collectively with the transmission line referred to in clause (i), the
“TrAIL Transmission Line”) and (iii) develop, construct, acquire, maintain, own
and operate certain other electric transmission projects (as more fully defined
herein the “Additional Facilities,” and together with the TrAIL Transmission
Line and the West Virginia Facility (as defined below), the “Project”);
     WHEREAS, to finance certain costs related to the Project, the Borrower
entered into a Promissory Note in the principal amount of $10,000,000 dated
December 18, 2007 (as amended, supplemented or otherwise modified from time to
time, the “Existing Credit Agreement”) in favor of Citibank, N.A. as the lender
thereunder (in such capacity, the “Existing Lender”);
     WHEREAS, in order to continue to finance the development, construction,
acquisition, maintenance, ownership and operation of the Project, the Borrower
has requested the Lenders to extend, and the Lenders have agreed to extend,
certain credit facilities to the Borrower in an aggregate amount not to exceed
$550,000,000, consisting of (a) a construction loan facility in an aggregate
principal amount of $530,000,000 and (b) a revolving loan facility with an
aggregate stated amount of $20,000,000;
     WHEREAS, Allegheny Energy Transmission, LLC, a Delaware limited liability
company (the “Pledgor”), the owner of 100% of the Equity Interests in the
Borrower, has agreed to secure all of the Borrower’s Obligations by granting to
the Collateral Agent, for the benefit of the Secured Parties, a first priority
lien on 100% of its Equity Interests in the Borrower;

 



--------------------------------------------------------------------------------



 



     WHEREAS, Allegheny Energy, Inc. a Maryland corporation and the indirect
owner of 100% of the Equity Interests in the Borrower (the “Sponsor”), has
agreed to contribute cash to the Borrower to fund a portion of the Project Costs
pursuant to the Equity Commitment Agreement; and
     WHEREAS, in connection with the further extensions of credit described
above, it is the intent of the parties hereto that this Agreement amend and
restate in its entirety the Existing Credit Agreement;
     NOW, THEREFORE, the Lenders are willing to extend the credit described
above to the Borrower on the terms and subject to the conditions set forth
herein. Accordingly, the parties hereto agree as follows:
AGREEMENT:
ARTICLE I.
DEFINITIONS
     Section 1.01 Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “Activities” means a wide range of financial services and businesses,
including investment management, financing, securities trading, corporate and
investment banking and research.
     “Additional Equity Amount” has the meaning assigned to such term within the
definition of “Separately Financed Facility.”
     “Additional Facilities” means the electric transmission projects described
on Schedule 1.01(a) and any Qualifying Additional Facilities.
     “Adjusted LIBOR” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) LIBOR in effect for such Interest Period,
divided by (b) one minus the LIBOR Reserve Percentage (expressed as a decimal)
applicable to such Interest Period.
     “Administrative Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form provided by the Administrative Agent.
     “Affiliate” means, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.
     “Agent Fees” has the meaning assigned to such term in Section 2.11(e).
     “Agent Parties” has the meaning assigned to such term in Section 9.18(b).

2



--------------------------------------------------------------------------------



 



     “Agents” means the Administrative Agent and the Collateral Agent.
     “Agent’s Group” has the meaning assigned to such term in Section 8.02(b).
     “Agreement” has the meaning assigned to such term in the introductory
paragraph of this Agreement.
     “Allocated Jointly Owned Segment Loan Amount” means the amount of Loans
identified as the “Allocated Jointly Owned Segment Loan Amount” on
Schedule 1.01(d), which is the amount of Loans available to be applied for the
development, construction and acquisition of the Jointly Owned Segment.
     “Allocated Loan Amount” means the Allocated Prexy Loan Amount, the
Allocated Mt. Storm Loan Amount, the Allocated Meadow Brook Loan Amount, the
Allocated Virginia Loan Amount or the Allocated Jointly Owned Segment Loan
Amount, as applicable.
     “Allocated Meadow Brook Loan Amount” means the amount of Loans identified
as the “Allocated Meadow Brook Loan Amount” on Schedule 1.01(d), which is the
amount of Loans available to be applied for the development, construction and
acquisition of the Meadow Brook Segment.
     “Allocated Mt. Storm Loan Amount” means the amount of Loans identified as
the “Allocated Mt. Storm Loan Amount” on Schedule 1.01(d), which is the amount
of Loans available to be applied for the development, construction and
acquisition of the Mt. Storm Segment.
     “Allocated Prexy Loan Amount” means the amount of Loans identified as the
“Allocated Prexy Loan Amount” on Schedule 1.01(d), which is the amount of Loans
available to be applied for the development, construction and acquisition of the
Prexy Segment.
     “Allocated Virginia Loan Amount” means the amount of Loans identified as
the “Allocated Virginia Loan Amount” on Schedule 1.01(d), which is the amount of
Loans available to be applied for the development, construction and acquisition
of the Virginia Segment.
     “Alternate Virginia Segment” means the portion of the TrAIL Transmission
Line located exclusively in Virginia that runs from, but excluding, the existing
Meadow Brook Substation to a to-be-determined point of interconnection with
Dominion.
     “Appalachian Trail” has the meaning assigned to such term in the recitals
to this Agreement.
     “Applicable Margin” means:
     (a) during the period beginning on the Closing Date until the fifth
anniversary thereof, (i) with respect to any Eurodollar Loan, 1.875% per annum,
and (ii) with respect to any Base Rate Loan, .875% per annum, and

3



--------------------------------------------------------------------------------



 



     (b) from and after the fifth anniversary of the Closing Date, (i) with
respect to any Eurodollar Loan, 2.00% per annum, and (ii) with respect to any
Base Rate Loan, 1.00% per annum.
     “Applicable Permit” means at any time any Permit that is (a) necessary to
be obtained by or on behalf of the Borrower at such time in light of the stage
of development, construction or operation of the Project to enable the Borrower
to construct, test, operate, maintain, repair, own its interest in, or use the
Project as contemplated by the Transaction Documents, enter into any Transaction
Document or consummate and/or perform any transaction or obligation contemplated
hereby or thereby or (b) necessary so that none of the Lenders or any other
Secured Party may be deemed by any Governmental Authority to be subject to
regulation under the FPA or PUHCA 2005 or under any state laws or regulations
respecting the rates of, or the financial or organizational regulation of,
electric utilities solely as a result of the Borrower’s development,
construction, ownership, operation or control of the Project.
     “Approved Electronic Communication” means each notice, demand,
communication, information, document and other material that any Loan Party is
obligated to, or otherwise chooses to, provide electronically to either Agent
pursuant to any Financing Document or the transactions contemplated therein,
including (a) any supplement, joinder or amendment to the Pledge Agreement and
any other written agreement or instrument delivered or required to be delivered
in respect of any Financing Document or the transactions contemplated therein
and (b) any financial statement, financial and other report, notice, request,
certificate and other informational material; provided that “Approved Electronic
Communications” shall exclude (i) any notice delivered pursuant to Section 2.10
and any other notice relating to the payment of any principal or other amount
due under any Financing Document prior to the scheduled date therefor and
(ii) all notices of any Default or Event of Default.
     “Approved Electronic Platform” has the meaning assigned to such term in
Section 9.19(a).
     “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an entity
that administers or manages a Lender.
     “Approved Jointly Owned Segment Limit” means the $0 of Loans available to
be applied for the development, construction, and acquisition of the Jointly
Owned Segment prior to receipt of Siting Approval for the Jointly Owned Segment.
     “Approved Limit” means the Approved Prexy Limit, the Approved Mt. Storm
Limit, the Approved Meadow Brook Limit, the Approved Virginia Limit or the
Approved Jointly Owned Segment Limit, as applicable.
     “Approved Meadow Brook Limit” means the $107,000,000 of Loans available to
be applied for the development, construction, and acquisition of the Meadow
Brook Segment prior to receipt of Siting Approval for the Meadow Brook Segment.

4



--------------------------------------------------------------------------------



 



     “Approved Mt. Storm Limit” means the $128,000,000 of Loans available to be
applied for the development, construction, and acquisition of the Mt. Storm
Segment prior to receipt of Siting Approval for the Mt. Storm Segment.
     “Approved Prexy Limit” means the $110,000,000 of Loans available to be
applied for the development, construction, and acquisition of the Prexy Segment
prior to receipt of Siting Approval for the Prexy Segment.
     “Approved Virginia Limit” means the $34,000,000 of Loans available to be
applied for the development, construction, and acquisition of the Virginia
Segment prior to receipt of Siting Approval for the Virginia Segment.
     “Arrangers” has the meaning assigned to such term in the introductory
paragraph of this Agreement.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Borrower (if required by such assignment and acceptance), in the form of
Exhibit A or such other form as shall be approved by the Administrative Agent.
     “AT Section” means the transmission facilities to be owned by Dominion (or
an Affiliate of Dominion) which will connect the Proposed Virginia Segment and
the Jointly Owned Segment.
     “Available Unused Commitment” means, with respect to:
     (a) a Construction Lender, at any time of determination, an amount equal to
the amount by which (i) the Construction Commitment of such Construction Lender
at such time exceeds (ii) the aggregate principal amount of the Construction
Loans funded by such Construction Lender at or prior to such time; and
     (b) a Revolving Lender, at any time of determination, an amount equal to
the amount by which (i) the Revolving Commitment of such Revolving Lender at
such time exceeds (ii) the sum of (x) the aggregate principal amount of such
Revolving Lender’s Revolving Loans outstanding, and (y) such Revolving Lender’s
aggregate Facility Percentage of any L/C Exposure at such time.
     “Base Rate” means, for any day, a fluctuating rate of interest per annum
equal to the higher of (a) the rate of interest publicly announced from time to
time by the Administrative Agent as its base rate and (b) 0.5% per annum above
the Federal Funds Effective Rate in effect from time to time.
     “Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.
     “Base Rate Loan” means any Loan (including Base Rate Revolving Loans)
bearing interest at a rate determined by reference to the Base Rate in
accordance with the provisions of Article II.

5



--------------------------------------------------------------------------------



 



     “Base Rate Revolving Borrowing” means a Borrowing comprised of Base Rate
Revolving Loans.
     “Base Rate Revolving Loan” means any Revolving Loan bearing interest at a
rate determined by reference to the Base Rate in accordance with the provisions
of Article II.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” has the meaning assigned to such term in the introductory
paragraph of this Agreement.
     “Borrowing” means a group of Loans of a single Type under a single Credit
Facility and made on a single date and, in the case of Eurodollar Loans, as to
which a single Interest Period is in effect.
     “Borrowing Minimum” means with respect to any Construction Borrowing or
Revolving Borrowing, $2,000,000.
     “Borrowing Multiple” means with respect to any Construction Borrowing or
Revolving Borrowing, $1,000,000.
     “Borrowing Request” means a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B-1.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in the applicable currency in the London interbank market.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.14(b), by any lending office of such Lender that funds or books its
Loan hereunder or any Issuing Bank that issues a Letter of Credit hereunder or
by such Lender’s or Issuing Bank’s holding company, if any) with any written
request, guideline or directive (whether or not having the force of law but if
not having the force of law, then being one with which the relevant party would
customarily comply) of any Governmental Authority made or issued after the
Closing Date.

6



--------------------------------------------------------------------------------



 



     “Charges” has the meaning assigned to such term in Section 9.10.
     “CIAC Affiliate” has the meaning assigned to such term in Section 6.01.
     “Class of Lenders” means the Revolving Lenders, the Construction Lenders
and the New Construction Lenders of each Series of New Construction Loans, each
as a separate class of Lenders.
     “Closing Date” means August 15, 2008, and “Closing” means the making of the
initial Loans and any other applicable Credit Event on the Closing Date
hereunder.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Collateral” has the meaning assigned to such term in the Pledge Agreement.
     “Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement.
     “Commitment Fee” has the meaning assigned to such term in Section 2.11(a).
     “Commitments” means (a) with respect to any Lender, such Lender’s
Construction Commitment, New Construction Commitment or Revolving Commitment and
(b) with respect to any Issuing Bank, its L/C Issuing Commitment.
     “Communications” has the meaning assigned to such term in
Section 9.18(a)(i).
     “Completion” means the satisfaction of the conditions set forth in Section
4.03.
     “Construction Availability Period” means the period from the Closing Date
up to but excluding the earliest of (a) Maturity Date, (b) the date of
termination of the Construction Commitments, and (c) 180 days following the date
Completion is achieved.
     “Construction Borrowing” means a Borrowing comprised of Construction Loans
or New Construction Loans.
     “Construction Commitment” means, with respect to each Lender, the
commitment of such Lender to make Construction Loans pursuant to
Section 2.01(a), expressed as a Dollar amount representing the maximum aggregate
permitted amount of such Lender’s Construction Loans hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.07 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender under Section 9.04. The initial Dollar amount of each Lender’s
Construction Commitment is set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Construction
Commitment, as applicable. The aggregate amount of the Construction Commitments
on the date hereof is $530,000,000.
     “Construction Contract” means the Alliance Agreement for Engineering,
Construction and Project Management, dated as of February 28, 2007, between the
Borrower and the Construction Contractor (as amended, supplemented or otherwise
modified from time to time).

7



--------------------------------------------------------------------------------



 



     “Construction Contractor” means Kenny Construction Company.
     “Construction Facility” means the Construction Commitments and the
Construction Loans made hereunder.
     “Construction Lender” means a Lender with a Construction Commitment or with
outstanding Construction Loans.
     “Construction Loan Class” means (i) when used in reference to Lenders, the
Construction Lenders and the New Construction Lenders of each Series of New
Construction Loans, as separate classes of Lenders, (ii) when used in reference
to Commitments, the Construction Commitments and each Series of New Construction
Commitments, as separate classes of Commitments, and (iii) when used in
reference to Loans, the Construction Loans and each Series of New Construction
Loans, as separate classes of Loans.
     “Construction Loans” means the construction loans made by the Lenders to
the Borrower pursuant to Section 2.01(a).
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; the verb
“Control” and the adjectives “Controlling” and “Controlled” shall have meanings
correlative thereto.
     “CPCN” means a Certificate of Public Convenience and Necessity issued by a
Governmental Authority with jurisdiction over siting of a portion of the
Project.
     “Credit Event” has the meaning assigned to such term in Section 4.02.
     “Credit Event Date” means the date of a Credit Event.
     “Credit Facilities” means the Construction Facility, the New Construction
Facility and the Revolving Facility.
     “CWIP” means amounts expended or invested in connection with construction
work in progress, i.e. amounts expended or invested in Project facilities that
have not yet gone into service or become operational.
     “Debt Service Coverage Ratio” means, for any period, the ratio of (a) the
excess of all revenues received by the Borrower (for the avoidance of doubt,
excluding any equity contributions received by the Borrower or any debt incurred
by the Borrower) during such period over all operation and maintenance expenses
(excluding depreciation) and capital expenditures paid by the Borrower during
such period to (b) the sum of all scheduled interest, premium (if any),
scheduled principal and fees payable during such period in respect of all
Indebtedness of the Borrower.
     “Debt to Equity Ratio” means, as of any date of determination, the ratio of
(a) the aggregate outstanding principal amount of all Loans and, without
duplication, other Indebtedness of the type described in clauses (a) and (b) of
the definition of “Indebtedness” outstanding as of

8



--------------------------------------------------------------------------------



 



such date to (b) the sum of (i) all equity contributions theretofore made by the
Sponsor or any of its Affiliates to the Borrower and retained by the Borrower or
applied to the payment of Project Costs and (ii) all Project Receipt Payments
retained by the Borrower or applied to the payment of Project Costs; provided
that (A) $129,940,628 of equity contributions made to the Borrower prior to the
Closing Date and used, or held by the Borrower and available, to develop the
Project, which equity contributions are evidenced by documentation reasonably
acceptable to the Arrangers, shall be included in the calculation of such ratio
(provided that if any such contributed amounts are returned to the Sponsor or
any Affiliate thereof at any time, such returned amounts shall be deducted from
the amount of equity contributions used in such calculation pursuant to this
clause (b)(ii)(A)), and (B) any equity contributed (or any Project Receipt
Payments applied) in connection with any Separately Financed Facility or any
Excluded Portion (from and after the date that such portion of the Project has
been designated as an Excluded Portion) shall be excluded from the calculation
of such ratio.
     “Default” means any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.
     “Defaulting Lender” means any Lender with respect to which a Lender Default
is in effect.
     “Distributions” means, with respect to any period (computed without
duplication), any distributions, dividends, credits or transfers of any kind to
the extent received or available to be received by the Pledgor, the Sponsor or
any other Affiliate of Borrower, from the Borrower, other than payments pursuant
to the Services Agreement or the Tax Allocation Agreement or in connection with
any Permitted Affiliate Transaction.
     “Documentation Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement.
     “Dollars” or “$” means lawful money of the United States of America.
     “Dominion” has the meaning assigned to such term in the recitals to this
Agreement.
     “Dominion Direct Agreement” has the meaning assigned to such term in
Section 5.12(c).
     “Dominion/TrAILCo Agreement” means the Memorandum of Understanding,
effective as of May 15, 2007, between the Borrower and Dominion (as the same may
be amended from time to time in accordance with this Agreement) and any
subsequent definitive documentation between the Borrower and Dominion relating
to the Jointly Owned Segment.
     “Eligible Assignee” shall mean (i) any Lender, (ii) an Affiliate of any
Lender or (iii) any other Person approved as an “Eligible Assignee” by the
Administrative Agent, the Borrower and, in the case of an assignee of any
Revolving Loans or Revolving Commitments, the Issuing Bank (each such approval
not to be unreasonably withheld, conditioned or delayed).
     “Eminent Domain Proceeds” means all amounts and proceeds received by or on
behalf of the Borrower or the Collateral Agent in respect of an Event of Eminent
Domain.

9



--------------------------------------------------------------------------------



 



     “Environment” means ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata or sediment, natural resources such as flora and fauna or as
otherwise defined in any Environmental Law.
     “Environmental Claim” means any and all actions, suits, demands, demand
letters, claims, liens, notices of non-compliance or violation, notices of
liability or potential liability, investigations, proceedings, consent orders or
consent agreements relating in any way to any Environmental Law or the Release
of, or human exposure to, any Hazardous Material.
     “Environmental Law” means, collectively, all federal, state or local laws,
including common law, ordinances, regulations, rules, codes, orders, judgments
or other requirements or rules of law that relate to (a) the prevention,
abatement or elimination of pollution, or the protection of the Environment,
natural resources or human health (to the extent relating to exposure to
Hazardous Materials or occupational safety), or natural resource damages, and
(b) the use, generation, handling, treatment, storage, disposal, Release,
transportation or regulation of or exposure to Hazardous Materials, including
the Comprehensive Environmental Response Compensation and Liability Act, 42
U.S.C. §§ 9601 et seq., the Endangered Species Act, 16 U.S.C. §§ 1531 et seq.,
the Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. §§ 6901 et seq., the Clean Air Act, 42 U.S.C. §§ 7401 et
seq., the Clean Water Act, 33 U.S.C. §§ 1251 et seq., the Toxic Substances
Control Act, 15 U.S.C. §§ 2601 et seq., the Emergency Planning and Community
Right to Know Act, 42 U.S.C. §§ 11001 et seq., each as amended, and their state
or local counterparts or equivalents.
     “Equity Commitment” has the meaning assigned to such term in the Equity
Commitment Agreement.
     “Equity Commitment Agreement” means the Equity Commitment Agreement, dated
as of the date hereof, between the Sponsor and the Collateral Agent.
     “Equity Contributions” has the meaning assigned to such term in the Equity
Commitment Agreement.
     “Equity Interests” of any Person means any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any capital
stock (including preferred stock), any limited or general partnership interest
and any limited liability company membership interest.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “ERISA Affiliate” means any Person that for purposes of Title IV of ERISA
is a member of the controlled group of the Borrower, the Sponsor, or any of the
Sponsor’s subsidiaries, or under common control with the Borrower, the Sponsor,
or any of the Sponsor’s subsidiaries, within the meaning of Section 414 of the
Code.
     “ERISA Event” means (a) (i) the occurrence of a reportable event, within
the meaning of Section 4043(c) of ERISA, with respect to any Plan unless the
30-day notice requirement with respect to such event has been waived by the PBGC
or (ii) the requirements of Section 4043(b)

10



--------------------------------------------------------------------------------



 



of ERISA apply with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in paragraph
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected
to occur with respect to such Plan within the following 30 days; (b) the
application for a minimum funding waiver in accordance with Section 412(c) of
the Code with respect to a Plan; (c) the provision by the administrator of any
Plan of a notice of intent to terminate such Plan, pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of the Sponsor or any of its Subsidiaries or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA; (e) the
withdrawal by the Borrower, the Sponsor or any of the Sponsor’s Subsidiaries or
any ERISA Affiliate from a Multiple Employer Plan during a plan year for which
it was a substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) a
lien has been imposed under Section 302(f) of ERISA with respect to any Plan;
(g) the adoption of an amendment to a Plan requiring the provision of security
to such Plan pursuant to Section 307 of ERISA; or (h) the institution by the
PBGC of proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or
the occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan, provided, however, that the occurrence of the event or
condition described in Section 4042(a)(4) of ERISA shall be an ERISA Event only
if the PBGC has notified the Borrower, the Sponsor, any Subsidiary of the
Sponsor or any ERISA Affiliate that it intends to institute proceedings to
terminate a Plan pursuant to such Section.
     “Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board, as in effect from time to time.
     “Eurodollar” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBOR in accordance with the
provisions of Article II.
     “Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Loans.
     “Eurodollar Loan” means a Loan (including Eurodollar Revolving Loans)
bearing interest at a rate determined by reference to the Adjusted LIBOR in
accordance with the provisions of Article II.
     “Eurodollar Revolving Loan” means any Revolving Loan bearing interest at a
rate determined by reference to the Adjusted LIBOR in accordance with the
provisions of Article II.
     “Event of Default” has the meaning assigned to such term in Section 7.01.
     “Event of Eminent Domain” means any compulsory transfer or taking or
transfer under threat of compulsory transfer or taking of any material part of
the Collateral or the Project by any Governmental Authority that is reasonably
anticipated to last (or has lasted) for more than 150 consecutive days, unless
such transfer or taking is being contested by the Borrower in good faith by
appropriate proceedings.
     “Excluded Portion” means all or any identified portion of the Prexy
Segment, the Virginia Segment or the Jointly Owned Segment with respect to which
the Borrower has

11



--------------------------------------------------------------------------------



 



certified, and the Independent Engineer has confirmed, (a) that the completion
of such portion is not necessary to make any other portion of the Project (other
than another Excluded Portion) Used and Useful; provided that, if the Borrower
identifies the Jointly Owned Segment as an Excluded Portion, then the Virginia
Segment shall not be subject to the requirement that it be Used and Useful,
(b) that the failure by the Borrower to complete construction of such portion of
the Project on or before the seventh anniversary of the Closing Date could not
reasonably be expected to have a material adverse effect upon the business,
operations, properties, assets or condition (financial or otherwise) of the
Borrower and (c) as to (i) the aggregate amount of Loan proceeds that have been
applied with respect to such Excluded Portion and (ii) if the Jointly Owned
Segment is designated as an Excluded Portion, the aggregate amount of Loan
proceeds that have been applied to any portion of the Proposed Virginia Segment
(except to the extent such portion of the Proposed Virginia Segment is used as
part of the Alternate Virginia Segment) (such amount, the “Excluded Portion Loan
Amount”).
     “Excluded Portion Loan Amount” has the meaning assigned to such term in the
definition of “Excluded Portion.”
     “Excluded Taxes” means, with respect to any Secured Party or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) income or franchise taxes imposed on (or measured by)
its net income by the United States of America or by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office (or other fixed place of business) is
located or, in the case of any Lender or Issuing Bank, in which its applicable
lending office is located, (b) any branch profits tax or any similar tax that is
imposed by any jurisdiction described in clause (a) above, (c) other than in the
case of an assignee pursuant to a request by the Borrower under Section 2.18,
any withholding tax that is in effect and would apply to amounts payable
hereunder to such Secured Party at the time such Secured Party becomes a party
hereto (or designates a new lending office), except to the extent that such
Secured Party or other recipient (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.16(a) or Section 2.16(c), and (d) any withholding taxes
attributable to such Secured Party’s or such other recipient’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 2.16(e) or Section 2.16(f); provided, however, that the term “Excluded
Taxes” shall not include any taxes that are imposed or otherwise due as a result
of any action undertaken by one or more of such Secured Parties to collect funds
due hereunder or under any other Financing Document or enforce or exercise its
rights or pursue any remedy provided hereunder or under any other Financing
Document.
     “Existing Credit Agreement” has the meaning assigned to such term in the
recitals to this Agreement.
     “Existing Indebtedness” means the Indebtedness outstanding on the Closing
Date and described on Schedule 1.01(b).
     “Existing Lender” has the meaning assigned to such term in the recitals to
this Agreement.

12



--------------------------------------------------------------------------------



 



     “Existing Liens” means the Liens outstanding on the Closing Date and
described on Schedule 1.01(b).
     “Facility Percentage” means at any time, (a) with respect to any Revolving
Lender, the percentage of the total Revolving Commitments at such time
represented by such Lender’s Revolving Commitment at such time, (b) with respect
to any Construction Lender, the percentage of the total Construction Commitments
represented by such Lender’s Construction Commitment at such time and (c) with
respect to any New Construction Lender, the percentage of the total New
Construction Commitments represented by such Lender’s New Construction
Commitment at such time. If the relevant Commitments have terminated or expired,
the Facility Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments pursuant to Section 9.04.
     “Federal Funds Effective Rate” means, for any day, an interest rate per
annum equal to the weighted average (rounded upward, if necessary, to the next
1/100 of 1%) of the rates on overnight Federal funds transactions with members
of the Federal Reserve System arranged by Federal funds brokers on such day, as
published for such day on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the Federal Funds Effective Rate for such day shall be the
average (rounded upward, if necessary, to the next 1/100 of 1%) of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
     “Fees” means the Commitment Fee, the L/C Participation Fees, the Fronting
Fees, the L/C Processing Fees and the Agent Fees.
     “FERC” means the Federal Energy Regulatory Commission, or its successor.
     “Financial Model” means the financial model prepared by the Borrower and
delivered to the Arrangers and the Lenders prior to the Closing Date, including
the “Base Case Projections” included therein which projections are attached
hereto as Appendix III.
     “Financial Officer” of any Person means the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such Person.
     “Financing Documents” means this Agreement, any Letters of Credit, the
Pledge Agreement, the Kenny Direct Agreement, the ServiceCo Direct Agreement,
the Dominion Direct Agreement (if any), any promissory note issued under
Section 2.08(e), the Equity Commitment Agreement and the PJM Letter.
     “FPA” means the Federal Power Act, as amended, including the implementing
regulations thereunder.
     “Fronting Fees” has the meaning assigned to such term in
Section 2.11(d)(i).
     “Funds Flow Memorandum” means the memorandum, dated August 14, 2008
delivered by the Borrower to the Arrangers (and acceptable to the Arrangers)
with respect to the disbursement of Loan proceeds to be made on the Closing
Date.

13



--------------------------------------------------------------------------------



 



     “GAAP” means generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02(g).
     “Governmental Authority” means any federal, state or local governmental
agency, authority, instrumentality or regulatory or legislative body.
     “Governmental Rule” means, with respect to any Person, any law, rule,
regulation, ordinance, order, code, treaty, judgment, decree, directive, or, to
the extent having the force or effect of law, guideline, policy or similar form
of decision of any Governmental Authority binding on such Person.
     “Guarantee” of or by any Person (the “guarantor”) means (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take or pay or
otherwise) or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness,
(iv) entered into for the purpose of assuring in any other manner the holders of
such Indebtedness of the payment thereof or to protect such holders against loss
in respect thereof (in whole or in part) or (v) as an account party in respect
of any letter of credit or letter of guarantee issued to support such
Indebtedness, or (b) any Lien on any assets of the guarantor securing any
Indebtedness (or any existing right, contingent or otherwise, of the holder of
Indebtedness to be secured by such a Lien) of any other Person, whether or not
such Indebtedness is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or contained in any Project Contract
or entered into in connection with any acquisition or disposition of assets
permitted under this Agreement.
     “Hazardous Materials” means all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including explosive or
radioactive substances or petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls or radon gas, of any
nature, in each case subject to regulation by any Governmental Authority or
which can give rise to liability under any Governmental Rule.
     “Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions.

14



--------------------------------------------------------------------------------



 



     “Hedging Indebtedness” of any Person means all payments that such Person
would be required to make under outstanding Hedging Agreements in the event of
an early termination thereof on the date the Indebtedness of such Person is
being determined in respect of such Hedging Agreements (such payments in respect
of any such Hedging Agreements with a counterparty being calculated subject to
and in accordance with any netting provisions in such Hedging Agreements).
     “Increased Amount Date” has the meaning assigned to such term in Section
2.19(a).
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (d) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (other than trade liabilities and intercompany liabilities
incurred in the ordinary course of business and maturing within 365 days after
the incurrence thereof), (e) all Guarantees by such Person of Indebtedness of
others, (f) all Capital Lease Obligations of such Person, (g) all Hedging
Indebtedness of such Person, and (h) the principal component of all obligations,
contingent or otherwise, of such Person (i) as an account party in respect of
letters of credit (other than any letters of credit, bank guarantees or similar
instruments in respect of which a back-to-back letter of credit has been issued
under or as permitted by this Agreement) and (ii) in respect of bankers’
acceptances. The Indebtedness of any Person shall include the Indebtedness of
any partnership in which such Person is a general partner, other than to the
extent that the instrument or agreement evidencing such Indebtedness expressly
limits the liability of such Person in respect thereof.
     “Indemnified Taxes” means all Taxes other than Excluded Taxes.
     “Indemnitee” has the meaning assigned to such term in Section 9.05(b).
     “Independent Engineer” means R.W. Beck, Inc. or another nationally
recognized engineering consultant selected by the Administrative Agent and
reasonably acceptable to the Borrower.
     “Independent Engineer’s Report” means the report entitled “Independent
Engineer’s Report, TrAIL Transmission Line and Certain Other Facilities,” dated
August 15, 2008, delivered by the Independent Engineer, including all exhibits,
appendices and any other attachments thereto.
     “Information” means all information received from the Borrower, the Pledgor
or the Sponsor or any of their respective Subsidiaries relating to the Project,
the Borrower, the Pledgor or the Sponsor or any of their respective Subsidiaries
or any of their respective businesses, other than any such information that
(a) is available to the Secured Parties on a nonconfidential basis prior to
disclosure by the Borrower, the Pledgor or the Sponsor or any of their
respective Subsidiaries, (b) has been independently developed by such Secured
Party without violating Section 9.17 or (c) was available to such Secured Party
from a third party having, to such Person’s knowledge, no obligations of
confidentiality to the Borrower, the Pledgor or the Sponsor.

15



--------------------------------------------------------------------------------



 



     “Information Memorandum” means the Confidential Information Memorandum,
dated July 17, 2008, as modified or supplemented prior to the Closing Date.
     “Insolvent” means, with respect to any Person:
     (a) such Person (i) is generally not paying, or admits in writing its
inability to pay, its debts as they become due, (ii) voluntarily commences any
proceeding, files, or consents by answer or otherwise to the filing against it
of, a petition for relief or reorganization or arrangement or any other petition
under the U.S. Bankruptcy Code, as now constituted or hereafter amended, or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii)
consents to the institution of, or fails to contest in a timely and appropriate
manner, any proceeding or the filing of any petition described in clause
(b) below, (iv) files an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) makes an assignment for the benefit
of its creditors, (vi) consents to the appointment of a custodian, receiver,
trustee or other officer with similar powers with respect to it or with respect
to any substantial part of its property, (vii) is adjudicated as insolvent or to
be liquidated, or (viii) takes corporate action for the purpose of effecting any
of the foregoing; or
     (b) an involuntary proceeding has been commenced or an involuntary petition
has been filed in a court of competent jurisdiction seeking (i) relief in
respect of such Person or of a substantial part of the property or assets of
such Person, under the U.S. Bankruptcy Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for such Person or for
a substantial part of the property or assets of such Person or (iii) the
winding-up or liquidation of such Person, and in each case such proceeding or
petition shall continue undismissed or unstayed for a period of 60 consecutive
days or an order or decree approving or ordering any of the foregoing shall be
entered and shall remain unvacated or unstayed for a period of 60 consecutive
days.
     “Insurance Consultant” means Moore-McNeil, LLC or another nationally
recognized insurance consultant selected by the Administrative Agent and
reasonably acceptable to the Borrower.
     “Insurance Consultant’s Report” means the report entitled “Insurance Report
issued in connection with the TrAIL Transmission Line and Additional
Facilities,” dated August 11, 2008, delivered by the Insurance Consultant,
including all exhibits, appendices and any other attachments thereto.
     “Insurance Proceeds” means all casualty insurance (excluding general
liability, delayed completion or business interruption) proceeds received by or
on behalf of the Borrower or the Collateral Agent in respect of an event which
causes any material part of the Project to be damaged, destroyed or rendered
unfit for normal use for any reason whatsoever.

16



--------------------------------------------------------------------------------



 



     “Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.
     “Interest Payment Date” means (a) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Loan with an Interest Period of more
than three months’ duration, each day that would have been an Interest Payment
Date had successive Interest Periods of three months’ duration been applicable
to such Loan and, in addition, the date of any refinancing or conversion of such
Loan with or to a Loan of a different Type, and (b) with respect to any Base
Rate Loan, the last Business Day of each calendar quarter.
     “Interest Period” means, as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 9 or 12 months, if at the time of the relevant Borrowing,
all Lenders make interest periods of such length available), as the Borrower may
elect, or the date any Eurodollar Borrowing is converted to a Base Rate
Borrowing in accordance with Section 2.06 or repaid or prepaid in accordance
with Sections 2.08, 2.09 or 2.10; provided, however, that if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day. Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period.
     “Interim Equity Contribution” has the meaning assigned to such term in the
Equity Commitment Agreement.
     “Issuing Bank” has the meaning assigned to such term in the introductory
paragraph of this Agreement and each other Lender hereafter designated as an
Issuing Bank.
     “Jointly Owned Segment” means the portion of the TrAIL Transmission Line
located exclusively in Virginia that runs for approximately 30 miles from the
southeastern boundary of the Appalachian Trail and ends at a point of
interconnection with Dominion, which portion shall be 50% owned by TrAILCo and
50% owned by Dominion.
     “Kenny Direct Agreement” means the Direct Agreement, dated as of the
Closing Date, among Construction Contractor, the Collateral Agent and the
Borrower.
     “Knowledge” means, with respect to any Person, the actual knowledge of
officers of such Person listed on Schedule 1.01(c) or any of their successors.
     “L/C Disbursement” means a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit, including, for the avoidance of doubt, a payment
or disbursement made by an Issuing Bank pursuant to a Letter of Credit upon or
following the reinstatement of such Letter of Credit.

17



--------------------------------------------------------------------------------



 



     “L/C Exposure” means at any time (a) the sum of (i) the aggregate undrawn
amount of all Letters of Credit outstanding at such time and (ii) the aggregate
principal amount of all L/C Disbursements that have not yet been reimbursed
(including by way of a Revolving Borrowing) at such time less (b) any cash
collateral posted by the Borrower pursuant to Section 2.04(j). The L/C Exposure
of any Revolving Lender at any time shall mean its Facility Percentage of the
aggregate L/C Exposure at such time.
     “L/C Issuing Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit pursuant to
Section 2.04, expressed as a Dollar amount, as such commitment may be
(a) ratably reduced from time to time upon any reduction in the Revolving
Commitments pursuant to Section 2.07 and (b) reduced or increased from time to
time pursuant to assignments by or to such Issuing Bank under Section 9.04. The
amount of each Issuing Bank’s L/C Issuing Commitment as of the Closing Date is
set forth in Schedule 2.01, or in the Assignment and Acceptance pursuant to
which such Issuing Bank shall have assumed its L/C Issuing Commitment, as
applicable. The aggregate amount of L/C Issuing Commitments on the Closing Date
is $20,000,000.
     “L/C Participation Fee” has the meaning assigned such term in
Section 2.11(c).
     “L/C Processing Fees” has the meaning assigned to such term in Section
2.11(d)(ii).
     “L/C Reimbursement Obligation” means the Borrower’s obligation to repay L/C
Disbursements as provided in Sections 2.04(e) and (f).
     “Legal Requirements” means, as to any Person, any requirement under a
Permit, and any Governmental Rules, in each case applicable to or binding upon
such Person or any of its properties or to which such Person or any of its
properties is subject.
     “Lender” means each financial institution listed on Schedule 2.01 and any
other Person that becomes a “Lender” hereunder pursuant to Section 2.19 or
Section 9.04.
     “Lender Default” means (a) the refusal (which has not been retracted) of a
Lender to make available its portion of any Borrowing, to acquire participations
in a Letter of Credit pursuant to Section 2.04(d) or to fund its portion of any
unreimbursed payment under Section 2.04(e), or (b) a Lender having notified in
writing the Borrower and/or the Administrative Agent that it does not intend to
comply with its obligations under Section 2.04 or 2.05.
     “Lender Party” means each Lender and each Issuing Bank.
     “Letter of Credit” means any letter of credit issued pursuant to
Section 2.04.
     “LIBOR” means in relation to any Eurodollar Borrowing:
     (a) the applicable Screen Rate; or
     (b) if no Screen Rate is available for the Interest Period of that
Eurodollar Borrowing, the arithmetic mean of the rates (rounded upwards to four
decimal places) as supplied to the Administrative Agent at its request quoted by
Citicorp North America,

18



--------------------------------------------------------------------------------



 



Inc. to leading banks in the London interbank market, as of 11:00 a.m. London
time, on the Quotation Day for the offering of deposits in Dollars and for a
period comparable to the Interest Period for that Eurodollar Borrowing.
     “LIBOR Reserve Percentage” for any Interest Period for all Eurodollar
Borrowings comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) for a member bank of the Federal Reserve System in New York City
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on Eurodollar Borrowings is
determined) having a term equal to such Interest Period.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
     “Loans” means the Construction Loans, the New Construction Loans and the
Revolving Loans.
     “Loan Party” means any of the Borrower, the Pledgor or the Sponsor.
     “Loss Proceeds” means any Insurance Proceeds and Eminent Domain Proceeds.
     “Major Project Contracts” means (a) the Construction Contract, (b) the
Transmission Owners Agreement, (c) the Service Agreement, (d) the
Dominion/TrAILCo Agreement and (e) any other contract or agreement relating to
the TrAIL Transmission Line that provides for payments to be made (or is
reasonably expected to result in payments to be made) by or to the Borrower in
the aggregate in excess of $3,000,000 in any year or $5,000,000 within any
3 year period; provided, in the case of this clause (e), that such contracts or
agreements shall not constitute Major Project Contracts to the extent that such
contracts or agreements relate to (i) real property transactions (i.e. easements
and real property acquisitions) or (ii) Owner Procured Materials (as defined in
the Construction Contract).
     “Major Project Participants” means each of the counterparties to the Major
Project Contracts; provided that no party to the Transmission Owners Agreement
other than PJM shall be a Major Project Participant.
     “Margin Stock” has the meaning assigned to such term in Regulation U.
     “Material Adverse Effect” means a material adverse effect upon (a) the
business, operations, properties, assets or condition (financial or otherwise)
of the Borrower, (b) the validity or priority of the liens on the Collateral,
(c) the ability of the Borrower to perform its material obligations under the
Financing Documents to which it is a party, including the

19



--------------------------------------------------------------------------------



 



Borrower’s ability to achieve Completion of the Project other than any Excluded
Portion prior to the seventh anniversary of the Closing Date, (d) the material
rights or remedies of the Lenders under any of the Financing Documents or
(e) the validity or enforceability of any of the Financing Documents.
     “Materiality Threshold” has the meaning assigned to such term in Section
7.01(g).
     “Maturity Date” means the seventh anniversary of the Closing Date.
     “Maximum Debt to Equity Ratio” means (a) prior to Completion, a maximum
Debt to Equity Ratio of the Borrower of 2:1 and (b) from and after Completion, a
maximum Debt to Equity Ratio of the Borrower of 1:1.
     “Maximum Rate” has the meaning assigned to such term in Section 9.10.
     “Meadow Brook Segment” means the portion of the TrAIL Transmission Line
located in West Virginia and Virginia that runs from, but excluding, the
existing Mt. Storm Substation to and including the existing Meadow Brook
Substation.
     “Meadow Brook Substation” means the existing electrical substation owned by
The Potomac Edison Company, an Affiliate of the Borrower, forming a part of the
Meadow Brook Segment and located approximately seven miles south of Winchester,
Virginia.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Mt. Storm Segment” means the portion of the TrAIL Transmission Line
located in Pennsylvania and West Virginia that runs from and including the new
502 Junction Substation (as described in the Independent Engineer’s Report),
including a new 502 Junction Tap (as described in the Independent Engineer’s
Report), to and including the existing Mt. Storm Substation.
     “Mt. Storm Substation” means the existing electrical substation owned by
Dominion forming a part of the Mt. Storm Segment and located approximately 13
miles northeast of Thomas, West Virginia.
     “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower, the Sponsor, any of the
Sponsor’s Subsidiaries or any ERISA Affiliate is making or accruing an
obligation to make contributions, or has within any of the preceding five plan
years made or accrued an obligation to make contributions.
     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower, the Sponsor, any of the Sponsor’s Subsidiaries or any ERISA Affiliate
and at least one Person other than the Borrower, the Sponsor, any of the
Sponsor’s Subsidiaries and the ERISA Affiliates or (b) was so maintained and in
respect of which the Borrower, the Sponsor, any of the Sponsor’s Subsidiaries or
any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in
the event such plan has been or were to be terminated.

20



--------------------------------------------------------------------------------



 



     “Net Available Amount” means, with respect to any Loss Proceeds, such
proceeds net of the related reasonable and documented out-of-pocket costs and
expenses (if any) and, if applicable, reasonable transaction costs (including
legal and accounting fees and expenses, and taxes paid or payable as a result
thereof), incurred by the Borrower in connection with the collection,
enforcement, negotiation, consummation, settlement, administration or other
activity related to the receipt or collection of Loss Proceeds.
     “New Construction Facility” means the New Construction Commitments and the
New Construction Loans made hereunder, if any.
     “New Construction Loan” has the meaning assigned to such term in Section
2.19(c).
     “New Construction Commitments” has the meaning assigned to such term in
Section 2.19(a).
     “New Construction Lender” has the meaning assigned to such term in Section
2.19(a).
     “Non-Consenting Lender” has the meaning assigned to such term in Section
9.08(d).
     “Non-U.S. Lender” has the meaning assigned to such term in Section 2.16(e).
     “Notice of L/C Activity” means a request by the Borrower in accordance with
the terms of Section 2.04 and substantially in the form of Exhibit C.
     “Obligations” means obligations of the Borrower from time to time arising
in respect of the payment of (i) principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (ii) all other monetary obligations, including L/C Reimbursement
Obligations, fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Loan Parties to the Secured Parties, or that are otherwise payable to any
Secured Party, in each case under this Agreement or any other Financing
Document.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property, intangible or mortgage recording taxes,
charges or similar levies arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, the
Financing Documents.
     “Participant” has the meaning assigned to such term in Section 9.04(c)(i).
     “PBGC” means the Pension Benefit Guaranty Corporation (or any successor)
referred to and defined in ERISA.

21



--------------------------------------------------------------------------------



 



     “Permits” means any and all franchises (if any), licenses, permits,
approvals, notifications, certifications, registrations, authorizations,
exemptions, qualifications and other rights, privileges and approvals required
under any Governmental Rule.
     “Permitted Affiliate Transaction” has the meaning assigned to such term in
Section 6.01.
     “Permitted Debt” means:
     (a) Indebtedness incurred under the Financing Documents, as in effect on
the Closing Date or as amended in accordance with the terms thereof;
     (b) Indebtedness that is pari passu with (or junior to) the Indebtedness
under the Financing Documents and is incurred to finance capital expenditures
required by any applicable Legal Requirement;
     (c) Indebtedness incurred in connection with the acquisition by the
Borrower in the ordinary course of business of property or equipment which
Indebtedness is solely for the purpose of financing such acquisition,
construction or improvement of any such property or equipment (and which may
include extensions, renewals or replacement of any of the foregoing for the same
or a lesser amount) provided that such Indebtedness is unsecured or is secured
solely by Liens permitted pursuant to clause (g) of the definition of Permitted
Liens, in an aggregate amount not in excess of $10,000,000 at any one time
outstanding;
     (d) trade accounts payable or other similar Indebtedness arising or
incurred in the ordinary course of business (but not for borrowed money) and
          (i) not more than 90 days past due, or
          (ii) being contested in good faith and by appropriate proceedings;
     (e) Indebtedness permitted in connection with any Permitted Refinancing;
     (f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, financial assurances and completion guarantees and similar
obligations in each case provided in the ordinary course of business, including
those incurred to secure health, safety and environmental obligations in the
ordinary course of business; provided such Indebtedness shall not exceed
$10,000,000 in the aggregate at any time;
     (g) Indebtedness in respect of Hedging Indebtedness; provided that such
Hedging Indebtedness shall not exceed (i) $75,000,000 in the aggregate at any
time plus (ii) an additional amount of Hedge Indebtedness, on an unsecured
basis, if a Governmental Authority requires the Borrower to incur such
additional amount, so long as such additional amount does not exceed $75,000,000
in the aggregate at any time;
     (h) unsecured intercompany Indebtedness; provided that (i) such
Indebtedness shall not exceed $25,000,000 in the aggregate at any time and
(ii) such Indebtedness is

22



--------------------------------------------------------------------------------



 



subordinated to all Indebtedness arising under the Financing Documents pursuant
to the terms set forth in Exhibit D; and
     (i) additional unsecured Indebtedness of the Borrower in an aggregate
principal amount not to exceed $15,000,000 at any one time outstanding.
“Permitted Investments” means:
     (a) direct obligations of (or obligations guaranteed by) the United States
of America or any agency or instrumentality thereof maturing within one year
from the date of acquisition;
     (b) commercial paper maturing within 270 days from the date of acquisition
and rated at least “P-1” (or the equivalent grade) by Moody’s or at least “A-1”
(or the equivalent grade) by S&P;
     (c) certificates of deposit, demand deposits, eurodollar deposits, bankers’
acceptances and time deposits maturing within one year from the acquisition
thereof issued or guaranteed by or placed with any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof that has a combined capital and surplus and undivided profits of
not less than $500,000,000;
     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) and entered into with a financial
institution satisfying the criteria described in clause (c); and
     (e) mutual funds or trust funds that invest solely in securities described
in clauses (a) through (d) above (provided such securities may have remaining
maturities of up to 13 months while being held by the applicable mutual fund).
“Permitted Liens” means:
     (a) the rights and interests of the Secured Parties as provided in the
Financing Documents and the Security Documents;
     (b) Liens for Taxes not yet due and payable or that are being contested and
reserved against as provided under Section 5.05;
     (c) materialmen’s, mechanics’, workers’, repairmen’s, employees’ or other
like Liens, arising in the ordinary course of business or in connection with the
construction of the Project or any Separately Financed Facility, which Liens
(i) do not materially detract from the value of the Project or any Separately
Financed Facility, as applicable, or materially impair the use, development,
construction, acquisition, maintenance, ownership or operation thereof, (ii) are
for amounts not yet due or (iii) are being contested in good faith by
appropriate proceedings and for which appropriate reserves have been made in
accordance with GAAP;

23



--------------------------------------------------------------------------------



 



     (d) Liens arising out of judgments or awards so long as (i) an appeal or
proceeding for review is being prosecuted in good faith and for the payment of
which adequate reserves, bonds or other security reasonably acceptable to the
Administrative Agent have been provided or are fully covered by insurance
(subject to customary deductibles or self-insurance) or (ii) such judgment or
award has not otherwise resulted in an Event of Default pursuant to
Section 7.01(i);
     (e) Liens securing Indebtedness incurred in connection with any Permitted
Refinancing (which Liens shall only apply to the Equity Interests of the
Borrower held by the Pledgor, shall be pari passu with the Liens granted to the
Secured Parties under the Financing Documents and shall otherwise be subject to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent);
     (f) easements, rights-of-way, restrictions (including zoning restrictions),
trackage rights, minor defects or irregularities in title, restrictions on use
of Real Property and other similar encumbrances or Liens that, in the aggregate,
do not interfere in any material respect with the value of, or the Borrower’s
ability to develop, construct, acquire, maintain, own or operate the Project or
any Separately Financed Facility;
     (g) purchase money Liens upon or in real property or equipment acquired or
held by the Borrower in the ordinary course of business securing the purchase
price of such property or equipment or to secure Indebtedness incurred solely
for the purpose of financing the acquisition, construction or improvement of any
such property or equipment to be subject to such Liens, or Liens existing on any
such property or equipment at the time of acquisition (other than any such Liens
created in contemplation of such acquisition that do not secure the purchase
price), or extensions, renewals or replacement of any of the foregoing for the
same or a lesser amount; provided, however, that no such Lien shall extend to or
cover any property other than the property or equipment being acquired,
constructed or improved, and no such extension, renewal or replacement shall
extend to or cover any property not theretofore subject to the Lien being
extended, renewed or replaced; provided, further, that the aggregate principal
amount of the Indebtedness secured by Liens permitted by this clause (g) shall
not exceed $10,000,000 at any time outstanding;
     (h) Liens, deposits or pledges to secure statutory obligations or for
purposes of like general nature in the ordinary course of its business, not to
exceed $10,000,000 in the aggregate at any time, and with any such Lien to be
released within 270 days of its attachment;
     (i) Liens related to land restoration or replanting not to exceed $500,000
at any time;
     (j) Liens granted to counterparties under Hedging Agreements to secure
Hedging Indebtedness, provided that the amount secured shall not exceed
$75,000,000, so long as (i) each such counterparty is a Lender at the time the
applicable Lien is granted to it, which Lien shall be permitted to remain in
effect for so long as such counterparty remains a Lender, and (ii) such Liens
shall be pari passu with the Liens granted to the

24



--------------------------------------------------------------------------------



 



Secured Parties under the Financing Documents and shall otherwise be subject to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent; and
     (k) Liens not otherwise permitted hereunder so long as the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
$7,500,000 at any time.
     “Permitted Pre-Construction Expenditures” means equity funds received by
the Borrower from the Sponsor and spent by the Borrower on design, engineering,
permitting and similar pre-construction development costs for any project or
facility not constituting a part of the Project and on which construction has
not commenced, which expenditures shall not at any time exceed, in the
aggregate, the lesser of (a) the unused contingency in the Project Budget at
such time and (b) $50,000,000 at any time outstanding of expenditures. To the
extent that any such expenditures were made with respect to a project that
subsequently qualifies as a Separately Financed Facility and such expenditures
are included in the Additional Equity Amount with respect to such Separately
Financed Facility, such expenditures shall no longer be counted as Permitted
Pre-Construction Expenditures.
     “Permitted Refinancing” means the long-term refinancing of all or any
portion of the Loans; provided that (a) the amount of Indebtedness incurred in
connection with such refinancing does not exceed the lesser of (i) the principal
amount being refinanced (plus any outstanding interest, reasonable fees,
brokerage costs, and other costs and expenses incurred in connection with such
refinancing) and (ii) the maximum amount that would permit the Borrower to
comply with the Maximum Debt to Equity Ratio; (b) the scheduled maturity date of
such refinancing Indebtedness shall be no earlier than the Maturity Date;
(c) the guarantees and security, if any, for such Indebtedness shall not be
greater than that for the Credit Facilities and Indebtedness incurred in
connection with such refinancing ranks, as to security and payment, pari passu
with or junior to the Credit Facilities; (d) no mandatory prepayment, covenant
and default provision applicable to such refinancing Indebtedness or, if
applicable, the related security or guarantees of such refinancing Indebtedness
shall be, taken as a whole, materially more favorable to the refinancing lenders
than the terms that are applicable to the Revolving Facility, the Construction
Facility or the New Construction Facility; (e) after giving effect to the
incurrence of such refinancing Indebtedness, such refinancing Indebtedness could
not reasonably be expected to have a Material Adverse Effect; (f) after giving
effect to the incurrence of such refinancing Indebtedness, no Default or Event
of Default shall have occurred and be continuing; (g) a Responsible Officer of
the Borrower shall have certified to the Lenders its compliance with the
foregoing; and (h) the Administrative Agent shall have received a true and
correct copy of all documents evidencing such refinancing Indebtedness on the
date of the incurrence thereof; provided that none of clauses (a) through
(h) shall apply if such Permitted Refinancing refinances all of the Loans and
simultaneously with the closing of such Permitted Refinancing all of the Loans
are repaid, all of the Commitments are terminated and all outstanding Letters of
Credit are either returned to the Issuing Bank or are cancelled.
     “Person” means any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company,
individual or family trust, or Governmental Authority.

25



--------------------------------------------------------------------------------



 



     “PJM” means PJM Interconnection, L.L.C.
     “PJM Letter” means that certain Letter, dated August 15, 2008, from the
Borrower to PJM and the Collateral Agent, Re: Transmission Owners Agreement.
     “Plan” means a Single-Employer Plan or a Multiple Employer Plan.
     “Pledge Agreement” means the Pledge Agreement, dated as of the date hereof,
between the Pledgor and the Collateral Agent.
     “Pledgor” has the meaning assigned to such term in the recitals to this
Agreement.
     “Prexy Segment” means the portion of the TrAIL Transmission Line located
exclusively in Pennsylvania that runs from and including the new Prexy
Substation (as described in the Independent Engineer’s Report) to, but
excluding, the new 502 Junction Substation (as described in the Independent
Engineer’s Report), including approximately 15 miles of new 138 kV radial
transmission lines.
     “Professional Services Agreement” means the Professional Services
Agreement, dated as of July 11, 2007, between the Borrower and the Independent
Engineer.
     “Project” has the meaning assigned to such term in the recitals to this
Agreement.
     “Project Budget” means a budget setting forth all reasonably expected
Project Costs through Completion, which budget is attached hereto as Appendix I.
     “Project Contracts” means the Major Project Contracts and each other
contract or agreement related to the development, construction, acquisition,
maintenance, ownership or operation of the Project, between the Borrower and any
other Person.
     “Project Costs” means, collectively, (a) development, construction,
acquisition, maintenance, operation and other costs in connection with the TrAIL
Transmission Line, (b) development, construction, acquisition, maintenance,
operation and other costs in connection with the Additional Facilities of not
more than $220,000,000 (to be allocated among Additional Facilities generally as
set forth on Schedule 1.01(a) hereto), (c) costs incurred in connection with
implementing the West Virginia Settlement, (d) costs incurred in connection with
the issuance of, or compliance with, any CPCN, including costs incurred in
connection with any modification of the West Virginia Settlement after the
Closing Date, if and to the extent the West Virginia Settlement or any such
modification is approved by the West Virginia PSC, or in connection with
implementing the terms of any settlements with interested parties in respect of
legal actions taken or threatened by such parties relating to any CPCN, provided
that, in the case of clause (d), (i) such costs are not material, (ii) the
incurrence of such costs will not materially adversely affect the Borrower or
the Project and (iii) the Borrower reasonably expects that such costs will be
recoverable under its FERC-approved tariff and (e) fees and expenses incurred,
and interest accrued, in connection with the Credit Facilities (to the extent
not included in clauses (a), (b), (c) or (d) above).

26



--------------------------------------------------------------------------------



 



     “Project Equity Commitment” has the meaning assigned to such term in the
Equity Commitment Agreement.
     “Project Receipt Payments” means any revenues or other amounts (including
any payments reflecting a return on CWIP) the Borrower receives in cash less any
operating costs incurred in connection therewith.
     “Project Schedule” means a schedule setting forth the expected schedule and
milestones for construction of the Project through Completion, which schedule is
attached hereto as Appendix II.
     “Projections” means the projections of the Borrower included in the
Information Memorandum and any other financial projections, estimates, opinions,
evaluations, forecasts or other forward-looking statements (including the
Financial Model) furnished to the Lenders and Agents by, or as directed by, the
Borrower prior to the Closing Date.
     “Proposed Virginia Segment” means the portion of the TrAIL Transmission
Line located exclusively in Virginia that runs from, but excluding, the existing
Meadow Brook Substation to a point approximately 300 feet from the western
boundary of the Appalachian Trail.
     “Prudent Utility Practice” means, as to the Project or any Separately
Financed Facility, those practices, methods and standards that, in the exercise
of reasonable and prudent judgment by an electric utility company designing,
installing, constructing and operating high-voltage, interstate electric
transmission lines and related facilities in the United States, based on the
facts known or which reasonably should have been known at the time a decision
was made, would have been expected to efficiently accomplish the desired result
in a manner that: (a) is consistent with Legal Requirements and standards
generally utilized in projects similar to the Project or any Separately Financed
Facility, as applicable, without requiring a level of care higher than that
necessary to efficiently accomplish the desired result, even if some in the
industry employ a higher standard; (b) makes due consideration for reliability,
safety and protection of equipment; and (c) is consistent with manufacturers’
recommendations and warranties.
     “PUHCA 2005” means the Public Utility Holding Company Act of 2005, as
amended, and all rules and regulations adopted thereunder.
     “Qualifying Additional Facilities” means equipment and facilities which
meet the following criteria:
     (a) the development and construction of such equipment or facility is a PJM
directed, approved or authorized project;
     (b) the costs associated with such equipment or facilities are recoverable
by the Borrower under a FERC-approved tariff;
     (c) the Borrower (i) has obtained all approvals, including any CPCN, that
individually or in the aggregate are material for the then current stage of
construction of such equipment or facilities and all such approvals are final
and binding and in full force and effect and (ii) reasonably expects to obtain
all other approvals that will be required in connection with

27



--------------------------------------------------------------------------------



 



the development, construction, acquisition, maintenance, ownership or operation
of the equipment or facilities on or prior to the date on which such approvals
will be required in connection therewith;
     (d) prior to spending any funds, or committing to spend any funds, on such
equipment and facilities, the Borrower has certified that such equipment and
facilities are technologically feasible and can be completed for the amount
budgeted therefor, which amount includes a reasonable contingency and, when
aggregated with all amounts budgeted for other Qualifying Additional Facilities,
does not exceed $48,000,000;
     (e) the Independent Engineer has verified the items certified by the
Borrower as described in the preceding clause (d); and
     (f) the Sponsor has made an equity contribution to the Borrower in an
amount equal to 50% of the costs of such equipment and facilities.
     “Quotation Day” means, in relation to any period for which an interest rate
is to be determined, two Business Days before the first day of such period.
     “Real Property” means all right, title and interest of the Borrower in and
to any and all parcels of real property owned, leased or operated by the
Borrower together with all improvements and appurtenant fixtures, equipment,
personal property, easements and other property and rights incidental to the
ownership, lease or operation thereof.
     “Register” has the meaning assigned to such term in Section 2.08(c).
     “Regulation U” means Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation X” means Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Release” means any release, placing, spilling, leaking, seepage, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, disposing or depositing in, into or onto the Environment.
     “Required Class Lenders” means (i) with respect to the Revolving Facility,
at any time, Revolving Lenders having Revolving Loans outstanding and Available
Unused Commitments that taken together represent more than 50% of the sum of all
Revolving Loans outstanding and the total Available Unused Commitments of all
Revolving Lenders at such time and (ii) the Required Construction Class Lenders.
     “Required Construction Class Lenders” means (i) with respect to the
Construction Facility, at any time, Construction Lenders having Construction
Loans outstanding and Available

28



--------------------------------------------------------------------------------



 



Unused Commitments that taken together represent more than 50% of the sum of all
Construction Loans outstanding and the total Available Unused Commitments of all
Construction Lenders at such time and (ii) with respect to the New Construction
Facility, at any time, New Construction Lenders having a Series of New
Construction Loans outstanding that together represent more than 50% of the sum
of all New Construction Loans of that Series.
     “Required Lenders” means, at any time, Lenders having Loans outstanding,
L/C Exposures (if applicable), and Available Unused Commitments that taken
together represent more than 50% of the sum of all Loans outstanding, L/C
Exposures (if applicable), and the total Available Unused Commitments at such
time. The Loans, L/C Exposures (if applicable) and Available Unused Commitment
of any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.
     “Responsible Officer” of any Person means any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.
     “Restricting Information” has the meaning assigned to such term in Section
9.17(b).
     “Revolving Availability Period” means the period from the Closing Date to
but excluding the earlier of (a) the Maturity Date and (b) the date of
termination of the Revolving Commitments.
     “Revolving Borrowing” means a Borrowing comprised of Revolving Loans.
     “Revolving Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans pursuant to Section 2.01(b), expressed as
a Dollar amount representing the maximum aggregate permitted amount of such
Lender’s Revolving Facility Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.07 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender under
Section 9.04. The initial Dollar amount of each Lender’s Revolving Commitment is
set forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to
which such Lender shall have assumed its Revolving Commitment, as applicable.
The aggregate amount of the Revolving Commitments on the date hereof is
$20,000,000.
     “Revolving Facility” means the Revolving Commitments and the extensions of
credit made hereunder by the Revolving Lenders.
     “Revolving Facility Exposure” means, at any time, the sum of (a) the
aggregate principal amount of the Revolving Loans outstanding at such time, and
(b) the L/C Exposure at such time. The Revolving Facility Exposure of any
Revolving Lender at any time shall be the sum of (a) the aggregate principal
amount of such Revolving Lender’s Revolving Loans outstanding at such time and
(b) such Revolving Lender’s Facility Percentage of the L/C Exposure at such
time.
     “Revolving Lender” means a Lender with a Revolving Commitment or with
outstanding Revolving Loans.

29



--------------------------------------------------------------------------------



 



     “Revolving Loans” means the revolving loans made by the Lenders to the
Borrower pursuant to Section 2.01(b).
     “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Companies, Inc.
     “Screen Rate” means, in relation to LIBOR, the British Bankers’ Association
Interest Settlement Rate per annum for deposits in Dollars for the relevant
Interest Period, displayed on Page 3750 on the Dow Jones Markets Service. If the
agreed page is replaced or service ceases to be available, the Administrative
Agent may specify another page or service displaying the appropriate rate after
consultation with the Borrower and the Lenders.
     “Secured Parties” means, collectively, the Lenders, any Issuing Bank, the
Administrative Agent and the Collateral Agent.
     “Secured Party Appointment Period” has the meaning assigned to such term in
Section 8.06.
     “Security Documents” means the Pledge Agreement and each of the security
agreements and other instruments and documents executed and delivered pursuant
to the Pledge Agreement or Section 5.12.
     “Segments” means the Prexy Segment, the Mt. Storm Segment, the Meadow Brook
Segment, the Virginia Segment, the Jointly Owned Segment and the Additional
Facilities.
     “Separately Financed Facility” means an electric transmission project not
constituting part of the Project that meets the following criteria:
     (a) the development and construction of such project is a PJM directed,
approved or authorized project;
     (b) the costs associated with such project are recoverable by the Borrower
under a FERC-approved tariff;
     (c) either the Sponsor is obligated to make Equity Contributions to the
Borrower in an amount equal to the Additional Equity Amount pursuant to the
Equity Commitment Agreement or the Sponsor has entered into a supplement to the
Equity Commitment Agreement obligating the Sponsor to make Equity Contributions
to the Borrower in an amount equal to the Additional Equity Amount;
     (d) subject to clause (c) above, the Borrower (i) has obtained all Permits,
including any CPCN, that individually or in the aggregate are material for the
then current stage of construction of such project and all such approvals are
final and binding and in full force and effect and (ii) reasonably expects to
obtain all other approvals that will be required in connection with the
development, construction, acquisition, maintenance, ownership or operation of
the project on or prior to the date on which such approvals will be required in
connection therewith;

30



--------------------------------------------------------------------------------



 



     (e) the Borrower has certified, prior to the commencement of construction
with respect to such project, that such project is technologically feasible and
can be completed for the amount budgeted therefor, which amount includes a
reasonable contingency (such amount, including such contingency, the “Additional
Equity Amount” with respect to such project, and all Additional Equity Amounts
together, the “Total Additional Equity Amount”); provided that, in calculating
the “Additional Equity Amount” for such project, if any project has previously
been designated as a Separately Financed Facility and the development and
construction of such Separately Financed Facility has been completed at a cost
less than the Additional Equity Amount attributed to such Separately Financed
Facility, the amount of such difference (or a portion thereof), if verified by
the Independent Engineer, may be subtracted (no more than once in the case of
any subtracted amount) from the amount of budgeted costs for such project in
such calculation; provided further that in the event the development and
construction costs of such project reach the Additional Equity Amount attributed
to such project, the Borrower may effect an increase to such Additional Equity
Amount by (i) following the certification procedures set forth in this paragraph
(e) and the following paragraph (f) in respect of the additional costs
(including reasonable contingency) budgeted for completing the construction of
such project, (ii) demonstrating that such project, taking into account such
additional costs, continues to meet the criteria for a “Separately Financed
Facility” set forth in paragraphs (a), (b), (d), (g) and (h) of this definition
and (iii) procuring an Equity Contribution from the Sponsor to the Borrower in
an amount equal to such additional costs in accordance with paragraph (c) of
this definition;
     (f) the Independent Engineer has verified the items certified by the
Borrower as described in the preceding clause (e);
     (g) all costs and expenses relating to the development, construction and
acquisition of such project are paid with equity contributions made to the
Borrower by the Sponsor or its Affiliates; and
     (h) after giving effect to such project being a Separately Financed
Facility, and after giving effect to any increase to an Additional Equity Amount
pursuant to the foregoing paragraph (e), the Total Additional Equity Amount does
not exceed $250,000,000.
     “Series” has the meaning assigned to such term in Section 2.19(c).
     “Service Agreement” means the Service Agreement, dated as of October 31,
2006, between ServiceCo and the Borrower as the same may be amended from time to
time in accordance with this Agreement.
     “ServiceCo” means Allegheny Energy Service Corporation, a Maryland
corporation.
     “ServiceCo Direct Agreement” means the Direct Agreement, dated as of the
Closing Date, between ServiceCo and the Collateral Agent.
     “SFF Equity Commitment” has the meaning assigned to such term in the Equity
Commitment Agreement.

31



--------------------------------------------------------------------------------



 



     “Single-Employer Plan” means a single-employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower, the Sponsor, any of the Sponsor’s Subsidiaries or any ERISA Affiliate
and no Person other than the Borrower, the Sponsor, any of the Sponsor’s
Subsidiaries and the ERISA Affiliates or (b) was so maintained and in respect of
which the Borrower, the Sponsor, any of the Sponsor’s Subsidiaries or any ERISA
Affiliate could have liability under Section 4069 of ERISA in the event such
plan has been or were to be terminated.
     “Siting Approval” means that:
     (a) with respect to any Segment (excluding the Additional Facilities),
either (i) the state public utility commission of each state in which such
Segment is located has issued a final and binding order, which order is not
subject to any restraining order or stay, approving the siting and construction
of such portion of the TrAIL Transmission Line subject to its jurisdiction
(through a CPCN or other similar applicable state public utility commission
authorization) on terms and conditions reasonably acceptable to the
Administrative Agent or (ii) FERC has issued an order issuing a construction
permit pursuant to Section 216(b) (or other applicable section) of the FPA
providing for siting and construction of such Segment in any state in which such
Segment is located for which a state siting order has not been obtained; and
     (b) with respect to the Proposed Virginia Segment and the Jointly Owned
Segment, (i) the Virginia SCC has issued a final and binding order, which order
is not subject to any restraining order or stay, approving the siting and
construction of the AT Section (through a CPCN or other similar applicable state
public utility commission authorization) on terms and conditions reasonably
acceptable to the Administrative Agent or (ii) FERC has issued an order issuing
a construction permit pursuant to Section 216(b) (or other applicable section)
of the FPA providing for siting and construction of the AT Section, provided
that if the Virginia SCC approves the Alternate Virginia Segment as the Virginia
Segment, then this clause (b) shall not be applicable.
     “Sponsor” has the meaning assigned to such term in the recitals to this
Agreement.
     “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or more than 50% of the
general partnership interests are, at the time any determination is being made,
directly or indirectly, owned, Controlled or held by such Person.
     “Syndication Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement.
     “Tax Allocation Agreement” means the Tax Allocation Agreement, dated as of
July 31, 2003, by and between Allegheny Energy, Inc. and its Subsidiaries, as
amended effective as of October 24, 2007, as the same may be further amended
from time to time in accordance with this Agreement.
     “Taxes” means any and all present or future taxes, levies, imposts, duties
(including stamp duties), assessments, deductions, withholdings or other similar
charges (including ad

32



--------------------------------------------------------------------------------



 



valorem charges) imposed by any Governmental Authority and any and all
liabilities (including fines, interest , penalties or additions to tax) related
thereto.
     “Termination Event” means an event described in Section 4042(a) of ERISA.
     “Total Additional Equity Amount” has the meaning assigned to such term
within the definition of “Separately Financed Facility.”
     “TrAIL Transmission Line” has the meaning assigned to such term in the
recitals to this Agreement.
     “TrAILCo Accounts” means (a) (i) the demand deposit account owned by and in
the name of the Borrower maintained by PNC Bank N.A., account number 1019793316
(the “TrAILCo Operating Account”), (ii) the demand deposit account owned by and
in the name of the Borrower maintained by PNC Bank, N.A., account number
1019802331, (iii) the demand deposit account owned by and in the name of the
Borrower maintained by PNC Bank, N.A., account number 1019802323 and (iv) the
demand deposit account owned by and in the name of the Borrower maintained by
PNC Bank, N.A., account number 1019802315; and (b) any of up to three additional
bank accounts to be owned by the Borrower and maintained by a Lender (provided
that the Borrower shall provide the account number of each such account and the
name of the Lender where such account is maintained to the Collateral Agent and
the Administrative Agent prior to depositing any funds in such account).
     “TrAILCo Operating Account” has the meaning assigned to such term in the
definition of “TrAILCo Accounts.”
     “Transaction Documents” means the Financing Documents and the Major Project
Contracts.
     “Transactions” means, collectively, (a) the development, construction,
acquisition, maintenance, operation and ownership of the Project as contemplated
by the Transaction Documents, (b) the execution, delivery and performance by the
Borrower of the Financing Documents to which it is a party, (c) the Borrowings
hereunder, the issuance of the Letters of Credit and the use of proceeds of each
of the foregoing, (d) the execution, delivery and performance of the Equity
Commitment Agreement by the Sponsor, and (e) the granting of the Liens pursuant
to the Security Documents.
     “Transmission Owners Agreement” means the Consolidated Transmission Owners
Agreement, dated as of December 15, 2005, among PJM, the Borrower and the other
transmission owner participants of PJM, as the same may be amended from time to
time in accordance with its terms.
     “Type,” when used in respect of any Loan or Borrowing, refers to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBOR and the Base Rate.
     “UCC” means the Uniform Commercial Code as in effect in the applicable
state of jurisdiction.

33



--------------------------------------------------------------------------------



 



     “U.S. Bankruptcy Code” means Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.
     “U.S.A. Patriot Act” means, the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56 (signed into law on October 26, 2001).
     “Used and Useful” means, with respect to a given facility, portion of the
Project or Segment, that such facility, portion of the Project or Segment has
gone, or upon Completion will go, into commercial operation and is providing, or
upon Completion will provide, necessary services to the Borrower’s transmission
customers, or is otherwise providing, or upon Completion will provide, necessary
reliability support for the interconnected transmission grid.
     “Virginia SCC” means the Commonwealth of Virginia State Corporation
Commission.
     “Virginia Segment” means either the Proposed Virginia Segment or the
Alternate Virginia Segment, whichever is selected by the Virginia SCC.
     “West Virginia Facility” means the facility to be constructed and owned by
the Borrower in West Virginia, as more fully described in paragraph 6.d. of the
West Virginia Settlement, if and to the extent such settlement is approved by
the West Virginia PSC.
     “West Virginia PSC” means the Public Service Commission of West Virginia.
     “West Virginia Settlement” means that certain Joint Stipulation and
Agreement for Settlement, dated April 15, 2008, among the Borrower, the Consumer
Advocate Division of the West Virginia PSC, the Staff of the West Virginia PSC
and the West Virginia Energy Users Group, as such settlement is in effect on the
date of this Agreement.
     “Withdrawal Liability” has the meaning assigned to such term in Part I of
Subtitle E of Title IV of ERISA.
     Section 1.02 Terms Generally. Except as otherwise expressly provided, the
following rules of interpretation shall apply to this Agreement and the other
Financing Documents:
          (a) the definitions set forth or referred to in Section 1.01 shall
apply equally to both the singular and plural forms of the terms defined;
          (b) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms;
          (c) the words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”;
          (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to, this Agreement unless the context shall otherwise require;

34



--------------------------------------------------------------------------------



 



          (e) except as otherwise expressly provided herein, any reference in
this Agreement to any Financing Document shall mean such document as amended,
restated, supplemented or otherwise modified from time to time;
          (f) a reference to any statute or regulation shall be deemed to
include all statutes or regulations amending, supplementing or replacing the
same from time to time, and a reference to a statute shall be deemed to include
all regulations issued or otherwise applicable under such statute; and
          (g) except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.
     Section 1.03 Interrelationship with Existing Credit Agreement.
          (a) As stated in the preamble and the recitals hereof, this Agreement
is intended to amend and restate the provisions of the Existing Credit Agreement
and (x) all of the terms and provisions of the Existing Credit Agreement shall
continue to apply for the period prior to the date of this Agreement, including
any determinations of payment dates, interest rates, Events of Default or any
amount that may be payable to the Administrative Agent or the Existing Lender
(or its assignees or replacements), and (y) the obligations under the Existing
Credit Agreement shall from and after the date hereof continue to be owing in
accordance with, and subject to, the terms of this Agreement. As to all periods
occurring on or after the date of this Agreement, all of the terms and
conditions set forth in the Existing Credit Agreement shall be of no further
force and effect, it being understood that all obligations of the Borrower under
the Existing Credit Agreement shall be governed by this Agreement from and after
the date hereof.
          (b) The parties hereto acknowledge and agree that all Existing
Indebtedness, including principal, interest, fees, costs, reimbursable expenses
and indemnification obligations accruing or arising under or in connection with
the Existing Credit Agreement which remain unpaid and outstanding as of the date
hereof shall be deemed to be outstanding and payable as an Obligation under this
Agreement.
ARTICLE II.
THE CREDITS
     Section 2.01 Commitments.

35



--------------------------------------------------------------------------------



 



          (a) Subject to the terms and conditions set forth herein, each
Construction Lender agrees to make Construction Loans to the Borrower, in each
case from time to time during the Construction Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s
Construction Loans exceeding such Lender’s Construction Commitment or (ii) the
aggregate amount of all Construction Loans exceeding the total Construction
Commitments of all Lenders. Immediately prior to the effectiveness of this
Agreement, the Borrower owed to the Existing Lender, under the Existing Credit
Agreement, an aggregate amount equal to $10,059,689.48 (including accrued and
unpaid interest), which amount is hereby deemed to be a Construction Loan made
by Citibank, N.A. hereunder in its capacity as a Lender.
          (b) Subject to the terms and conditions set forth herein, each
Revolving Lender agrees to make Revolving Loans to the Borrower, in each case
from time to time during the Revolving Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Facility
Exposure exceeding such Lender’s Revolving Commitment or (ii) the total
Revolving Facility Exposure of all Lenders exceeding the total Revolving
Commitments of all Lenders.
          (c) Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and re-borrow
Revolving Loans. Amounts repaid or prepaid in respect of Construction Loans may
not be re-borrowed.
     Section 2.02 Loans and Borrowings Generally.
          (a) Each Loan shall be made as part of a Borrowing consisting of Loans
under the same Credit Facility and of the same Type made by the Lenders ratably
in accordance with their respective Commitments under the applicable Credit
Facility; provided, however, that (i) Revolving Loans shall be made by the
Revolving Lenders ratably in accordance with their respective Facility
Percentages on the date such Loans are made hereunder, (ii) Construction Loans
shall be made by the Construction Lenders ratably in accordance with their
respective Facility Percentages on the date such Loans are made hereunder, and
(iii) the New Construction Loans shall be made by the New Construction Lenders
ratably in accordance with their respective Facility Percentages on the date
such Loans are made hereunder. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
          (b) Subject to Section 2.13, each Borrowing shall be comprised
entirely of Base Rate Loans or Eurodollar Loans as the Borrower may request in
accordance herewith.
          (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the applicable Borrowing Multiple and not less than the applicable
Borrowing Minimum; provided that a Eurodollar Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the applicable Commitment
or that is required to finance the reimbursement of an L/C Disbursement as
contemplated by Section 2.04(e). At the time of each Base Rate Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
applicable Borrowing Multiple and not less than the applicable Borrowing
Minimum; provided that a Base

36



--------------------------------------------------------------------------------



 



Rate Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the applicable Commitment or that is required to finance the
reimbursement of an L/C Disbursement as contemplated by Section 2.04(e).
Borrowings of more than one Type and under more than one Credit Facility may be
outstanding at the same time; provided that there shall not at any time be more
than a total of (i) ten Eurodollar Borrowings outstanding under the Construction
Facility and the New Construction Facility, collectively, and (ii) five
Eurodollar Borrowings outstanding under the Revolving Facility.
          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
     Section 2.03 Requests for Borrowings.
     To request a Borrowing, the Borrower shall notify the Administrative Agent
of such request by telephone (a) in the case of a Eurodollar Borrowing, not
later than 12:00 p.m., New York City time, three Business Days before the date
of the proposed Borrowing or (b) in the case of a Base Rate Borrowing (including
a Base Rate Revolving Borrowing to finance the reimbursement of an L/C
Disbursement as contemplated by Section 2.04(e)), not later than 12:00 p.m., New
York City time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:
          (i) whether the requested Borrowing is a Revolving Borrowing or a
Construction Borrowing;
          (ii) the aggregate amount of the requested Borrowing;
          (iii) the date of such Borrowing, which shall be a Business Day;
          (iv) whether such Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and
          (v) in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurodollar Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
     Section 2.04 Letters of Credit.

37



--------------------------------------------------------------------------------



 



          (a) General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account in a
form reasonably acceptable to the applicable Issuing Bank, at any time and from
time to time during the Revolving Availability Period and prior to the date that
is five Business Days prior to the Maturity Date. Letters of Credit may be
issued solely for the purposes set forth in Section 5.10. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, an Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal (other than an automatic renewal in accordance with paragraph (c) of
this Section) or extension of an outstanding Letter of Credit), the Borrower
shall hand deliver or telecopy (or transmit by other electronic communication,
if arrangements for doing so have been approved by the applicable Issuing Bank)
to the applicable Issuing Bank and the Administrative Agent (one Business Day in
advance of the requested date of issuance, amendment, renewal or extension) a
Notice of L/C Activity requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to issue, amend, renew or extend such Letter
of Credit. If requested by the applicable Issuing Bank, the Borrower also shall
submit a Letter of Credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the total Revolving Facility Exposure of all Lenders
shall not exceed the total Revolving Commitments of all Lenders and (ii) the
aggregate available amount of all Letters of Credit issued by any Issuing Bank
shall not exceed such Issuing Bank’s L/C Issuing Commitment.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date; provided that any Letter
of Credit with a one-year tenor may provide for the automatic renewal thereof
for additional one-year periods (which, in no event, shall extend beyond the
date referred to in clause (ii) of this paragraph (c)).
          (d) Lender Participations. By the issuance of a Letter of Credit (or
an amendment to a Letter of Credit increasing the amount thereof) and without
any further action on the part of the applicable Issuing Bank or the Revolving
Lenders, such Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Facility Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and

38



--------------------------------------------------------------------------------



 



unconditionally agrees to pay to the Administrative Agent in Dollars, for the
account of the applicable Issuing Bank, such Revolving Lender’s Facility
Percentage of each L/C Disbursement made by such Issuing Bank not reimbursed by
the Borrower on the date due as provided in paragraph (e) of this Section, or of
any reimbursement payment required to be refunded to the Borrower for any
reason. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever (other than circumstances arising from the gross
negligence or willful misconduct of the applicable Issuing Bank), including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuation of a Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
          (e) Reimbursement of L/C Disbursements. If the applicable Issuing Bank
shall make any L/C Disbursement, the Borrower shall reimburse such L/C
Disbursement by paying to the Administrative Agent an amount equal to such L/C
Disbursement in Dollars, not later than 5:00 p.m., New York City time, on the
Business Day immediately following the date the Borrower receives notice under
paragraph (g) of this Section of such L/C Disbursement; provided that the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment be financed with a Revolving
Borrowing in an equivalent amount and, to the extent so financed, the Borrower’s
L/C Reimbursement Obligation shall be discharged and replaced by the resulting
Revolving Borrowing. If the Borrower fails to reimburse any L/C Disbursement
when due, then the Administrative Agent shall promptly notify the applicable
Issuing Bank and each other Revolving Lender of the applicable L/C Disbursement,
the payment then due from the Borrower and, in the case of a Revolving Lender,
such Lender’s Facility Percentage thereof. Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent in Dollars,
its Facility Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders), and the Administrative Agent shall promptly pay to the
applicable Issuing Bank in Dollars, the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse an Issuing Bank for any L/C Disbursement (other than the
funding of a Revolving Borrowing as contemplated above) shall not constitute a
Loan and shall not relieve the Borrower of its L/C Reimbursement Obligation with
respect to such L/C Disbursement.
          (f) Reimbursement Obligations Absolute. The obligation of the Borrower
to reimburse L/C Disbursements as provided in paragraph (e) of this Section
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged,

39



--------------------------------------------------------------------------------



 



fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit (iv) any amendment or waiver of
or any consent to departure from all or any terms of any of the Transaction
Documents, (v) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against the beneficiary of such Letter of
Credit (or any Persons for whom such beneficiary may be acting), the applicable
Issuing Bank, the Administrative Agent, any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated hereby, by any
other Transaction Document or by any unrelated transaction, (vi) any breach of
contract or dispute among or between the Borrower, the applicable Issuing Bank,
the Administrative Agent, any Lender or any other Person, (vii) any
non-application or misapplication by the beneficiary of the Letter of Credit of
the proceeds of any L/C Disbursement or any other act or omission of such
beneficiary in connection with such Letter of Credit, (viii) any failure to
preserve or protect any Collateral, any failure to perfect or preserve the
perfection of any Lien thereon, or the release of any of the Collateral securing
the performance or observance of the terms of this Agreement or any of the other
Financing Documents, (ix) the failure of any Revolving Lender to make a
Revolving Loan as contemplated by Section 2.04(e) or (x) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder; provided that, in each case, payment by the applicable Issuing Bank
shall not have constituted gross negligence or willful misconduct. Neither the
Administrative Agent, the Lenders nor any Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank, except in the case of the applicable Issuing Bank and its
Related Parties, to the extent resulting from the gross negligence or willful
misconduct of such Person. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the applicable Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
          (g) Disbursement Procedures. The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. Such Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an L/C Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Revolving Lenders with respect
to any such L/C Disbursement.

40



--------------------------------------------------------------------------------



 



          (h) Interim Interest. If an Issuing Bank shall make any L/C
Disbursement, then, unless the Borrower shall reimburse such L/C Disbursement
(including by the making of a Revolving Borrowing) in full on the date such L/C
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such L/C Disbursement is made to but excluding
the date that the Borrower reimburses such L/C Disbursement at the rate per
annum then applicable to Base Rate Revolving Loans or Eurodollar Revolving
Loans, at the election of the Borrower; provided that if such L/C Disbursement
is not reimbursed by the Borrower when due pursuant to paragraph (e) of this
Section, then Section 2.12(c) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse such Issuing Bank shall
be for the account of such Revolving Lender to the extent of such payment.
          (i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to Section
2.11. From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the replaced
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of such
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement but shall not be required to issue additional Letters
of Credit.
          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, (i) in the case of an Event of Default described in Section 7.01(h),
on the Business Day, or (ii) in the case of any other Event of Default, on the
third Business Day, in each case following the date on which the Borrower
receives notice from the Administrative Agent (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with L/C Exposure representing greater
than 50% of the total L/C Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in Dollars in cash equal to the total L/C
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that, upon the occurrence of any Event of Default with respect to the Borrower
described in Section 7.01(h), the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable in Dollars, without demand or other notice of any kind. The
Borrower also shall deposit cash collateral pursuant to this paragraph as and to
the extent required by Section 2.10(b). Each such deposit pursuant to this
paragraph or pursuant to Section 2.10(b) shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Borrower under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be

41



--------------------------------------------------------------------------------



 



made at the option and sole discretion of (i) for so long as an Event of Default
shall be continuing, the Administrative Agent and (ii) at any other time, the
Borrower, in each case, in Permitted Investments and at the risk and expense of
the Borrower, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse each Issuing
Bank for L/C Disbursements for which such Issuing Bank has not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the L/C Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with L/C Exposure representing greater than 50% of the total
L/C Exposure), be applied to satisfy other obligations of the Borrower under
this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived. If the Borrower is required to provide an amount of cash collateral
hereunder pursuant to Section 2.10(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower as and to the extent that, after
giving effect to such return, the Borrower would remain in compliance with
Section 2.10(b) and no Event of Default shall have occurred and be continuing.
          (k) Additional Issuing Banks. From time to time, the Borrower may by
notice to the Administrative Agent designate up to two Revolving Lenders (in
addition to BNP Paribas) that agree (in their sole discretion) to act in such
capacity and are reasonably satisfactory to the Administrative Agent as Issuing
Banks. Each such additional Issuing Bank shall execute a counterpart of this
Agreement in such capacity upon the approval of the Administrative Agent (which
approval shall not be unreasonably withheld) and shall thereafter be an Issuing
Bank hereunder for all purposes.
          (l) Reporting. Unless otherwise requested by the Administrative Agent,
each Issuing Bank shall (i) provide to the Administrative Agent copies of any
notice received from the Borrower pursuant to Section 2.04(b) no later than the
next Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (who shall in turn promptly provide notice of same to all
Lenders in accordance with Section 9.18(b)) (A) on or prior to each Business Day
on which such Issuing Bank expects to issue, amend, renew or extend any Letter
of Credit, the date of such issuance, amendment, renewal or extension, and the
aggregate face amount of the Letters of Credit to be issued, amended, renewed or
extended by it and outstanding after giving effect to such issuance, amendment,
renewal or extension occurred (and whether the amount thereof changed), and such
Issuing Bank shall be permitted to issue, amend, renew or extend such Letter of
Credit if the Administrative Agent shall not have advised such Issuing Bank that
such issuance, amendment renewal or extension would not be in conformity with
the requirements of this Agreement, (B) on each Business Day on which such
Issuing Bank makes any L/C Disbursement, the date of such L/C Disbursement and
the amount of such L/C Disbursement and (C) on any other Business Day, such
other information as the Administrative Agent shall reasonably request,
including prompt verification of such information as may be requested by the
Administrative Agent.
     Section 2.05 Funding of Borrowings.

42



--------------------------------------------------------------------------------



 



          (a) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds, in
Dollars, by 1:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to the TrAILCo
Operating Account; provided that Revolving Borrowings made to finance the
reimbursement of L/C Disbursements as provided in Section 2.04(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of (x) the
Federal Funds Effective Rate and (y) a rate reasonably determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, or (ii) in the case of the Borrower, the interest rate applicable
to Base Rate Loans under the applicable Credit Facility. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
     Section 2.06 Interest Elections.
          (a) Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect, in the case of a Borrowing, to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
          (b) To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in
the form of Exhibit B-2.

43



--------------------------------------------------------------------------------



 



          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
          (i) the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);
          (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
          (iii) whether the resulting Borrowing is to be a Base Rate Borrowing
or a Eurodollar Borrowing; and
          (iv) if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election.
If any such Interest Election Request made by the Borrower requests a Eurodollar
Borrowing but does not specify an Interest Period, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.
          (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period, the Borrower shall be deemed to have
converted such Borrowing to a one-month Interest Period Eurodollar Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the written request
(including a request through electronic means) of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing,
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to a Base Rate Borrowing at the end of the Interest Period applicable thereto.
     Section 2.07 Termination and Reduction of Commitments; Excluded Portions.
          (a) Unless previously terminated in accordance with the terms of this
Agreement, each of the Revolving Commitments and the Construction Commitments
shall terminate on the Maturity Date.
          (b) The Borrower may at any time terminate, or from time to time
reduce, the Commitments under the Revolving Credit Facility and the Construction
Facility; provided that (i) each reduction of the Commitments under any such
Credit Facility shall be in an amount that is an integral multiple of $1,000,000
and not less than $2,000,000 (or, if less, the remaining amount of the
applicable Commitments), (ii) (A) the Borrower shall not terminate or reduce the

44



--------------------------------------------------------------------------------



 



Revolving Commitments if, after giving effect to any concurrent prepayment of
Revolving Loans in accordance with Section 2.10, the Revolving Facility Exposure
of all Lenders would exceed the total Revolving Commitments of all Lenders and
(B) the Borrower shall not terminate or reduce the Construction Commitments if,
after giving effect to any concurrent prepayment of Construction Loans in
accordance with Section 2.10, the aggregate principal amount of Construction
Loans of all Lenders outstanding would exceed the total Construction Commitments
of all Lenders and (iii) the Borrower shall not terminate or reduce any
Commitment in respect of any such Credit Facility if, after giving effect
thereto, the funds available thereunder, together with the remaining available
amount of the Project Equity Commitment (excluding the Total Additional Equity
Amount), would not reasonably be expected to be sufficient to fund all remaining
Project Costs through Completion.
          (c) At its option, the Borrower may designate all or any portion of
any of the Prexy Segment, the Virginia Segment and the Jointly Owned Segment to
be an Excluded Portion; provided that the Borrower may not designate any portion
of the Project as an Excluded Portion if the Borrower borrowed Loans in an
amount exceeding the Approved Limit for any Segment within which such portion of
the Project is located. If the Borrower so designates all or any portion of the
Prexy Segment, the Virginia Segment or the Jointly Owned Segment as an Excluded
Portion, then the aggregate Construction Commitments for all Lenders shall be
reduced by an amount equal to the Allocated Loan Amount for such Segment less
the Excluded Portion Loan Amount; provided that if less than all of any Segment
is designated as an Excluded Portion, then such reduction shall be made in
proportion to the amount budgeted for such Excluded Portion relative to the
Allocated Loan Amount for such Segment (as certified by the Borrower and
confirmed by the Independent Engineer).
          (d) The Borrower shall notify the Administrative Agent of any election
to terminate or reduce Commitments under paragraph (b) of this Section or any
reduction required pursuant to paragraph (c) of this Section, at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any such notice, the Administrative Agent shall advise the applicable
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this paragraph (d) shall be irrevocable; provided that a notice of
termination of Commitments delivered by the Borrower may state that such notice
is conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of Commitments shall be permanent. Each
reduction of Commitments under the Revolving Facility or the Construction
Facility shall be made ratably among the Lenders holding such Commitments in
accordance with their respective Facility Percentage of such Commitments.
     Section 2.08 Repayment of Loans Generally; Evidence of Debt.
          (a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Lender, the then unpaid
principal amount of each Revolving Loan on the Maturity Date, (ii) to the
Administrative Agent for the account of each Construction Lender, the then
unpaid principal amount of each Construction Loan on the Maturity Date, and
(iii) to the Administrative Agent for the account of each New

45



--------------------------------------------------------------------------------



 



Construction Lender, the then unpaid principal amount of each New Construction
Loan on the Maturity Date.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Administrative Agent, on behalf of the Borrower, shall
maintain a register (the “Register”) in which it shall record (i) the names and
addresses of the Lenders and the Commitments of each Lender, (ii) the amount of
each Loan made hereunder, the Credit Facility and Type thereof and the Interest
Period (if any) applicable thereto, (iii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iv) any amount received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement. The Borrower and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender at any reasonable time and from time
to time upon reasonable prior notice.
          (e) Any Lender may request that Loans made by it to the Borrower be
evidenced by a promissory note substantially in the form of Exhibit E-1 or
Exhibit E-2, as applicable. In such event, the Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
and in the applicable form. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the payee named therein.
     Section 2.09 Repayment of Construction Loans and Revolving Loans.
          (a) All Loans shall be due and payable on the Maturity Date.
          (b) Mandatory prepayments of Loans made pursuant to Section 2.10(b)
shall be applied (i) first, on a pro rata basis, to any outstanding Construction
Loans and New Construction Loans, and the Construction Commitments and New
Construction Commitments shall be reduced in an amount corresponding to such
mandatory prepayment and (ii) second, on a pro rata basis, other than mandatory
prepayments made pursuant to Section 2.10(b)(i), to any outstanding Revolving
Loans, and the Revolving Commitments shall be reduced in an amount corresponding
to such mandatory prepayment. Loans required to be prepaid pursuant to Section
2.10(b) may not be re-borrowed.

46



--------------------------------------------------------------------------------



 



          (c) Voluntary prepayments of Loans made pursuant to Section 2.10(a)
shall be applied as directed by the Borrower.
          (d) Prior to any repayment of any Borrowing under any Credit Facility
hereunder, the Borrower shall select the Borrowing or Borrowings under the
applicable Credit Facility to be repaid and shall notify the Administrative
Agent by telephone (confirmed by telecopy) of such selection not later than 2:00
p.m., New York City time, (i) in the case of a Base Rate Borrowing, one Business
Day before the scheduled date of such repayment and (ii) in the case of a
Eurodollar Borrowing, three Business Days before the scheduled date of such
repayment. Each repayment of a Borrowing shall be applied to the Loans included
in the repaid Borrowing such that each Lender receives its Facility Percentage
of such repayment. Repayments of Borrowings shall be accompanied by accrued
interest on the amount repaid.
     Section 2.10 Prepayment of Loans.
          (a) Voluntary Prepayments. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty (but subject to Section 2.15), in an aggregate principal
amount that is an integral multiple of the Borrowing Multiple and not less than
the Borrowing Minimum or, if less, the amount outstanding, subject to prior
notice in accordance with Section 2.09(d).
          (b) Mandatory Prepayments. The Borrower shall make the following
mandatory prepayments:
          (i) If at any time prior to the Maturity Date the Debt to Equity Ratio
exceeds the Maximum Debt to Equity Ratio, then the Borrower shall have seven
Business Days either (x) to obtain an Equity Contribution in an amount
sufficient to cause the Debt to Equity Ratio to be equal to or less than the
Maximum Debt to Equity Ratio or (y) to prepay Loans in accordance with
Section 2.09(b) in an amount required to cause the Debt to Equity Ratio to be
equal to or less than the Maximum Debt to Equity Ratio.
          (ii) If the Borrower is required to prepay Loans pursuant to
Section 5.20 in connection with its receipt of any Loss Proceeds, then the
Borrower shall apply such amount to the prepayment of Loans in accordance with
Section 2.09(b).
          (iii) In the event of any termination of all the Revolving
Commitments, the Borrower shall, on the date of such termination, repay or
prepay all its outstanding Revolving Loans and terminate all its outstanding
Letters of Credit or cash collateralize such Letters of Credit in accordance
with Section 2.04(j). If as a result of any partial reduction of the Revolving
Commitments, the aggregate Revolving Facility Exposure would exceed the
aggregate Revolving Commitments of all Revolving Lenders after giving effect
thereto, then the Borrower shall, on the date of such reduction, repay or prepay
Revolving Loans and/or cash collateralize Letters of Credit in an amount
sufficient to eliminate such excess.
          (iv) In the event of any termination of all the Construction
Commitments, the Borrower shall, on the date of such termination, repay or
prepay all its outstanding Construction Loans. If as a result of any partial
reduction of the

47



--------------------------------------------------------------------------------



 



Construction Commitments, the aggregate amount of all Construction Loans
outstanding would exceed the aggregate Construction Commitments of all
Construction Lenders after giving effect thereto, then the Borrower shall, on
the date of such reduction, repay or prepay Construction Loans in an amount
sufficient to eliminate such excess.
          (v) The Borrower shall, on the date of receipt of any proceeds of any
Permitted Refinancing, repay the Loans with all of such proceeds (net of the
portion of such proceeds used to pay fees and other transaction costs), and if
all the Loans have been repaid, cash collateralize outstanding Letter of Credit
Obligations, if any, with such net proceeds.
     Section 2.11 Fees.
          (a) The Borrower agrees to pay to each Lender (other than any
Defaulting Lender), through the Administrative Agent, in arrears on the last
Business Day of each calendar quarter in each year, and on the Maturity Date, a
commitment fee (the “Commitment Fee”) on the daily amount of the Available
Unused Commitment of such Lender during such quarter (or other period commencing
with the Closing Date or ending with the Maturity Date) at the rate of (i) prior
to such time as the Borrower has used 50% of the available Commitments to draw
loans under the Credit Facilities, .50% per annum and (ii) thereafter, .375% per
annum.
          (b) The Commitment Fee shall be computed on the basis of the actual
number of days elapsed in a year of 360 days. The Commitment Fee due to each
Lender shall begin to accrue on the Closing Date and shall cease to accrue on
the date on which the last of the Commitments of such Lender shall be terminated
as provided herein.
          (c) The Borrower agrees to pay to each Revolving Lender (other than
any Defaulting Lender), through the Administrative Agent, in arrears on the last
Business Day of each calendar quarter in each year, and on the date on which the
Revolving Commitments of all the Lenders shall be terminated as provided herein,
a fee (a “L/C Participation Fee”) on such Lender’s Facility Percentage of the
daily aggregate L/C Exposure (excluding the portion thereof attributable to
unreimbursed L/C Disbursements) during such quarter (or shorter period
commencing with the Closing Date or ending with the date on which the last of
the Revolving Commitments shall be terminated) at a rate per annum equal to the
Applicable Margin for Eurodollar Revolving Loans effective for each day in such
period. All L/C Participation Fees shall be computed on the basis of the actual
number of days elapsed in a year of 360 days.
          (d) The Borrower agrees to pay directly to each Issuing Bank, for its
own account, the following fees and other amounts:
          (i) a fronting fee in an amount separately agreed upon by the Borrower
and such Issuing Bank (each a “Fronting Fee”); and
          (ii) such documentary and processing charges for any issuance,
amendment, transfer or payment of Letters of Credit as are in accordance with
such Issuing Bank’s standard schedule for such charges and as in effect at the
time of such issuance, amendment, transfer or payment, as the case may be
(collectively, the “L/C Processing Fees”).

48



--------------------------------------------------------------------------------



 



          (e) The Borrower agrees to pay to each Agent, for the account of such
Agent, the fees set forth in any fee letter between such Agent and the Borrower
(the “Agent Fees”) and to pay to the Arrangers the other fees set forth therein.
          (f) All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that Fronting Fees and L/C Processing Fees shall be
paid directly to the applicable Issuing Banks and the Agent Fees shall be paid
directly to the applicable Agent. Once paid none of the Fees shall be refundable
under any circumstances.
     Section 2.12 Interest.
          (a) The Borrower shall pay interest on the unpaid principal amount of
each Base Rate Loan made to the Borrower at the Base Rate plus the Applicable
Margin.
          (b) The Borrower shall pay interest on the unpaid principal amount of
each Eurodollar Loan made to the Borrower at the Adjusted LIBOR for the Interest
Period in effect for such Eurodollar Loan plus the Applicable Margin.
          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any Fees or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, the
Borrower shall pay interest on such overdue amount, after as well as before
judgment, at a rate per annum equal to (x) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (y) in the case of any other amount, 2%
plus the rate applicable to Base Rate Loans as provided in paragraph (a) of this
Section; provided that this paragraph (c) shall be subject to Section 9.10.
          (d) Accrued interest on each Loan shall be payable by the Borrower in
arrears (i) on each Interest Payment Date for such Loan, (ii) in the case of
Revolving Loans, upon termination of all Revolving Commitments and on the
Maturity Date, (iii) in the case of Construction Loans, upon the termination of
all Construction Commitments and on the Maturity Date and (iv) in the case of
New Construction Loans, on the Maturity Date; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
a Base Rate Revolving Loan prior to the end of the Revolving Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the “Base Rate” shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).
     Section 2.13 Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

49



--------------------------------------------------------------------------------



 



          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR or LIBOR, as applicable, for such
Interest Period; or
          (b) the Administrative Agent is advised by the Required Lenders under
the applicable Credit Facility that the Adjusted LIBOR or LIBOR, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and until
the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and such Borrowing shall be converted to a Base Rate Borrowing on the last day
of the Interest Period applicable thereto, and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as a Base Rate
Borrowing.
     Section 2.14 Increased Costs.
          (a) If any Change in Law shall:
          (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve or other requirement
reflected in the Adjusted LIBOR) or Issuing Bank; or
          (ii) impose on any Lender or Issuing Bank any other condition
affecting this Agreement or Eurodollar Loans made by such Lender or any Letter
of Credit or participation therein (except, in each case, for Taxes);
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) to the Borrower or to increase the cost to
such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise) (except, in each case, for Taxes), then the Borrower shall pay to
such Lender or Issuing Bank, as applicable, such additional amount or amounts as
will compensate such Lender or Issuing Bank, as applicable, for such additional
costs incurred or reduction suffered.
          (b) If any Lender or Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement or any of the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company would have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such

50



--------------------------------------------------------------------------------



 



Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower shall pay to such Lender or such
Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.
          (c) A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as applicable, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as
applicable, the amount shown as due on any such certificate within 10 days after
receipt thereof.
          (d) Promptly after any Lender or any Issuing Bank has determined that
it will make a request for increased compensation pursuant to this Section, such
Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or Issuing Bank’s right
to demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or an Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank, as applicable, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; and provided, further,
that if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
     Section 2.15 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than (i) on the last day of the
Interest Period applicable thereto or (ii) pursuant to Section 2.21, (c) the
failure to borrow, convert, continue or prepay any Eurodollar Loan on the date
specified in any notice delivered pursuant hereto, except any such notice deemed
ineffective pursuant to Section 2.13, or (d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 2.18, then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBOR that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue a Eurodollar Loan, for
the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in Dollars of a comparable amount and
period from other banks in the Eurodollar market. Any Lender claiming break
funding costs shall deliver a certificate to the Borrower setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section and such amount or amounts shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

51



--------------------------------------------------------------------------------



 



     Section 2.16 Taxes.
          (a) Any and all payments by or on account of any obligation of the
Borrower under any Financing Document shall be made free and clear of and
without deduction or withholding for any Indemnified Taxes (including Other
Taxes); provided that if by law any Indemnified Taxes (including Other Taxes)
are required to be deducted or withheld from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions or withholdings applicable to Indemnified Taxes
(including Other Taxes) payable under this Section) any Secured Party receives
an amount equal to the sum it would have received had no such deductions or
withholdings for Indemnified Taxes (including Other Taxes) been made, (ii) the
Borrower shall make such deductions or withholdings and (iii) the Borrower shall
timely pay or cause to be paid the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay or cause to be paid any Other
Taxes payable on account of any obligation of the Borrower and upon the
execution, delivery or enforcement of, or otherwise with respect to, the
Financing Documents, to the relevant Governmental Authority in accordance with
applicable law.
          (c) The Borrower shall indemnify or cause to be indemnified each
Secured Party, within 30 days after written demand therefor, for the full amount
of any Indemnified Taxes (including Other Taxes) paid by such Secured Party on
or with respect to any payment by or on account of any obligation of the
Borrower under any Financing Document (including Indemnified Taxes (including
Other Taxes) imposed or asserted on or attributable to amounts payable under
this Section) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability and setting forth in
reasonable detail the calculation for such payment or liability delivered to the
Borrower by a Lender or an Issuing Bank, or by the Administrative Agent on its
own behalf, on behalf of another Agent or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error of any such Lender or the
Issuing Bank, the Administrative Agent or such other Agent. Notwithstanding
anything herein to the contrary, no Secured Party shall be indemnified for any
Indemnified Taxes (including Other Taxes) incurred more than 180 days prior to
the date that such Lender or Issuing Bank, as applicable, notifies the Borrower
of its liability for such Indemnified Taxes (including Other Taxes).
          (d) As soon as practicable after any payment of Indemnified Taxes
(including Other Taxes) and in any event within 30 days of such payment being
due by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
          (e) Each Lender, Agent or Issuing Bank that is not a “U.S. Person” as
defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver
(to the extent such Lender, Agent or Issuing Bank is legally able to do so) to
the Borrower and the Administrative Agent (or, in the case of a Participant, to
the Lender from which the related participation shall

52



--------------------------------------------------------------------------------



 



have been purchased) two copies of U.S. Internal Revenue Service Form W-8BEN
(claiming benefits under an applicable treaty), Form W-8ECI or Form W-8IMY, as
applicable (together with any necessary attachments), or, in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit F and a Form W-8BEN,
or any subsequent versions thereof or successors thereto, properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or a
reduced rate of, U.S. federal withholding tax on all payments by the Borrower
under this Agreement and any other Financing Document. Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement. In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender (to the extent it is legally able to do so).
          (f) Each Lender, Agent or Issuing Bank that is a “U.S. Person” as
defined in Section 7701(a)(30) of the Code agrees to complete and deliver to the
Borrower and the Administrative Agent a duly completed and executed copy of U.S.
Internal Revenue Service Form W-9 (or any successor form) establishing that such
Lender, Agent or Issuing Bank is not subject to U.S. backup withholding tax.
          (g) If any Secured Party determines, in good faith and in its sole
discretion, that it has received a refund of any Taxes in respect of or
calculated with reference to Indemnified Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay over such refund to
the Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of such Secured Party (including any Taxes imposed with respect to such
refund) as determined by such Secured Party in good faith and in its sole
discretion, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of such Secured Party, agrees to repay as soon as reasonably
practicable (not to exceed 30 days) the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Secured Party in the event such Secured Party is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require any Secured Party to make available its tax returns (or any
other information relating to its Taxes which it deems confidential or
burdensome to disclose) to the Borrower or any other Person.
     Section 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
          (a) Unless otherwise specified, the Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of L/C Disbursements, or of amounts payable under Section 2.14,
2.15 or 2.16, or otherwise) prior to 3:00 p.m., New York City time, on the date
when due, in immediately available funds, without condition or deduction for any
defense, recoupment, set-off or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to the applicable

53



--------------------------------------------------------------------------------



 



account designated to the Borrower by the Administrative Agent, except payments
to be made directly to the applicable Issuing Bank as expressly provided herein
and except that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.05 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof, and any such
payments not so distributed by the Administrative Agent within one Business Day
of receipt thereof shall bear interest, payable by the Administrative Agent and
not the Borrower, at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate reasonably determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder of (i) principal or interest in
respect of any Loan, (ii) L/C Reimbursement Obligations with respect to any
Letter of Credit or (iii) any other amount due hereunder or under any other
Financing Document shall be made in Dollars. Any payment required to be made by
the Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent from the Borrower to pay fully all amounts of
principal, unreimbursed L/C Disbursements, interest and fees then due from the
Borrower hereunder, such funds shall be applied (i) first, towards payment of
interest and Fees then due from the Borrower hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and Fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed L/C Disbursements then due from the Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and unreimbursed L/C Disbursements then due to such parties.
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim, through the application of any proceeds of Collateral or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in L/C Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in L/C Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in L/C Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in L/C Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph (c) shall not be construed
to apply to any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C

54



--------------------------------------------------------------------------------



 



Disbursements to any assignee or participant, other than to the Borrower (as to
which the provisions of this paragraph (c) shall apply).
          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable Issuing Bank hereunder
that the Borrower shall not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as applicable, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or the
applicable Issuing Bank, as applicable, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of (i) the Federal Funds Effective
Rate and (ii) a rate reasonably determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(d), 2.05 or 2.17(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.
     Section 2.18 Mitigation Obligations.
          (a) If any Lender or Issuing Bank requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
Lender or Issuing Bank or any Governmental Authority for the account of any
Lender or Issuing Bank pursuant to Section 2.16, then such Lender or Issuing
Bank shall use reasonable efforts to designate a different lending office for
funding or booking its Loans or issuing its Letters of Credit hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or Affiliates, if, in the reasonable judgment of such Lender or Issuing Bank,
such designation or assignment (a) would eliminate or reduce amounts payable
pursuant to Section 2.14 or 2.16, as applicable, in the future and (b) would not
subject such Lender or Issuing Bank to any material unreimbursed cost or expense
and would not otherwise be disadvantageous to such Lender or Issuing Bank in any
material respect. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender or Issuing Bank in connection with any such
designation or assignment.
          (b) If any Lender or Issuing Bank requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
Lender or Issuing Bank or any Governmental Authority for the account of any
Lender or Issuing Bank pursuant to Section 2.16, or if any Lender defaults in
its obligation to fund Loans hereunder, or any Issuing Bank defaults in its
obligation to issue Letters of Credit hereunder, then, so long as no Event of
Default has occurred and is continuing, the Borrower may, at its sole expense
and effort, elect to replace such Lender or Issuing Bank as a Lender or Issuing
Bank party to this Agreement upon notice to such Lender or such Issuing Bank, as
applicable, and the Administrative Agent; provided that, concurrently with such
replacement, (i) an Eligible Assignee shall agree, as of such date, to

55



--------------------------------------------------------------------------------



 



purchase for cash, at 100% of the principal amount thereof, the Loans and other
Obligations due to the Lender or Issuing Bank being replaced pursuant to an
Assignment and Acceptance (or other assignment documentation acceptable to the
Administrative Agent, in the case of a replacement Issuing Bank), and to become
a Lender or Issuing Bank for all purposes under this Agreement and to assume all
obligations of the Lender or Issuing Bank being replaced that are to be
terminated as of such date, (ii) in the case of an assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments, and (iii) the Borrower or the Eligible Assignee shall
pay to such Lender or Issuing Bank being replaced on the day of such replacement
all interest, fees and other amounts then accrued but unpaid to such Lender or
Issuing Bank, including payments due to such Lender or Issuing Bank under
Sections 2.14, 2.15 and 2.16, as applicable.
     Section 2.19 Incremental Facilities.
          (a) On or before the sixth anniversary of the Closing Date, the
Borrower may, by written notice to the Administrative Agent, elect to request
the establishment of one or more New Construction Commitments (the “New
Construction Commitments”), in an amount not in excess of $150,000,000 in the
aggregate. Each such notice shall specify (i) the date (each, an “Increased
Amount Date”) on which the Borrower proposes that the New Construction
Commitments shall be effective, which shall be a date not less than 10 Business
Days after the date on which such notice is delivered to the Administrative
Agent and (ii) the identity of each Lender or other Person that is an Eligible
Assignee (each, a “New Construction Lender”) to which the Borrower proposes to
allocate any portion of such New Construction Commitments and the amounts of
such allocations. Any Lender offered or approached to provide all or a portion
of the New Construction Commitments may elect or decline, in its sole
discretion, to provide a New Construction Commitment.
          (b) Each New Construction Commitment shall become effective as of the
Increased Amount Date applicable to it so long as each of the following
conditions are satisfied:
               (i) Both before and immediately after giving effect to such New
Construction Commitment, each of the conditions set forth in Sections 4.02(b),
4.02(c), 4.02(d), 4.02(e) and 4.02(f) shall be satisfied (except that the
condition set forth in clause (i) of Section 4.02(f) does not need to be
satisfied so long as such condition is satisfied after giving such effect).
               (ii) Such New Construction Commitment shall be established in an
amount not less than $50,000,000 and the New Construction Commitments, in total,
including such New Construction Commitment, will not be established more than
three times.
               (iii) Concurrently with such New Construction Commitment becoming
effective, the Borrower shall procure an Equity Contribution from the Sponsor
that satisfies the requirements of Section 2.04 of the Equity Commitment
Agreement.
               (iv) The Borrower shall provide to the Administrative Agent an
updated Project Budget and, if requested by the Administrative Agent, an updated
Project

56



--------------------------------------------------------------------------------



 



Schedule, in each case reasonably satisfactory to the Administrative Agent in
consultation with the Independent Engineer, reflecting the use of proceeds of
New Construction Loans, either prior to or within 30 days (or such longer period
as the Administrative Agent may consent to) following the Increased Amount Date
for such New Construction Commitment.
               (v) The interest rate margins applicable to the New Construction
Loans made under such New Construction Commitment will not be more than 0.25%
higher than the corresponding interest rate margins for the existing
Construction Loans. All other terms of the New Construction Loans made under
such New Construction Commitment shall be identical to the terms of the existing
Construction Loans, except for any different terms as the Administrative Agent
and the Borrower may agree to, which terms will be set forth in the applicable
supplement to this Agreement entered into pursuant to this Section 2.19.
          (c) On any Increased Amount Date on which New Construction Commitments
are effective, subject to the satisfaction of the conditions set forth in
Section 2.19(b), each New Construction Lender shall make a Loan to the Borrower
(a “New Construction Loan”) in an amount equal to its New Construction
Commitment. The New Construction Loans made by the New Construction Lenders on
such Increased Amount Date shall be designated as a series (a “Series”) of New
Construction Loans for all purposes of this Agreement. Each New Construction
Lender of a Series shall become a Lender hereunder with respect to the New
Construction Commitment of such Series and the New Construction Loans of such
Series made pursuant thereto.
          (d) The New Construction Commitments shall be effected pursuant to one
or more supplements to this Agreement executed and delivered by the New
Construction Lenders and the Administrative Agent, each of which shall be
recorded in the Register and each New Construction Lender shall be subject to
the requirements set forth in Section 2.16(e).
          (e) In addition to the requirements set forth in Section 5.10, the
Borrower may only apply the proceeds of the New Construction Loans to pay
Project Costs relating to portions of the Project (other than any Excluded
Portion) in respect of which the Borrower will earn a return under its
FERC-approved tariff. The Borrower may not apply proceeds of the New
Construction Loans to the Jointly Owned Segment unless the conditions set forth
in Section 4.02(g) are satisfied.
          (f) Each supplement entered into pursuant to this Section 2.19 may,
without the consent of any Lenders (other than the New Construction Lender under
such supplement), effect such amendments to this Agreement and the other
Financing Documents as may be necessary or appropriate, as determined by the
Administrative Agent, to implement the provisions of this Section 2.19.
     Section 2.20 Siting Approval. If at any time the Borrower has not obtained
Siting Approval for any Segment for which there is an Allocated Loan Amount,
then the Borrower shall not apply Loan proceeds with respect to such Segment, or
request that any Letters of Credit be issued in connection with such Segment,
such that the aggregate amount of Loan proceeds applied with respect to such
Segment together with the L/C Exposure of any such Letters of Credit issued in
connection with such Segment exceeds the Approved Limit for such Segment.

57



--------------------------------------------------------------------------------



 



     Section 2.21 Illegality. If any Lender reasonably determines that any
Change in Law has made it unlawful, or that any Governmental Authority has
asserted after the Closing Date that it is unlawful, for any Lender or its
applicable lending office to make or maintain any Eurodollar Loans, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligations of such Lender to make or continue Eurodollar Loans or to
convert Base Rate Borrowings to Eurodollar Borrowings, as the case may be, shall
be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), convert all such Eurodollar
Borrowings of such Lender to Base Rate Borrowings, on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Loans. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted. The affected Lender agrees to use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment would allow it to lawfully make or maintain such
Eurodollar Loans and would not otherwise be disadvantageous to such Lender in
any material respect. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by such Lender in connection with any such designation or
assignment.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
     The Borrower makes the following representations and warranties to and in
favor of the Secured Parties as of the Closing Date, to the extent set forth in
Section 4.01(l)(i), and as of each other Credit Event Date, to the extent set
forth in Section 4.02(c).
     Section 3.01 Organization; Power and Authority. The Borrower:
          (a) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization;
          (b) is duly qualified to do business and in good standing in each
jurisdiction in which such qualification is required by law, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect;
          (c) has the corporate power and authority to own or lease its
properties and conduct its business; and
          (d) has the requisite corporate power and authority to execute and
deliver the Transaction Documents to which it is a party and to perform the
provisions thereof, including to own its property and assets and to carry on its
business as now conducted and as contemplated by the Transaction Documents.
     Section 3.02 Authorization.

58



--------------------------------------------------------------------------------



 



          (a) The execution, delivery and performance of the Transaction
Documents to which it is a party has been duly authorized by all necessary
corporate action on the part of the Borrower, and each such Transaction Document
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except as such enforceability
may be limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
          (b) To the Knowledge of the Borrower, each Major Project Contract has
been validly executed and delivered by each of the other parties thereto and
that, as of the Closing Date, each Major Project Contract is in full force and
effect.
     Section 3.03 Disclosure and Projections.
          (a) The Information Memorandum fairly describes, in all material
respects, the general nature of the business and principal properties of the
Borrower; the documents, certificates or other writings delivered to the
Arrangers and Lenders by or on behalf of the Borrower, including the Information
Memorandum (excluding (i) the term sheets included therein and (ii) the
Projections), taken as a whole, do not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein (taken as a whole) not materially misleading in light of the
circumstances under which they were made.
          (b) The pro forma financial statements included in the Information
Memorandum and any Projections delivered to the Arrangers and Lenders by or on
behalf of the Borrower have been prepared based upon good faith estimates and
assumptions believed by the Borrower to be reasonable at the time made (it being
acknowledged that projections as to future events are not to be viewed as facts
and that the actual results during the period or periods covered may differ from
the projected results and such differences may be material).
          (c) Since December 31, 2007, there has been no change in the financial
condition, operations, business or properties of the Borrower except changes
that individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect.
          (d) As of the Closing Date, there is no fact known to the Borrower
that could reasonably be expected to have a Material Adverse Effect that has not
been set forth in the Information Memorandum, the Financing Documents or in the
other documents, certificates and other writings delivered by or on behalf of
the Borrower to the Arrangers.
     Section 3.04 Subsidiaries. The Borrower has no Subsidiaries.
     Section 3.05 Financial Statements. The financial statements (including in
each case the related schedules and notes) delivered to the Administrative Agent
pursuant to Section 4.01(i) fairly present in all material respects the
financial position of the Borrower, in each case, as of their respective dates
and the results of operations and cash flows for the respective periods then
ended and have been prepared in accordance with GAAP consistently applied
throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments and the absence of footnotes).

59



--------------------------------------------------------------------------------



 



     Section 3.06 No Conflict. The execution, delivery and performance by the
Borrower of each of the Financing Documents to which it is a party will not:
          (a) except as could not reasonably be expected to result in a Material
Adverse Effect, contravene, result in any breach of, or constitute a default
under, any indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease, corporate charter or by-laws, or any other agreement or
instrument to which the Borrower is bound or by which the Borrower or any of its
respective properties may be bound or affected;
          (b) result in the creation of any Lien in respect of any property of
the Borrower (other than Permitted Liens);
          (c) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or other Governmental Authority applicable to the Borrower; or
          (d) except as could not reasonably be expected to result in a Material
Adverse Effect, violate any provision of any statute or other rule or regulation
of any Governmental Authority applicable to the Borrower.
     Section 3.07 Governmental Approvals. Except as set forth in Schedule 3.07,
no consent, approval or authorization of, or registration, filing or declaration
with, notice to, or any other action by, any Governmental Authority is required
in connection with:
          (a) the execution, delivery or performance by the Borrower of the
Financing Documents to which it is a party; or
          (b) the consummation of the transactions contemplated under the
Financing Documents.
     Section 3.08 Litigation; Compliance with Laws.
          (a) There are no actions (including regulatory actions), suits or
proceedings pending or, to the Knowledge of the Borrower, threatened against the
Borrower or any property of the Borrower in any court or before any arbitrator
of any kind or before or by any Governmental Authority that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
          (b) The Borrower is not in default under any term of any agreement or
instrument to which it is a party or by which it is bound, or any order,
judgment, decree or ruling of any court, arbitrator or other Governmental
Authority nor is in violation of any Legal Requirement (including any state and
federal energy laws and regulations) of any Governmental Authority, which
default or violation, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
          (c) Neither the Borrower nor, to the Knowledge of the Borrower, any of
its Affiliates is in violation of any laws relating to terrorism or money
laundering, including

60



--------------------------------------------------------------------------------



 



Executive Order No. 13224 on Terrorist Financing, effective September 23, 2001,
and the U.S.A. Patriot Act.
     Section 3.09 Taxes. The Borrower has filed, or caused to be filed (pursuant
to the Tax Allocation Agreement), all tax returns that are required to have been
filed in respect of the Borrower, its income or its trade or business in any
jurisdiction, and has paid, or caused to be paid (pursuant to the Tax Allocation
Agreement), all taxes shown to be due and payable on such tax returns and all
other taxes and assessments levied upon it or its properties, assets, income or
franchises (if any), to the extent such taxes and assessments have become due
and payable and before they have become delinquent, except: (a) for any taxes
and assessments (i) the amount of which is not individually or in the aggregate
material or (ii) the amount, applicability or validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which the Borrower has established adequate reserves in accordance with GAAP, or
(b) where the failure to file such tax returns or pay such taxes or assessments
could not reasonably be expected to have a Material Adverse Effect.
     Section 3.10 Title to Properties; Possession Under Leases. The Borrower has
good and sufficient interests in all its properties that individually or in the
aggregate are material for the construction, ownership and operation of the
Project (other than any Excluded Portion) and that either are (a) reflected in
its most recent audited balance sheet or (b) purported to have been acquired by
the Borrower after said date (except as sold or otherwise disposed of as
permitted under the Financing Documents), in each case free and clear of any
Liens other than the Permitted Liens, except for any such properties material
for the construction, ownership and operation of the Jointly Owned Segment that
are owned by Dominion in accordance with the Dominion/TrAILCo Agreement.
     Section 3.11 Permits: Intellectual Property.
          (a) The Borrower holds or possesses all licenses, permits, franchises
(if any), authorizations, patents, copyrights, service marks, trademarks and
trade names, or rights thereto, that individually or in the aggregate are
material for the then current stage of construction of the Project (other than
the Jointly Owned Segment), without known conflict with the rights of others.
          (b) The Borrower or Dominion, as applicable (and, in the case of
Dominion, subject to the Knowledge of the Borrower), holds or possesses all
licenses, permits, franchises (if any), authorizations, patents, copyrights,
service marks, trademarks and trade names, or rights thereto, that individually
or in the aggregate are material for the then current stage of construction of
the Jointly Owned Segment, without known conflict with the rights of others.
          (c) To the Knowledge of the Borrower, there is no material violation
by any Person of any right of the Borrower with respect to any patent,
copyright, service mark, trademark, trade name or other right owned or used by
the Borrower.

61



--------------------------------------------------------------------------------



 



     Section 3.12 Siting of Additional Facilities . No CPCN or other order or
authorization from any state public utility commission, or any order issuing a
construction permit or similar siting or construction order from FERC is
required in connection with any of the Additional Facilities (other than any
Qualifying Additional Facilities).
     Section 3.13 ERISA.
          (a) No ERISA Event has occurred with respect to any Plan that has
resulted in a material liability which could reasonably be expected to have a
Material Adverse Effect.
          (b) Schedule B (Actuarial Information) to the most recent annual
report (Form 5500 Series) for each Plan filed with the Internal Revenue Service
is complete and accurate, and since the date of such Schedule B there has been
no material adverse change which could reasonably be expected to have a material
adverse effect on such funding status.
          (c) Except as could not reasonably be expected to have a Material
Adverse Effect, neither the Borrower nor any ERISA Affiliate (i) has incurred
any Withdrawal Liability to any Multiemployer Plan, or (ii) has been notified by
the sponsor of any Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA.
     Section 3.14 Use of Proceeds. The Borrower has applied the proceeds of the
Loans solely as set forth in, and as permitted under, Section 5.10; no part of
the proceeds from the Loans will be used, directly or indirectly, (a) for the
purpose of buying or carrying any Margin Stock or to extend credit to others for
the purpose of purchasing or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose, or (b) for any purpose otherwise in
violation of, or inconsistent with, Regulation U or Regulation X.
     Section 3.15 Liens. Except as set forth on Schedule 3.15, the Borrower has
not agreed or consented to cause or permit in the future (upon the happening of
a contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien other than a Permitted Lien.
     Section 3.16 Investment Company Act. The Borrower is not an “investment
company” as defined in, or subject to regulation as an “investment company”
under, the Investment Company Act of 1940, as amended.
     Section 3.17 FPA. The Borrower is subject to FPA jurisdiction as a public
utility. FERC has exclusive jurisdiction over the rates, terms and conditions of
service for transmission services provided by the Borrower, and the Borrower is
not subject to rate regulation by any state utility commission or similar state
regulatory agency.
     Section 3.18 Environmental Matters; Hazardous Materials. The Borrower has
no Knowledge of any Environmental Claim or investigation nor has it received any
written notice of any Environmental Claim or investigation, and no proceeding
has been instituted raising any Environmental Claim or initiating any
investigation against the Borrower or otherwise related to any Real Property or,
to the Knowledge of the Borrower, any real property formerly owned, leased or
operated by it, alleging any damage to the Environment or violation of any

62



--------------------------------------------------------------------------------



 



Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect. Except as set forth on
Schedule 3.18 or as could not reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Effect,
          (a) the Borrower has no Knowledge of any facts that would reasonably
be expected to give rise to any claim, public or private, of violation of
Environmental Laws or damage to the Environment emanating from, occurring on or
in any way related to Real Property or, to the Knowledge of the Borrower, any
other real property formerly owned, leased or operated by it;
          (b) the Borrower has not (i) treated, stored or disposed of any
Hazardous Materials on any Real Property or any other real property formerly
owned, leased or operated by it and (ii) disposed of any Hazardous Materials at
any other property except in compliance with Environmental Law;
          (c) the Borrower is not conducting or funding any investigation,
remediation, remedial action or cleanup of any Hazardous Materials that may be
present in the Environment on any Real Property or any other real property; and
          (d) The Borrower (i) is in compliance with applicable Environmental
Laws and (ii) has obtained all Permits required under Environmental Laws for the
current stage of construction or operation of the Project and the Separately
Financed Facilities.
The representations and warranties set forth in this Section 3.18 shall
constitute the sole and exclusive representations and warranties in this
Agreement that address matters related to or arising under Environmental Laws.
     Section 3.19 Senior Debt. All liabilities of the Borrower under the Credit
Facilities constitute direct, unconditional and general obligations of the
Borrower and rank in right of payment either pari passu or senior to all other
Indebtedness of the Borrower.
     Section 3.20 Solvency. Immediately after giving effect to the transactions
to occur on the Closing Date and immediately following the occurrence of each
other Credit Event:
          (a) the fair value of the assets of the Borrower, at a fair valuation,
will exceed the debts and liabilities, direct, subordinated, contingent or
otherwise, of the Borrower;
          (b) the present fair saleable value of the property of the Borrower
will be greater than the amount that will be required to pay the probable
liability of the Borrower on its debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured;
          (c) the Borrower will be able to pay its debts and liabilities,
direct, subordinated, contingent or otherwise, as such debts and liabilities
become absolute and matured; and

63



--------------------------------------------------------------------------------



 



          (d) the Borrower will not have unreasonably small capital with which
to conduct the business in which it is engaged as such business is conducted at
such time and is proposed to be conducted in the future.
     Section 3.21 Employee Matters.
          (a) There are no strikes, work stoppages, or other labor disputes
(including any complaints before the National Labor Relations Board and any
grievance or arbitration proceedings arising out of or under any collective
bargaining agreement) pending against the Borrower or, to the Knowledge of the
Borrower, threatened against the Borrower that (individually or in the
aggregate) could reasonably be expected to have a Material Adverse Effect.
          (b) The Borrower is not engaged in any unfair labor practice that
could reasonably be expected to have a Material Adverse Effect.
          (c) To the Borrower’s Knowledge, no union representation question
exists with respect to its employees and no union organization activity is
taking place with respect to its employees that could reasonably be expected to
have a Material Adverse Effect.
     Section 3.22 Collateral. The provisions of the Pledge Agreement are
effective to create, in favor of the Collateral Agent for the benefit of the
Secured Parties, a legal, valid and enforceable lien on and security interest in
all of the Collateral purported to be covered thereby, and all necessary and
appropriate recordings and filings have been made in all necessary and
appropriate public offices, and all other necessary and appropriate action has
been taken, so that the Pledge Agreement creates a perfected Lien on and
security interest in all right, title, estate and interest of the Pledgor in the
Collateral secured thereby, prior and superior to all other liens other than
Permitted Liens.
     Section 3.23 Single Purpose Entity; Separateness.
          (a) The Borrower has not engaged in any activity other than the
development, construction, acquisition, maintenance, ownership and operation of
the Project and any Separately Financed Facilities and reasonably related
activities, including activities required to comply with any CPCN.
          (b) The Borrower has no outstanding Indebtedness other than the
Existing Indebtedness which will be repaid in full on the Closing Date
(excluding the Existing Indebtedness under the Existing Credit Agreement which
shall remain in effect and be deemed to be a Construction Loan made hereunder)
and Permitted Debt, and is not a party to or bound by any material contract
other than the Transaction Documents and the Project Contracts to which it is a
party.
          (c) The Borrower is not a general partner or a limited partner in any
general or limited partnership or a joint venturer in any joint venture, except
as permitted under Section 6.05.

64



--------------------------------------------------------------------------------



 



          (d) The Borrower maintains separate bank accounts and separate books
of account from the Pledgor, the Sponsor and all other Persons. The separate
liabilities of the Borrower are readily distinguishable from the liabilities of
the Pledgor, the Sponsor and all other Persons.
          (e) The Borrower conducts its own business, in all material respects,
in its own name in a manner not misleading to other Persons as to its identity.
          (f) None of the Pledgor, the Sponsor, or any other Affiliate of the
Borrower guarantees any of the obligations of the Borrower.
     Section 3.24 Major Project Contracts; No Default.
          (a) Copies of all Major Project Contracts, in each case as currently
in effect, have been delivered to the Administrative Agent by the Borrower.
Except as has been previously disclosed in writing to the Administrative Agent,
as of the Closing Date, none of the Major Project Contracts have been amended,
modified or terminated (provided that with respect to the Transmission Owners
Agreement, this representation is made to the Borrower’s Knowledge only).
          (b) There has been no default by the Borrower or, to the Knowledge of
the Borrower, any other Major Project Participant under the Major Project
Contracts (other than any such default that could not reasonably be expected to
have a Material Adverse Effect).
          (c) To the Knowledge of the Borrower, all representations and
warranties made by each Major Project Participant in the Major Project Contracts
were true and correct when made, except for any incorrect representation or
warranty that could not reasonably be expected to have a Material Adverse
Effect.
     Section 3.25 Broker’s Fees. The Borrower is not required to pay and has not
paid any finders or broker’s fees with respect to the Loans, the Letters of
Credit or any other extension of credit under the Financing Documents.
     Section 3.26 Ownership of Equity Interests. The Equity Interests in the
Borrower have been duly authorized and validly issued and are fully paid and
non-assessable. There is no existing option, warrant, call, right, commitment or
other agreement to which the Borrower is a party requiring, and there is no
Equity Interest in the Borrower outstanding which upon conversion or exchange
would require, the issuance by the Borrower of any additional Equity Interests
in the Borrower or other securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase an Equity Interest in the
Borrower. 100% of the Equity Interests in the Borrower are owned by the Pledgor.
ARTICLE IV.
CONDITIONS PRECEDENT TO CERTAIN EVENTS
     Section 4.01 Closing Date. The effectiveness of this Agreement and the
obligations of any Lender to make any initial Loans or of any Issuing Bank to
issue any Letter of Credit hereunder are subject to the satisfaction on the
Closing Date of each of the following conditions:

65



--------------------------------------------------------------------------------



 



          (a) Governing Documents. The Borrower shall have delivered, or caused
to be delivered to the Administrative Agent:
               (i) good standing certificates of the Borrower, the Pledgor and
the Sponsor as of a recent date from the Secretary of State of the state (or
states) of such Person’s incorporation or organization;
               (ii) a true and correct copy of any third party approvals or
consents and any Permits, if any, necessary for each of the Borrower, the
Pledgor and the Sponsor to execute and deliver the Financing Documents to which
it a party and perform its obligations thereunder;
               (iii) a certificate of a Secretary or Assistant Secretary of each
of the Borrower, the Pledgor and the Sponsor dated the Closing Date and
certifying (A) that attached thereto is a true and correct copy of the articles
of incorporation, by-laws, limited liability company operating agreement or
partnership agreement of such Person (which shall be in form and substance
reasonably satisfactory to the Arrangers), as in effect on the Closing Date and
at all times since the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and correct copy of resolutions duly adopted
by the appropriate governing entity or body of such Person, authorizing the
execution, delivery and performance of the Transaction Documents to which such
Person is a party and, if applicable, the Borrowings hereunder and the granting
of the Liens contemplated to be granted by the Pledgor under the Pledge
Agreement, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate of
incorporation, certificate of formation or other formation documents of such
Person have not been amended since the date of the last amendment thereto shown
on the certificate of good standing furnished pursuant to clause (i) above,
(D) as to the incumbency and specimen signature of each officer executing any
Financing Document and (E) as to the absence of any pending proceeding for the
dissolution or liquidation of such Person or, to the knowledge of such Secretary
or Assistant Secretary, threatening the existence of such Person; and
               (iv) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate delivered pursuant to clause (iii) above.
          (b) Financing Documents. The Administrative Agent shall have received
duly authorized and executed originals by the Borrower, the Pledgor and the
Sponsor of (i) all of the Financing Documents to which such Loan Party is a
party and (ii) if requested by any Lender pursuant to Section 2.08(e), a
promissory note or notes conforming to the requirements of such Section.
          (c) Major Project Contracts. The Administrative Agent shall have
received fully executed and certified copies of each Major Project Contract in
effect on the Closing Date, each of which shall be in full force and effect and
enforceable against each party thereto as of the Closing Date.

66



--------------------------------------------------------------------------------



 



          (d) Project Schedule; Project Budget. The current Project Schedule and
Project Budget shall have been approved by the Arrangers (it being agreed that
the Project Schedule and Project Budget delivered to the Arrangers on July 31,
2008 are acceptable to the Arrangers) and the Completion Bonus Date (as defined
in the Construction Contract) shall be no later than June 1, 2011;
          (e) Collateral; Filings and Recordings.
               (i) The Collateral shall have been duly and validly pledged under
the Pledge Agreement to the Collateral Agent, for the benefit of the Secured
Parties, and certificates representing the Collateral, accompanied by
instruments of transfer endorsed in blank, shall have been delivered to the
Collateral Agent.
               (ii) All UCC filings and other actions necessary or advisable to
provide the Collateral Agent, for the benefit of the Secured Parties, with a
valid perfected security interest in the Collateral shall have been completed;
and
               (iii) The Administrative Agent shall have received:
                    (A) certified copies of requests for information or copies
(Form UCC-11), or equivalent reports, including reports of tax lien and judgment
lien searches, listing all effective financing statements and lien notices that
name the Borrower or the Pledgor as debtor and that are filed in the
jurisdictions of formation or organization of the Borrower and the Pledgor and
any state in which the Project or any Separately Financed Facility is located,
together with copies of such financing statements and lien notices, if any (none
of which shall cover the Collateral except to the extent evidencing Permitted
Liens or Existing Liens); and
                    (B) evidence that all other actions necessary to perfect and
protect the security interests purported to be created by the Security Documents
have been taken.
          (f) Closing Certificates. The Administrative Agent shall have received
(i) officers’ closing certificates for the Borrower, the Pledgor and the
Sponsor, dated the Closing Date and signed by a Responsible Officer of such
Person, confirming compliance with the conditions precedent set forth in
Section 4.01(l), and (ii) a solvency certificate in the form of Exhibit G, dated
the Closing Date and signed by a Financial Officer of the Borrower.
          (g) Legal Opinions. The Administrative Agent shall have received, on
behalf of itself and the other Secured Parties, delivery of written legal
opinions from each counsel to the Borrower, the Pledgor, the Sponsor, ServiceCo
and, to the extent obtainable by the Borrower using commercially reasonable
efforts, the Construction Contractor, which legal opinions shall in each case be
(i) in form and substance reasonably satisfactory to the Arrangers and their
counsel, (ii) dated the Closing Date, (iii) addressed to the Secured Parties and
(iv) covering such matters relating to the Transaction Documents and the
Transactions as the Arrangers shall reasonably request and which are customary
for transactions of the type contemplated by the Transaction Documents.

67



--------------------------------------------------------------------------------



 



          (h) Financial Model. The Administrative Agent shall have received the
Financial Model which includes “Base Case Projections” demonstrating a minimum
Debt Service Coverage Ratio of 2.0x for the Borrower.
          (i) Financial Statements. The Administrative Agent shall have received
copies of (i) the most recent available audited annual and unaudited quarterly
financial statements of the Borrower, the Sponsor and the Construction
Contractor, in each case including a balance sheet and related statements of
income and cash flows, (ii) the pro forma balance sheet of the Borrower as of
June 30, 2008, prepared giving effect to the Transactions to occur on the
Closing Date as if the Transactions had occurred on June 30, 2008 and (iii) a
sources and uses of funds demonstrating that the Credit Facilities and Project
Equity Commitment is sufficient to fund all Project Costs; each certified as
complete and accurate in all material respects by a Responsible Officer of the
Borrower.
          (j) Payments; Repayments of Existing Indebtedness and Release of
Existing Liens. The Borrower shall pay all closing costs and fees due on the
Closing Date (including all amounts payable under any fee letter between the
Borrower and any Agent or Arranger) and shall have provided for arrangements
pursuant to which all Existing Indebtedness shall be paid off (excluding the
Existing Indebtedness under the Existing Credit Agreement which shall remain in
effect and be deemed to be a Construction Loan made hereunder) and all Existing
Liens (other than Permitted Liens) shall be released, in each case concurrently
with the initial Credit Event occurring on the Closing Date.
          (k) No Default or Event of Default. At the time of and immediately
after giving effect to the Transaction occurring on the Closing Date, no Event
of Default or Default shall have occurred and be continuing, as certified by a
Responsible Officer of the Borrower.
          (l) Representations and Warranties. (i) All representations and
warranties made by the Borrower in Article III hereof shall be true and correct
in all material respects on and as of the Closing Date, (ii) all representations
and warranties made by the Pledgor in the Pledge Agreement shall be true and
correct in all material respects on and as of the Closing Date, and (iii) all
representations and warranties made by the Sponsor in the Equity Commitment
Agreement shall be true and correct in all material respects on and as of the
Closing Date, in each case as certified by a Responsible Officer of the
Borrower, the Pledgor or the Sponsor, as applicable.
          (m) Independent Consultants’ Reports. The Administrative Agent shall
have received (i) the Independent Engineer’s Report, together with a certificate
of the Independent Engineer in the form of Exhibit H-2 and (ii) the Insurance
Consultant’s Report, together with a certificate of the Insurance Consultant in
the form of Exhibit H-1.
          (n) Insurance. (i) The Administrative Agent shall have received a
binder or certificates of insurance evidencing the existence of all insurance
required to be maintained as of the Closing Date by the Borrower or its
Affiliate(s) for the benefit of the Borrower pursuant to Schedule 5.03 and
(ii) the Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower, dated as of the Closing Date, stating that
such insurance is in full force and effect and that all premiums then due and
payable thereon have been paid.

68



--------------------------------------------------------------------------------



 



          (o) FERC. FERC shall have issued a final and binding order pursuant to
Section 204 of the FPA, authorizing the Borrower to issue securities and assume
obligations and liabilities as necessary to enter into this Agreement and borrow
the aggregate amount available under the Credit Facilities.
          (p) Applicable Permits. The Borrower shall have duly obtained or been
assigned and there shall be in full force and effect in the name of the
Borrower, and not subject to any current legal proceeding (including any
Environmental Claim), waiting period or appeal or to any unsatisfied condition
that would reasonably be expected to allow material modification, expiration or
revocation of, and all applicable appeal periods shall have expired with respect
to, all material Applicable Permits required under applicable law to be obtained
by the Borrower as of the Closing Date for the then-current stage of development
of the Project, except for any Permit the failure of which to obtain could not
reasonably be expected to have a Material Adverse Effect. Such Applicable
Permits shall not be subject to any restriction, condition, limitation or other
provision that could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. With respect to any of the Permits not yet
obtained, no facts or circumstances exist, in the reasonable judgment of the
Borrower, which indicate that any such Permit will not be obtainable prior to
the time that such Permit becomes an Applicable Permit.
          (q) Real Property.
               (i) The Borrower shall have obtained all real property rights
that are material for the then current stage of construction of the Project as
contemplated by the Project Schedule as of the Closing Date.
               (ii) The Administrative Agent shall have received maps reasonably
acceptable to the Arrangers of the planned route of the TrAIL Transmission Line,
including the route of each of the Proposed Virginia Segment, the Alternate
Virginia Segment and the Jointly Owned Segment, and the planned locations of the
Additional Facilities.
          (r) U.S.A. Patriot Act. The Administrative Agent shall have received
all documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the U.S.A. Patriot Act.
          (s) No Material Adverse Effect. Since December 31, 2007, (i) there has
been no event or occurrence which has resulted in, individually or in the
aggregate, any Material Adverse Effect, and (ii) there has been no material
adverse effect upon (A) the business, operations, properties, assets or
condition (financial or otherwise) of the Sponsor or (B) the ability of the
Sponsor to perform its material obligations under the Equity Commitment
Agreement.
          (t) West Virginia CPCN. The West Virginia PSC shall have issued a CPCN
containing terms and conditions reasonably satisfactory to the Arrangers.
     Section 4.02 Conditions Precedent to Each Credit Event. The obligations of
any Lender to make Loans or any Issuing Bank to issue or extend any Letter of
Credit or increase the

69



--------------------------------------------------------------------------------



 



stated amount of any Letter of Credit hereunder, including with respect to any
Loans made or Letters of Credit issued on the Closing Date (each, a “Credit
Event”), are subject to the satisfaction on the date of such Credit Event of
each of the following conditions, in each case as applicable:
          (a) Borrowing Request; Notice of L/C Activity. ((i) If such Credit
Event is a Borrowing, the Administrative Agent shall have received a Borrowing
Request as and when required by Section 2.03, from the Borrower or (ii) if such
Credit Event is the issuance of, extension of, or increase in the stated amount
of, a Letter of Credit, the applicable Issuing Bank and the Administrative Agent
shall have received a Notice of L/C Activity as and when required by
Section 2.04.
          (b) No Default or Event of Default. At the time of and immediately
after giving effect to such Credit Event, no Event of Default or Default shall
have occurred and be continuing.
          (c) Representations and Warranties. All representations and warranties
of the Borrower set forth in Article III hereof shall be true and correct in all
material respects on and as of the date of such Credit Event (other than an
amendment, extension or renewal of a Letter of Credit without any increase in
the stated amount of such Letter of Credit) with the same effect as though made
on and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date).
          (d) No Material Adverse Effect. At the time of and immediately after
giving effect to such Credit Event, no Material Adverse Effect shall have
occurred and be continuing.
          (e) FERC. (i) FERC shall have issued an order pursuant to Section 205
of the FPA authorizing the recovery by the Borrower of 100% of all itemized
pre-construction and construction costs and further authorizing the Borrower to
include 100% of payments for CWIP for the TrAIL Transmission Line in the
Borrower’s rate base and collect a return thereon pursuant to the Borrower’s
tariff (other than, in each case, to the extent such return on CWIP is to be
paid to Dominion in proportion to Dominion’s ownership of the Jointly Owned
Segment), as and when such costs are incurred, subject only to annual updates
and true-ups or as otherwise required by FERC, which order shall remain valid
and binding and shall not have been overturned on rehearing or appeal or through
subsequent FERC action; and (ii) FERC shall not have made a final determination
that any material expenditure by the Borrower was not prudent and therefore
cannot be recovered in the Borrower’s transmission rate.
          (f) Expected Completion. The Borrower shall certify that (i) it has
access to sufficient funds to complete the Project (other than any Excluded
Portion and the portion of the Jointly Owned Segment to be financed by Dominion)
and any Separately Financed Facility with respect to which it has commenced
construction and (ii) it reasonably expects to achieve Completion of the Project
(other than any Excluded Portion) prior to the seventh anniversary of the
Closing Date.

70



--------------------------------------------------------------------------------



 



          (g) Loans applied to Jointly Owned Segment. If any portion of the
advance of Loans requested in connection with such Credit Event is to be applied
to the Jointly Owned Segment, then, on or prior to the date of such advance,
(i) Dominion shall have certified to the Borrower or the Lenders that Dominion
has access to sufficient funds to finance its obligations under the
Dominion/TrAILCo Agreement in connection with the Jointly Owned Segment or
(ii) the Borrower shall have certified that, after making a diligent inquiry
into the financial status of Dominion, the Borrower has determined that Dominion
has access to sufficient funds to finance Dominion’s obligations under the
Dominion/TrAILCo Agreement in connection with the Jointly Owned Segment.
     Section 4.03 Conditions Precedent to Completion. The Borrower shall be
deemed to have achieved “Completion” of the Project when each of the following
conditions have been satisfied or waived:
          (a) Completion. All work (excluding punchlist items and work in
respect of non-material facilities identified by the Borrower for exclusion,
subject to confirmation by the Independent Engineer that such facilities are not
material to the Project and that the Independent Engineer is satisfied with such
exclusion) on the Project (other than any Excluded Portion), shall be complete
and paid for (except to the extent of punchlist items and any unresolved
disputes that could not reasonably be expected to have a Material Adverse
Effect) as certified to the Administrative Agent by each of the Independent
Engineer and a Responsible Officer of the Borrower, it being agreed that the
Borrower shall, at least 45 days prior to the date targeted by the Borrower as
the date of Completion, provide the Independent Engineer with all relevant
documentation requested by the Independent Engineer in connection with the
Independent Engineer’s preparations for making the foregoing certification.
          (b) Equity Commitments. All Equity Contributions required to be made
by the Sponsor shall have been made in accordance with the Equity Commitment
Agreement as certified to the Administrative Agent by a Responsible Officer of
the Borrower.
          (c) Debt to Equity Ratio. The Debt to Equity Ratio shall not be in
excess of 1:1 as of the date of Completion as certified to the Administrative
Agent by a Responsible Officer of the Borrower.
          (d) Lien Releases. The Administrative Agent shall have received a duly
executed acknowledgement of payment and release of mechanics’ and materialmen’s
liens, in form and substance reasonably acceptable to the Administrative Agent,
from the Construction Contractor and any other Person providing design,
engineering or construction services pursuant to any Major Project Contract to
which such Person is a party for all work, services and materials provided by
the Construction Contractor or such other Person for which the disbursement of
funds has been requested; provided, however, that such release may be
conditioned upon receipt of payment with respect to the work, services and
materials to be paid for with the requested funds.

71



--------------------------------------------------------------------------------



 



ARTICLE V.
AFFIRMATIVE COVENANTS
     The Borrower covenants and agrees with each Secured Party that so long as
this Agreement shall remain in effect and until the Commitments have been
terminated, the principal of and interest on each Loan, all Fees and all other
expenses or amounts payable under any Financing Document shall have been paid in
full and no Letter of Credit remains outstanding, the Borrower shall abide by
the following affirmative covenants; provided that any such covenants that would
require action by Dominion with respect to the Jointly Owned Segment shall be
satisfied if the Borrower uses its commercially reasonable efforts to enforce
its rights with respect to such actions under the Dominion/TrAILCo Agreement.
     Section 5.01 Information Delivery. The Borrower shall deliver to the
Lenders:
          (a) beginning with the fiscal quarter ending September 30, 2008,
within 60 days after the end of each of the Borrower’s first three fiscal
quarters, unaudited quarterly financial statements, including a balance sheet
and related statements of income and cash flows, showing the financial position
of Borrower as of the close of such fiscal quarter and the results of its
operations during such fiscal quarter and the then-elapsed portion of the fiscal
year and setting forth in comparative form the corresponding figures for the
corresponding periods of the prior fiscal year, all certified by a Financial
Officer of the Borrower, on behalf of the Borrower, as fairly presenting, in all
material respects, the financial position and results of operations of the
Borrower in accordance with GAAP (subject to normal year-end audit adjustments
and the absence of footnotes);
          (b) within 120 days after the end of each fiscal year beginning with
the fiscal year ending December 31, 2008, audited annual financial statements,
including a balance sheet, (including owners’ equity) and related statements of
income and cash flows, showing the financial position of the Borrower as of the
close of such fiscal year and the results of its operations during such year and
setting forth in comparative form the corresponding figures for the prior fiscal
year, all audited by PricewaterhouseCoopers or Deloitte Touche Tohmatsu or other
independent public accountants of recognized national standing reasonably
acceptable to the Administrative Agent and accompanied by an opinion of such
accountants (which shall not be qualified in any material respect) to the effect
that such financial statements fairly present, in all material respects, the
financial position and results of operations of the Borrower in accordance with
GAAP;
          (c) together with each delivery of financial statements, a certificate
of a Financial Officer of the Borrower certifying (i) that no Event of Default
or Default has occurred and is continuing or, if an Event of Default or Default
has occurred and is continuing, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, (ii) prior
to Completion, as to the Debt to Equity Ratio in effect as of the date of such
financial statements and (iii) after Completion, the Debt Service Coverage Ratio
for the 12 months (or, until there have been 12 full months of operations, such
shorter period of operation) ending on the last day of the immediately preceding
fiscal quarter, with such certificate containing the calculations relating to
the certification made under this clause (iii);

72



--------------------------------------------------------------------------------



 



          (d) promptly, and in any event within five Business Days after
obtaining Knowledge thereof, notice of any Default or Event of Default;
          (e) promptly, and in any event within five Business Days after
obtaining Knowledge thereof, notice of any ERISA Events;
          (f) promptly, and in any event within five Business Days of entering
into a Major Project Contract, a fully executed copy of such Major Project
Contract entered into after the Closing Date;
          (g) promptly, and in any event within 30 days of receipt thereof,
copies of any written notice to the Borrower from any Governmental Authority
relating to any Governmental Rule that could reasonably be expected to have a
Material Adverse Effect;
          (h) not later than 30 days prior to the first day of each fiscal year,
a budget for such fiscal year (which shall be consistent in all material
respects with the form of the then current Project Budget and each budget for
any Separately Financed Facility);
          (i) promptly, information with respect to any litigation or proceeding
filed against the Borrower in which the amount involved is greater than
$15,000,000 or injunctive or similar relief is sought (except (i) to the extent
such litigation or proceeding is with respect to the determination of
compensation due by the Borrower in connection with condemnation or eminent
domain proceedings and could not reasonably be expected to result in a Material
Adverse Effect, or (ii) to the extent such injunctive or similar relief could
not reasonably be expected to result in a Material Adverse Effect);
          (j) promptly following the end of each calendar quarter, a report
detailing the status of construction of the Project, including the projected
date of Completion, details as to sources and uses of funds for the Project and
Separately Financed Facilities, and the total amount of Loan proceeds applied to
each Segment;
          (k) promptly, and in any event within 30 days of receipt thereof,
copies of each ongoing construction monitoring report delivered by the
Independent Engineer (to be delivered by the Independent Engineer approximately
every six months pursuant to the Professional Services Agreement);
          (l) promptly, and in any event within 15 days of receipt thereof,
written notice from any Major Project Participant of a default under any Major
Project Contract;
          (m) promptly and in any event within five Business Days of obtaining
Knowledge thereof, any casualty, damage or loss to the Project, whether or not
insured, through fire, theft, other hazard or casualty, or any act or omission
of the Borrower, its employees, agents, contractors, consultants or
representatives, or of any other Person, if such casualty, damage or loss is in
excess of $5,000,000 for any one such event or in the aggregate in any calendar
year;

73



--------------------------------------------------------------------------------



 



          (n) promptly and in any event within five Business Days of obtaining
Knowledge thereof, any early cancellation or material change in the terms,
coverage or amounts of any insurance required under Section 5.03;
          (o) promptly and in any event within five Business Days of obtaining
Knowledge thereof, any termination or material amendment of any Major Project
Contract, including any material change order or request for any material change
order under the Construction Contract;
          (p) promptly and in any event within five Business Days of obtaining
Knowledge thereof, any material event of force majeure asserted under any Major
Project Contract;
          (q) promptly and in any event within five Business Days of obtaining
Knowledge thereof, any (i) fact, circumstance, condition or occurrence at, on or
arising from any real property being used by the Borrower in connection with the
Project or any Separately Financed Facility that results in any material
noncompliance with any Environmental Law or any Release of Hazardous Materials
on or from any real property being used by the Borrower in connection with the
Project or any Separately Financed Facility that could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, and
(ii) pending or, to the Borrower’s Knowledge, threatened, Environmental Claim
against the Borrower arising in connection with its occupying or conducting
operations on or at any real property being used by the Borrower in connection
with the Project or any Separately Financed Facility, in each case which could,
individually or in the aggregate, reasonably be expected to impose liability on
any Secured Party or have a Material Adverse Effect; and
          (r) with reasonable promptness, such other data and information in the
possession of or readily obtainable by the Borrower relating to the business,
operations, affairs, financial condition, assets or properties of the Borrower
or relating to the ability of the Borrower to perform its obligations under the
Financing Documents as from time to time may be reasonably requested by the
Administrative Agent.
     Section 5.02 Compliance with Laws; Applicable Permits. The Borrower shall
comply, and shall take commercially reasonable steps to cause the Project to be
constructed, operated and maintained in compliance, in all material respects,
with Governmental Rules to which it is subject, including state and federal
energy laws and regulations, and will obtain and maintain in effect all Permits
necessary for the then-current stage of construction of the Project, the
ownership and control of, and transmission of electric energy over, its
properties or to the conduct of its businesses (including all reporting and
compliance requirements to FERC pursuant to the FPA and PUHCA), in each case to
the extent necessary to ensure that non-compliance with such Governmental Rules
or failure to obtain or maintain in effect such Permits could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;
provided that in certain cases with respect to the Jointly Owned Segment and
where appropriate in accordance with Governmental Rules, Dominion instead of
TrAILCo may obtain and maintain such Permits.
     Section 5.03 Maintenance of Insurance.

74



--------------------------------------------------------------------------------



 



          (a) The Borrower shall, without cost to the Lenders, maintain, or
cause to be maintained, with financially sound and reputable insurers, insurance
required pursuant to Schedule 5.03, in the amounts and on the terms and
conditions specified therein. If the Borrower fails to take out or maintain (or
cause to be taken out or maintained) the full insurance coverage required by
this Section, the Administrative Agent, upon 10 Business Days’ prior notice
(unless the aforementioned insurance would lapse within such period or has
already lapsed, in which event notice shall not be required) to the Borrower of
any such failure, may (but shall not be obligated to) take out the required
policies of insurance and pay the premiums on the same. All amounts so advanced
by the Administrative Agent shall become Obligations and the Borrower shall
forthwith pay such amounts to the Administrative Agent, together with interest
from the date of payment by the Administrative Agent at the rate specified in
Section 2.12(c).
          (b) The Borrower shall, within 20 days following each annual policy
renewal date, deliver to the Administrative Agent a certificate of a Responsible
Officer of the Borrower, certifying that (i) the insurance requirements of this
Section 5.03 have been implemented and are being complied with in all material
respects, (ii) the Borrower has paid all insurance premiums then due and
payable, and (iii) the Borrower is in compliance in all material respects with
the insurance policies required to be maintained pursuant to this Section 5.03.
     Section 5.04 Operation of the Project. The Borrower shall maintain and
keep, or cause to be maintained and kept, the Project, any Separately Financed
Facilities and its other properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times, and consistent in
all material respects with all Applicable Permits, this Agreement, the material
provisions of the Major Project Contracts and Prudent Utility Practice.
     Section 5.05 Taxes. The Borrower shall file, or cause to be filed, all tax
returns required to be filed in any jurisdiction in respect of the Borrower, its
income or its trade or business, and shall pay and discharge, or cause to be
paid and discharged, all Taxes shown to be due and payable on such returns, and
all other Taxes imposed on it or any of its properties, assets, income or
franchises (if any), to the extent such Taxes have become due and payable and
before they have become delinquent and all claims for which sums have become due
and payable that have or might become a Lien (other than a Permitted Lien) on
properties or assets of the Borrower; provided that (a) the Borrower need not
pay any such Tax if the amount, applicability or validity thereof is contested
by the Borrower on a timely basis in good faith and in appropriate proceedings,
and so long as (i) the Borrower has established or caused to be established
adequate reserves therefor in accordance with GAAP on its books and (ii) any Tax
determined to be due, together with any interest or penalties thereon, is
promptly paid after resolution of such contest, and (b) the Borrower’s failure
to file, or cause to be filed, such tax returns or to pay any such Tax shall not
constitute an Event of Default if the failure to file, or cause to be filed, or
make payment of such Taxes in the aggregate could not reasonably be expected to
have a Material Adverse Effect.
     Section 5.06 Maintenance of Existence. The Borrower shall at all times
preserve and keep in full force and effect its corporate existence, and the
Borrower shall at all times preserve and keep in full force and effect all
rights and franchises (if any) of the Borrower unless, in the good faith
judgment of the Borrower, the termination of or failure to preserve and keep in
full

75



--------------------------------------------------------------------------------



 



force and effect such right or franchise could not, individually or in the
aggregate, have a Material Adverse Effect.
     Section 5.07 Senior Debt. The Borrower shall ensure that, at all times, all
liabilities of the Borrower under the Financing Documents will rank in right of
payment either pari passu or senior to all other Indebtedness of the Borrower.
     Section 5.08 Environmental Law. To the extent required by applicable
Environmental Laws, the Borrower shall conduct and complete any investigation,
study, sampling and testing and undertake any cleanup, removal, remediation or
other response necessary to remove and clean up all Hazardous Materials, except
to the extent that any failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Except, in
each case, to the extent that the failure to do so could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, the Borrower shall, and take commercially reasonable steps to
cause all lessees and other Persons operating or occupying its properties and
facilities to (i) comply with all applicable Environmental Laws; (ii) obtain and
renew, in a timely manner, all Permits required under Environmental Laws for the
then-current stage of construction or operation of the Project and the
Separately Financed Facilities; (iii) complete any investigation, study,
sampling and testing and undertake any clean up, removal, remediation or other
response necessary to remove and clean up Hazardous Materials, to the extent
such actions are required under any applicable Environmental Laws; and
(iv) respond to any Environmental Claim involving or affecting the Project or
the Separately Financed Facilities.
The covenants set forth in this Section 5.08 shall constitute the sole and
exclusive covenants in Article V of this Agreement that address matters related
to or arising under Environmental Laws, except as may be set forth in
Section 5.01(q).
     Section 5.09 Maintenance of Records. The Borrower shall keep proper books
of record and accounts in which full, true and correct entries will be made of
its business transactions in accordance with and to the extent required by GAAP.
     Section 5.10 Use of Proceeds and Project Revenues.
          (a) The Borrower shall apply the proceeds of each Loan solely (i) to
pay costs and expenses on the Closing Date in accordance with the Funds Flow
Memorandum (including a Distribution permitted by Section 6.08(a)), (ii) to pay
Project Costs (other than with respect to any Excluded Portion) in accordance
with the Project Budget or (iii) to make Distributions permitted by
Section 6.08(c).
          (b) With respect to any Segment for which there is an Allocated Loan
Amount, the Borrower shall not apply Loan proceeds in excess of the Allocated
Loan Amount for such Segment; provided that the Borrower may apply the Allocated
Loan Amount for any Segment (other than an Excluded Portion) that has obtained,
or is not required to obtain, Siting Approval to another Segment (other than an
Excluded Portion) that has obtained, or is not required to obtain, Siting
Approval but may not apply such Allocated Loan Amount to any Segment for which
an Approved Limit remains in effect due to such Segment not receiving Siting
Approval.

76



--------------------------------------------------------------------------------



 



          (c) The Borrower shall not apply any Loan proceeds to any costs
related to any Excluded Portion from and after the date that such portion of the
Project has been designated as an Excluded Portion.
          (d) The Borrower shall use Letters of Credit solely (i) to support the
Borrower’s obligations under any Project Contract (other than with respect to
any Excluded Portion), and (ii) for other purposes in connection with the
construction and operation of the Project (other than any Excluded Portion).
          (e) The Borrower shall apply the proceeds of cash Equity Contributions
made to satisfy the Sponsor’s Project Equity Commitment solely to pay Project
Costs.
          (f) The Borrower shall not apply Loan proceeds in excess of
$147,000,000 to the Additional Facilities.
     Section 5.11 Site Visits; Access to Property.
          (a) The Borrower shall permit the representatives of any Lender
(including the Administrative Agent, the Collateral Agent and the Independent
Engineer) (i) if no Default or Event of Default then exists, at the expense of
such Lender and upon reasonable prior notice to the Borrower, to visit the
principal executive office of the Borrower, to discuss the affairs, finances and
accounts of the Borrower with the Borrower’s officers, and (with the consent of
the Borrower, which consent will not be unreasonably withheld and provided the
Borrower has been given the opportunity to participate in such discussions) its
independent public accountants, and (with the consent of the Borrower, which
consent will not be unreasonably withheld) to visit the other offices and
properties of the Borrower, during normal business hours as may be requested in
writing (provided that such visits shall be limited to once per year); and
(ii) if a Default or Event of Default then exists, at the expense of the
Borrower and, upon reasonable prior notice to the Borrower to visit and inspect
any of the offices or properties of the Borrower, to examine its books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss its affairs, finances and accounts with the Borrower’s
officers and independent public accountants (provided the Borrower has been
given the opportunity to participate in such discussions), all at such times and
as often as may be requested.
          (b) In addition to the visitation rights granted pursuant to
Section 5.11(a) above, the Borrower shall permit the Independent Engineer such
access to the Project as may be reasonably requested by the Independent Engineer
in its efforts to fulfill its obligations under the Professional Services
Agreement and shall reasonably cooperate with the Independent Engineer in all
material respects in connection with the Independent Engineer’s performance of
its regular duties under such agreement.
     Section 5.12 Preservation of Rights; Further Assurances.
          (a) The Borrower shall (i) perform and observe all of its covenants
and obligations contained in each Major Project Contract to which it is a party,
and (ii) enforce against each party to each Major Project Contract each material
covenant or obligation in such Major Project Contract in accordance with its
terms, except where the failure to perform, observe or take action or enforce
could not reasonably be expected to result in a Material Adverse Effect.

77



--------------------------------------------------------------------------------



 



          (b) The Borrower shall (i) do, execute, acknowledge and deliver all
such other acts, agreements, instruments and assurances as the Collateral Agent,
the Administrative Agent or any Lender may reasonably require (including the
execution of additional security instruments or documents to further perfect the
Collateral Agent’s lien on the Collateral) and (ii) take such other steps as may
be reasonably necessary or that the Administrative Agent may reasonably require
to render fully valid and enforceable under all applicable laws the rights,
liens and priorities of the Secured Parties with respect to all Collateral
(including any cash collateral provided pursuant to Section 2.04(j)) or intended
to be so furnished, in each case in such form and at such times as shall be
reasonably satisfactory to the Administrative Agent, and pay all reasonable fees
and expenses (including reasonable attorneys’ fees) incident to compliance with
this Section.
          (c) In connection with the entering into the definitive documentation
relating to the development and construction of the Jointly Owned Segment (if
any), the Borrower will make commercially reasonable efforts to obtain from
Dominion a direct agreement (any such agreement, the “Dominion Direct
Agreement”) among Dominion, the Borrower and the Collateral Agent which relates
to the Collateral Agent’s right to foreclose on the equity interests in the
Borrower and to cure defaults under the Dominion/TrAILCo Agreement and provides
adequate arrangements to facilitate the uninterrupted operation of the Borrower
following any such foreclosure.
          (d) If the Jointly Owned Segment will be constructed, the Borrower
shall take commercially reasonable efforts to cause the definitive documentation
relating to the development and construction of the Jointly Owned Segment to
include contractual provisions that provide that the Borrower is authorized to
take over Dominion’s obligations with respect to the design, engineering and
construction of the Jointly Owned Segment if Dominion abandons, indefinitely
defers or otherwise suspends for a material period the development and
construction of the Jointly Owned Segment.
     Section 5.13 Certain Regulatory Matters.
          (a) The Borrower shall take all commercially reasonable actions
necessary to obtain, prior to the in-service date for the TrAIL Transmission
Line, final approval under Section 205 of the FPA of rates for the recovery of
transmission costs consistent with the rate structure which FERC pre-approved in
its prior orders (116 FERC ¶ 61,058 (2006) and 118 FERC ¶ 61,042 (2007)).
          (b) The Borrower shall take all commercially reasonable actions
necessary (i) to secure from each of the state public utility commissions of
Pennsylvania, West Virginia and Virginia a final and binding order approving the
siting and construction of the portion(s) of the TrAIL Transmission Line subject
to its jurisdiction (through a CPCN or other similar applicable state public
utility commission authorization) on terms and conditions reasonably acceptable
to the Lenders and (ii) to defend and maintain each such order, unless, in
either case, such order is required solely in respect of an Excluded Portion. To
the extent that any state public utility commission has not issued an order
approving the siting and construction of the TrAIL Transmission Line subject to
that state public utility commission’s jurisdiction by April 5, 2009, the
Borrower will take all commercially reasonable actions necessary to secure a
FERC order

78



--------------------------------------------------------------------------------



 



issuing a construction permit pursuant to Section 216(b) (or other applicable
section) of the FPA and FERC’s implementing regulations thereunder providing for
siting and construction of the TrAIL Transmission Line (other than any Excluded
Portion); provided that if the United States Department of Energy retracts,
suspends or otherwise alters its determination of a national interest electric
transmission corridor such as to exclude some or all of the counties through
which the TrAIL Transmission Line is anticipated to run, then such April 5, 2009
deadline shall be extended (but not shortened) to the date that is 30 days
following the first date on which the Borrower has the legal right to secure
such an order from FERC.
     Section 5.14 Separate Existence. The Borrower shall comply with its
organizational documents, including the “separateness” provisions contained
therein and shall (a) maintain entity records and books of account separate from
those of any other entity which is an Affiliate of the Borrower, (b) not
commingle its funds or assets with those of any other entity which is an
Affiliate of the Borrower and (c) cause the members of its board of directors or
other analogous governing body to hold all appropriate meetings or to act
through written consent or as otherwise permitted by applicable Governmental
Rule to authorize and approve the Borrower’s actions, and to hold such meetings
and/or take such other actions separate from those of the meetings or such other
actions of other entities; provided that other than with respect to the
separateness provisions mentioned above, any such compliance shall be qualified
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.
     Section 5.15 FERC Filings. The Borrower shall submit an annual
informational filing to FERC that will include annual updates providing a
detailed accounting of transfers between CWIP and “Plant in Service” consistent
with the electric plant accounts detailed in FERC’s Uniform System of Accounts,
as required by paragraph 59 of the hearing order in Docket No. ER-07 562, 119
FERC ¶ 61,219 (2007), and will otherwise comply with any other requirements
imposed by FERC in such order.
     Section 5.16 Solvency of Construction Contractor. If the Construction
Contractor becomes Insolvent, then the Borrower shall (a) until a replacement
contractor reasonably satisfactory to the Administrative Agent is engaged,
perform, or cause an Affiliate to perform, the functions of the Construction
Contractor under the Construction Contract and (b) within 180 days of the
occurrence of such Construction Contractor becoming Insolvent, enter into a
replacement construction contract in form and substance reasonably satisfactory
to the Administrative Agent and with a replacement contractor reasonably
satisfactory to the Administrative Agent.
     Section 5.17 Construction of the Project. The Borrower shall cause
Completion to occur on or before the Maturity Date.
     Section 5.18 Equity Commitments. The Borrower shall cause the Sponsor to
fund its Equity Commitment as and to the extent required under the Equity
Commitment Agreement.
     Section 5.19 U.S.A. Patriot Act. The Borrower shall provide the Secured
Parties with all information necessary for the Secured Parties to comply with
the U.S.A. Patriot Act.

79



--------------------------------------------------------------------------------



 



     Section 5.20 Application of Loss Proceeds. If the Borrower receives any
Loss Proceeds, then the Borrower shall cause the Net Available Amount of all
such Loss Proceeds to be deposited into the TrAILCo Operating Account. If such
Net Available Amount exceeds $5,000,000, then the Borrower shall (a) within 10
Business Days of receipt thereof, provide the Administrative Agent with written
notice as to whether the Borrower elects to apply such proceeds to rebuild,
restore or replace the portion of the Project affected by the event giving rise
to such Loss Proceeds and (b) (i) if the Borrower has elected not to rebuild,
restore or replace such portion of the Project, the Borrower shall, within 5
Business Days of making such election, apply such Net Available Amount to the
prepayment of Loans in accordance with Section 2.09(b) or (ii) if the Borrower
has elected to rebuild, restore or replace such portion of the Project, the
Borrower shall commence applying such Net Available Amount to such restoration
or rebuilding within 360 days of receipt of such funds.
ARTICLE VI.
NEGATIVE COVENANTS
     The Borrower covenants and agrees with each Secured Party that so long as
this Agreement shall remain in effect and until the Commitments have been
terminated, the principal of and interest on each Loan, all Fees and all other
expenses or amounts payable under any Financing Document shall have been paid in
full and no Letter of Credit remains outstanding, the Borrower shall abide by
the following negative covenants; provided that any such covenants that would
require action or inaction by Dominion with respect to the Jointly Owned Segment
shall be satisfied if the Borrower uses its commercially reasonable efforts to
enforce its rights with respect to such actions or inactions under the
Dominion/TrAILCo Agreement.
     Section 6.01 Transactions with Affiliates. The Borrower shall not enter
into, directly or indirectly, any transaction or material group of related
transactions (including the purchase, lease, sale or exchange of properties of
any kind or the rendering of any service) with any Affiliate of the Borrower,
except (a) in the ordinary course of the Borrower’s business and on fair and
reasonable terms no less favorable to the Borrower than would be obtainable in a
comparable arm’s-length transaction with a Person that is not an Affiliate of
the Borrower, except where FERC, any state public utility commission or any
other Governmental Authority with jurisdiction over the Borrower, any Affiliate
of the Borrower or the Project requires that such transaction be on different
terms, (b) as may otherwise be required by any order, rule or regulation issued
or promulgated by FERC, any state public utility commission or any other
Governmental Authority with jurisdiction over the Borrower, any Affiliate of the
Borrower or the Project, (c) in connection with providing funds to an Affiliate
(for purposes of this Section 6.01(c), a “CIAC Affiliate”) to reconfigure or
otherwise perform work to that CIAC Affiliate’s equipment or assets as necessary
or advisable in connection with the Borrower’s construction of the Project, on
fair and reasonable terms no less favorable to the Borrower than would be
obtainable in a comparable arm’s-length transaction with a Person that is not an
Affiliate of the Borrower, (d) any tax indemnity agreement between the Borrower
and a CIAC Affiliate pursuant to which the Borrower agrees to indemnify the CIAC
Affiliate for any taxes, interest or penalties that the CIAC Affiliate incurs in
connection with entering into a transaction with the Borrower of the type
described in the foregoing clause (c) or (e) any lease of all or a portion of
the West Virginia Facility to an Affiliate of the Borrower; provided that the
amount of costs recovered by the Borrower in connection with the West Virginia
Facility under its FERC-approved tariff plus

80



--------------------------------------------------------------------------------



 



the amount of lease payments it receives under such lease equals substantially
the same recovery of costs the Borrower would have received under its
FERC-approved tariff if such lease of the West Virginia Facility had not
occurred (each such transaction permitted pursuant to clauses (a), (b). (c),
(d) or (e), a “Permitted Affiliate Transaction”).
     Section 6.02 No Liquidation, Merger or Consolidation. The Borrower shall
not consolidate with or merge with any other corporation or convey, transfer or
lease substantially all of its assets in a single transaction or series of
transactions to any Person.
     Section 6.03 Liens. The Borrower shall not create, assume, incur or suffer
to exist any Lien upon or with respect to any property or asset of the Borrower,
whether now owned or acquired after the Closing Date, except Permitted Liens.
     Section 6.04 Indebtedness. The Borrower shall not create, assume, incur or
suffer to exist any Indebtedness, except Permitted Debt.
     Section 6.05 Business Activities. The Borrower shall not (a) enter into any
business or activities other than the development, construction, operation,
maintenance and ownership of the Project and, to the extent permitted pursuant
to Section 6.19, any Separately Financed Facility and, in each case, activities
reasonably related thereto, including activities required to comply with any
CPCN, (b) create, acquire or suffer to exist any Subsidiary or (c) enter into
any partnership or joint venture; provided that the Borrower may develop,
construct, acquire, maintain, own and operate the Jointly-Owned Segment with
Dominion or any Affiliate thereof and enter into a partnership or joint venture
with Dominion or any Affiliate of Dominion in connection therewith.
     Section 6.06 Sale of Assets. The Borrower shall not sell, transfer, lease
(including in connection with any sale-leaseback arrangement) or otherwise
dispose of any of its assets, except for (a) sales, transfers, leases or other
disposals made in the ordinary course of business (including disposals of assets
that are damaged, worn out, uneconomic, obsolete or no longer used or useful)
and other sales, transfers, leases or disposals not to exceed $10,000,000 in any
calendar year (but any such sale, transfer, lease or disposition shall exclude
the Borrower’s allocation of transmission capacity in the Project), (b) sales,
transfers, leases and other disposals made pursuant to the Dominion/TrAILCo
Agreement and solely relating to the Jointly Owned Segment, (c) sales,
transfers, leases or disposals of the type described in clause (b) of the
definition of “Permitted Affiliate Transaction” or (d) leases of the type
described in clause (e) of the definition of “Permitted Affiliate Transaction”;
provided that, in the case of clause (c), the Borrower has certified that such
asset disposition, when taken together with all other asset dispositions made
pursuant to such clause, will not materially and adversely impact the Project
Budget or Project Schedule (such certification to be subject to review by the
Independent Engineer in connection with its construction monitoring).
     Section 6.07 Reallocation of Assets. The Borrower shall not reallocate any
resources from the Project to any Separately Financed Facility (or from any
Separately Financed Facility to the Project), unless such reallocation would be
permitted if such reallocation were a transaction between the Borrower and an
Affiliate of the Borrower.

81



--------------------------------------------------------------------------------



 



     Section 6.08 Distributions. The Borrower shall not make any Distributions
or other payments in respect of any Equity Interests in the Borrower, except
that:
          (a) on the Closing Date, the Borrower may make Distributions to
reimburse costs and expenses incurred prior to the Closing Date provided that
such Distributions do not cause the Borrower to exceed the Maximum Debt to
Equity Ratio after giving effect thereto;
          (b) from and after Completion, the Borrower may make Distributions if
each of the following conditions is met: (i) such Distribution is made within
30 days after an Interest Payment Date (ii) no Default or Event of Default
exists or would exist as a result of making the Distribution, (iii) the Debt
Service Coverage Ratio at such time is equal to or greater than 3.0x for the
previous 12 months (or, until there have been 12 full months of operations, such
shorter period of operation), (iv) after giving effect to such Distribution, the
Maximum Debt to Equity Ratio is satisfied, (v) PJM is not Insolvent and (vi) PJM
has not defaulted with respect to any payment obligation to the Borrower under
the Transmission Owners Agreement (or, if PJM has so defaulted, all amounts
received by PJM and required to be distributed to the Borrower have been so
distributed in a timely manner for a period of four months from the date of such
default (or such earlier time as a court of competent jurisdiction has ordered
all such payments to be made to the Borrower on a timely basis)); and
          (c) if the Sponsor has made, or caused an Affiliate to make, Interim
Equity Contributions to the Borrower pursuant to Section 2.01(d) of the Equity
Commitment Agreement in connection with the expenditure of funds on any Segment
for which the Borrower had not obtained Siting Approval, then, if the Borrower
subsequently obtains Siting Approval, the Borrower may make Distributions to the
Sponsor (via the Pledgor) in an amount not to exceed the lesser of (i) 2/3 of
the amount of such Interim Equity Contributions and (ii) the maximum amount that
if paid to the Sponsor would not result in the Borrower exceeding the Maximum
Debt to Equity Ratio following the making of any such Distributions.
     Section 6.09 Contingent Liabilities. The Borrower shall not create, incur,
assume or suffer to exist any Guarantee of obligations of any third party.
     Section 6.10 Investments. The Borrower shall not make or permit to remain
outstanding any investments except Permitted Investments. For the avoidance of
doubt, neither the Separately Financed Facilities nor any Excluded Portion shall
be deemed to be “investments” for the purposes of the Financing Documents.
     Section 6.11 Fiscal Year, Name, Location and EIN. The Borrower shall not
permit its fiscal year to end on a day other than December 31, and shall not,
without the Administrative Agent’s consent (such consent not to be unreasonably
withheld, conditioned or delayed), change its name, the location of its
principal place of business or its federal employer identification number.
     Section 6.12 Other Agreements. The Borrower shall not enter into any
agreement with any Person (other than (a) the Secured Parties pursuant to the
Financing Documents and (b) providers of Permitted Refinancing Debt) which
agreement prohibits or limits the ability of the

82



--------------------------------------------------------------------------------



 



Borrower to create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether owned on the Closing Date or acquired
after the Closing Date.
     Section 6.13 Amendments to Major Project Contracts and Certain Other
Agreements.
          (a) Without the consent of the Required Lenders, the Borrower shall
not (i) cancel or terminate any Major Project Contract to which it is a party or
consent to or accept any cancellation or termination thereof (other than upon
expiration in accordance with the terms thereof), (ii) sell, assign or otherwise
dispose of any part of its interest in a Major Project Contract, or (iii) amend,
supplement or modify, or waive or fail to enforce any of its rights under, any
Major Project Contract unless, in the case of any of clauses (i) through (iii),
such cancellation, termination, sale, assignment, disposition, amendment,
supplement, modification, waiver or failure, as applicable, could not reasonably
be expected to have a Material Adverse Effect or unless, in the case of any
amendment, supplement or modification of the Transmission Owners Agreement, any
of the Borrower’s counterparties under such agreement cause such amendment,
supplement or modification to take effect in accordance with the terms of such
agreement.
          (b) Without the consent of the Required Lenders, the Borrower shall
not amend, supplement or otherwise modify any provision of the Tax Allocation
Agreement or the Service Agreement (or any related formula or agreement,
including the “applicable approved allocation factor” under the Service
Agreement) in any manner that would result in an increase in the amount owed by
the Borrower to the Sponsor or ServiceCo, as applicable, other than as could not
reasonably be expected to result in a Material Adverse Effect.
     Section 6.14 ERISA. The Borrower shall not (a) terminate, or permit any of
its ERISA Affiliates to terminate, any Plan so as to result in any liability to
it or any ERISA Affiliate, which could reasonably be expected to have a Material
Adverse Effect, or (b) permit to exist any Termination Event with respect to a
Plan which could reasonably be expected to have a Material Adverse Effect to the
extent such Termination Event is within the control of the Borrower or the
Sponsor.
     Section 6.15 Regulations. The Borrower shall not directly or indirectly
apply any part of the proceeds of any Loan or other extensions of credit
hereunder to the buying or carrying of any Margin Stock.
     Section 6.16 Amendments to Project Budget; Project Schedule.
          (a) The Borrower shall not amend the Project Budget such that the
Borrower would not have sufficient funds to achieve Completion of the Project.
          (b) The Borrower shall not amend the Project Schedule such that
Completion cannot reasonably be expected to occur on or before the Maturity
Date.
     Section 6.17 Accounts. The Borrower shall not maintain any accounts other
than the TrAILCo Accounts. If, at any time, any Person maintaining any TrAILCo
Account ceases to be a Lender, then TrAILCo shall cause another Lender to
maintain such TrAILCo Account.

83



--------------------------------------------------------------------------------



 



     Section 6.18 Hazardous Materials. The Borrower shall not use or Release, or
permit the use or Release of, any Hazardous Materials other than in compliance
with all applicable Environmental Laws or Applicable Permits, except for any
use, Release or non-compliance that could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
     Section 6.19 Other Expenditures; Separately Financed Facilities. The
Borrower shall not spend any funds to develop, construct, acquire, maintain, own
or operate any electric transmission project not constituting part of the
Project except that:
          (a) the Borrower may expend Permitted Pre-Construction Expenditures on
any electric transmission project that the Borrower reasonably expects may
qualify as an “Separately Financed Facility”; and
          (b) the Borrower may expend funds on Separately Financed Facilities,
up to the maximum aggregate amount of $250,000,000, so long as the aggregate
amount of such expenditures with respect to all Separately Financed Facilities
at any time does not exceed the Total Additional Equity Amount at such time.
     Section 6.20 Organizational Documents. The Borrower shall not amend its
organizational documents in any manner that could reasonably be expected to have
a Material Adverse Effect and shall not amend the “separateness” provisions
contained in any of its organizational documents.
ARTICLE VII.
EVENTS OF DEFAULT
     Section 7.01 Events of Default. The occurrence of any of the following
events shall constitute an event of default hereunder (each, an “Event of
Default”):
          (a) Principal Payment Default. The Borrower defaults in the payment of
any principal of any Loan or L/C Reimbursement Obligation when and as the same
becomes due and payable, whether at maturity or at a date fixed for prepayment
or by declaration or otherwise.
          (b) Interest Payment Default. The Borrower defaults in the payment of
any interest on any Loan or L/C Reimbursement Obligation or in the payment of
any Fee due under any Financing Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of three
Business Days.
          (c) Other Financing Document Payment Default. The Borrower defaults in
the payment of any amount (other than an amount referred to in paragraphs (a) or
(b) above) due under any Financing Document for more than 30 days after the same
becomes due and payable.
          (d) Immediate Covenant Default. The Borrower defaults in the
performance of or compliance with any covenant, condition or agreement contained
in Section 5.01(d), 5.03, 6.01, 6.02, 6.03 (other than non-consensual Liens with
respect to which the cure period set forth in Section 7.01(e) shall apply),
6.04, 6.05, 6.06, 6.07, 6.08, 6.10 or 6.13.

84



--------------------------------------------------------------------------------



 



          (e) Defaults with Cure. The Borrower defaults in the performance of or
compliance with any other covenant, condition or agreement contained in the
Financing Documents (other than those referred to in the foregoing paragraphs
(a), (b), (c) or (d)) and such default is not remedied within 30 days after a
Responsible Officer of the Borrower has Knowledge thereof or the Borrower has
received notice thereof from the Administrative Agent; provided that if the
Borrower commences and diligently pursues efforts to cure such default within
such 30 day period, and such default is capable of being cured, the Borrower may
continue to effect such cure and such default will not be deemed to be an Event
of Default for an additional 60 days so long as the Borrower is diligently
pursuing such cure.
          (f) Misrepresentations. Any representation or warranty made in writing
by or on behalf of the Borrower or by any officer of the Borrower in the
Financing Documents or in any writing furnished in connection with the
transactions contemplated by the Financing Documents proves to have been false
or incorrect in any material respect on the date as of which made (other than
any false or incorrect information contained within a writing delivered prior to
the Closing Date and subsequently corrected in another writing delivered prior
to the Closing Date) and such misrepresentation has not been cured within
30 days after a Responsible Officer of the Borrower has Knowledge thereof or the
Borrower has received notice thereof from the Administrative Agent; provided
that if such misrepresentation is capable of being cured and the Borrower is
diligently pursuing such cure, such cure period shall be extended for an
additional 60 days.
          (g) Non-Payment; Cross-Acceleration. The Borrower or, prior to the
termination of the Equity Commitment Agreement in accordance with its terms, the
Sponsor (i) is in default whether as principal or as guarantor or other surety,
in the payment of any principal of, or premium or make-whole amount or interest
on, any Indebtedness that is outstanding in an aggregate principal amount of at
least $5,000,000 in the case of the Borrower and $25,000,000 in the case of the
Sponsor (in each case, the “Materiality Threshold”) beyond any grace period
provided with respect thereto or (ii) is in default in the performance of or
compliance with any term of any agreement or other evidence of any Indebtedness
in an aggregate outstanding principal amount at least equal to the applicable
Materiality Threshold or any mortgage, indenture or other agreement relating
thereto or any other condition exists, and as a consequence of such default or
condition such Indebtedness has become, or has been declared, due and payable
before its stated maturity or before its regularly scheduled dates of payment.
          (h) Bankruptcy. The Borrower or the Sponsor is Insolvent; provided
that this paragraph (h) shall not apply to the Sponsor after the termination of
the Equity Commitment Agreement in accordance with its terms.
          (i) Judgments. A final judgment or judgments for the payment of money
aggregating in excess of $5,000,000 is rendered against the Borrower that is
not, within 60 days after entry thereof, bonded, discharged or stayed pending
appeal, or is not discharged within 60 days after the expiration of such stay or
is not otherwise covered by insurance.
          (j) ERISA.
               (i) As a result of, or in connection with, any ERISA Event that
shall have occurred with respect to a Plan, the Borrower or any ERISA Affiliate
has incurred

85



--------------------------------------------------------------------------------



 



or is reasonably expected to incur liability in an amount exceeding, in the
aggregate with any amounts applicable under clauses (ii) and (iii) of this
Section 7.01(j), $25,000,000;
               (ii) The Borrower or any ERISA Affiliate shall have been notified
by the sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability
to such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Borrower and any ERISA
Affiliates as Withdrawal Liability, exceeds, in the aggregate with any amounts
applicable under clauses (i) and (iii) of this Section 7.01(j), $25,000,000 or
requires payments exceeding $25,000,000 per annum; or
               (iii) The Borrower or any ERISA Affiliate shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, and as a result of such reorganization
or termination the aggregate annual contributions of the Borrower and any ERISA
Affiliates to all Multiemployer Plans that are then in reorganization or being
terminated have been or will be increased over the amounts contributed to such
Multiemployer Plans for the plan years of such Multiemployer Plans immediately
preceding the plan year in which such reorganization or termination occurs by an
amount exceeding, in the aggregate with any amounts applicable under clauses
(i) and (ii) of this Section 7.01(j), $25,000,000.
          (k) Major Project Participants. Any Major Project Participant defaults
in the performance of its obligations under the Major Project Contracts to which
it is a party and such default continues for 30 days after the occurrence of
such default if such default could reasonably be expected to result in a
Material Adverse Effect; provided that (i) if such Major Project Participant
commences and diligently pursues efforts to cure such default within such 30 day
period, and such default is capable of being cured, such Major Project
Participant may continue to effect such cure and such default will not be deemed
to be an Event of Default for an additional 90 days so long as such Major
Project Participant is diligently pursuing such cure or (ii) if such Major
Project Participant shall have been replaced (in accordance with the terms
hereof) within a reasonable period of time (not to exceed 90 days) after such
default, such default will not be deemed to be an Event of Default.
          (l) Applicable Permits. The Borrower fails to obtain, renew, maintain
or comply with any Applicable Permit, or any Applicable Permit is impaired or
ceases to be in full force and effect, and such failure, impairment or cessation
could reasonably be expected to have a Material Adverse Effect; provided that no
Event of Default shall result from the Borrower’s failure to obtain Siting
Approval (but an Event of Default may result from any failure to renew or
maintain such Siting Approval once obtained).
          (m) Abandonment of Project. Construction of all or any material
portion of the Project (other than an Excluded Portion) or, from and after
Completion, operation of the TrAIL Transmission Line (other than an Excluded
Portion) is (a) following commencement of construction on such portion of the
Project, suspended for more than 270 consecutive days, as such period shall be
extended on a day-for-day basis as a result of an event of force majeure,
(b) abandoned or (c) indefinitely deferred (or the Borrower or PJM announces in
writing a decision

86



--------------------------------------------------------------------------------



 



to so suspend, abandon or indefinitely defer the construction of the Project
(other than an Excluded Portion).
          (n) Affiliates. (i) The Borrower ceases to be (A) a direct,
wholly-owned Subsidiary of the Pledgor and (B) an indirect, wholly owned
Subsidiary of the Sponsor or (ii) an Affiliate of the Sponsor ceases to be the
provider of management services to the Borrower, unless replaced within 90 days
by another qualified management services provider reasonably acceptable to the
Required Lenders.
          (o) Equity Commitments. The Sponsor defaults in the payment of any
required Equity Contribution pursuant to the Equity Commitment Agreement when
the same becomes due and payable.
          (p) Liens. The failure of the Liens created by, or purported to be
created by, the Pledge Agreement to be valid and perfected liens on the
Collateral, free and clear of all other Liens (other than Permitted Liens).
          (q) Major Project Contracts. (i) Any provision of any Major Project
Contract ceases to be valid and binding or in full force and effect, or the
validity or enforceability of any Major Project Contract is contested by any
Major Project Participant, or any Major Project Participant shall deny that it
has further liability or obligation under any Major Project Contract, and in
each such case, such cessation, contest or denial could reasonably be expected
to have a Material Adverse Effect and (ii) the Borrower shall have failed to
replace such Major Project Contract within 90 days with a replacement agreement
that (A) provides substantially the same goods or services as were provided
under the relevant Major Project Contract, excluding any goods or services that
are no longer required for the Project, (B) is on terms fair and reasonable to
the Borrower, and (C) is in form and substance reasonably satisfactory to the
Administrative Agent and (x) after giving effect to such replacement agreement,
no Material Adverse Effect could reasonably be expected to occur as a result of
the cessation of the relevant Major Project Contract and (y) a Responsible
Officer of the Borrower has certified that the conditions in the preceding
clauses (A) and (B) have been met.
          (r) Financing Documentation. Any material provision of any Financing
Document ceases to be valid and binding and in full force and effect (except in
accordance with its terms), or the validity or enforceability of any Financing
Document is contested in writing by any Loan Party party thereto or any Loan
Party party thereto shall deny in writing that it has further liability or
obligation under any Financing Document.
     Section 7.02 Remedies. Upon the occurrence and during the continuation of
an Event of Default (other than an Event of Default with respect to the Borrower
described in paragraph (h) of Section 7.01), and at any time thereafter during
the continuation of such Event of Default, the Administrative Agent, at the
request of the Required Lenders, shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate
forthwith the Commitments, (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Financing Document, shall

87



--------------------------------------------------------------------------------



 



become forthwith due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Financing Document to the
contrary notwithstanding, (iii) demand cash collateral pursuant to
Section 2.04(j), and (iv) direct the Collateral Agent to exercise the rights and
remedies available under the Security Documents, and in the case of any event
with respect to the Borrower described in paragraph (h) of Section 7.01, the
Commitments shall automatically terminate, the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder and under any other
Financing Document, shall automatically become due and payable and the
Administrative Agent shall be deemed to have made a demand for cash collateral
to the full extent permitted under Section 2.04(j), without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrower, anything contained herein or in any other Financing
Document to the contrary notwithstanding.
ARTICLE VIII.
THE AGENTS
     Section 8.01 Appointment and Authority.
          Each Secured Party hereby irrevocably appoints Citibank, N.A. to act
on its behalf as the Administrative Agent and appoints Union Bank of California,
N.A. to act on its behalf as the Collateral Agent hereunder and under the other
Financing Documents and authorizes the Administrative Agent and Collateral Agent
to take such actions on its behalf and to exercise such powers as are delegated
to the such Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Article are
solely for the benefit of the Administrative Agent (or any successor to the
Administrative Agent pursuant to Section 8.06), the Collateral Agent (or any
successor to the Collateral Agent pursuant to Section 8.07) and the Secured
Parties, and neither the Borrower nor any other Person shall have rights as a
third party beneficiary of any of such provisions.
     Section 8.02 Each Agent in its Individual Capacity.
          (a) Each Person serving as the Administrative Agent or the Collateral
Agent hereunder shall have the same rights and powers in its capacity as a
Secured Party as any other Secured Party and may exercise the same as though it
were not the Administrative Agent or the Collateral Agent and the term “Secured
Party” or “Secured Parties” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the
Administrative Agent or Collateral Agent hereunder in its individual capacity.
Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent or Collateral Agent,
as applicable, hereunder and without any duty to account therefor to the
Lenders.
          (b) Each Secured Party understands that the Person serving as
Administrative Agent or Collateral Agent, acting in its individual capacity, and
its Affiliates (each, collectively, an “Agent’s Group”) are engaged in a wide
range of Activities and may engage in the Activities

88



--------------------------------------------------------------------------------



 



with or on behalf of the Borrower or its Affiliates. Furthermore, an Agent’s
Group may, in undertaking the Activities, engage in trading in financial
products or undertake other investment businesses for its own account or on
behalf of others (including the Borrower and its Affiliates and including
holding, for its own account or on behalf of others, equity, debt and similar
positions in the Borrower or its Affiliates), including trading in or holding
long, short or derivative positions in securities, loans or other financial
products of the Borrower or its Affiliates. Each Secured Party understands and
agrees that in engaging in the Activities, an Agent’s Group may receive or
otherwise obtain information concerning the Borrower or its Affiliates
(including information concerning the ability of the Borrower or its Affiliates
to perform its or their Obligations hereunder and under the other Financing
Documents) which information may not be available to any of the Secured Parties
that are not members of such Agent’s Group. None of the Administrative Agent,
Collateral Agent nor any member of such Agent’s Group shall have any duty to
disclose to any Secured Party or use on behalf of the Secured Parties, and shall
not be liable for the failure to so disclose or use, any information whatsoever
about or derived from the Activities or otherwise (including any information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Borrower or any Affiliate of the Borrower)
or to account for any revenue or profits obtained in connection with the
Activities, except that the Administrative Agent and Collateral Agent shall
deliver or otherwise make available to each Secured Party such documents as are
expressly required by any Financing Document to be transmitted by the
Administrative Agent or Collateral Agent, respectively, to the Secured Parties.
          (c) Each Secured Party further understands that there may be
situations where members of an Agent’s Group or their respective customers
(including the Borrower and its Affiliates) either now have or may in the future
have interests or take actions that may conflict with the interests of any one
or more of the Secured Parties (including the interests of the Secured Parties
hereunder and under the other Financing Documents). Each Secured Party agrees
that no member of an Agent’s Group is or shall be required to restrict its
activities as a result of the Person serving as Administrative Agent or
Collateral Agent being a member of the Agent’s Group, and that each member of
the Agent’s Group may undertake any Activities without further consultation with
or notification to any Secured Party. None of (i) this Agreement nor any other
Financing Document, (ii) the receipt by an Agent’s Group of information
(including Information) concerning the Borrower or its Affiliates (including
information concerning the ability of the Borrower or its Affiliates to perform
its or their Obligations hereunder and under the other Financing Documents) nor
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including any duty of trust or confidence) owing by the
Administrative Agent, Collateral Agent or any member of an Agent’s Group to any
Secured Party including any such duty that would prevent or restrict such
Agent’s Group from acting on behalf of customers (including the Obligors or
their Affiliates) or for its own account.
     Section 8.03 Duties of Agents; Exculpatory Provisions.
          (a) Duties of the Administrative Agent and Collateral Agent hereunder
and under the other Financing Documents are solely ministerial and
administrative in nature and neither the Administrative Agent nor the Collateral
Agent shall have any duties or obligations except those expressly set forth
herein and in the other Financing Documents. Without limiting

89



--------------------------------------------------------------------------------



 



the generality of the foregoing, the Administrative Agent shall not have any
duty to take any discretionary action or exercise any discretionary powers, but
shall be required to act or refrain from acting (and shall be fully protected in
so acting or refraining from acting) upon the written direction of the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Financing Documents), and the Collateral
Agent shall be required to act or refrain from acting (and shall be fully
protected in so acting or refraining from acting) upon the written direction of
the Administrative Agent (at the written direction of the Required Lenders or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Financing Documents, if such direction is required
hereunder or under the other Financing Documents) or the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Financing Documents) and shall have no duty to take
actions or exercise powers hereunder or under the other Financing Documents
other than as set forth in any such written direction; provided that neither the
Administrative Agent nor the Collateral Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent, the Collateral Agent or any of their respective Affiliates
to liability or that is contrary to any Financing Document or applicable law or
if either such Agent receives conflicting directions from any Persons that have
the authority to direct it hereunder or under the other Financing Documents. The
Collateral Agent shall promptly provide to the Administrative Agent a copy of
any written communication or documentation it receives in its capacity as the
Collateral Agent hereunder or under the other Financing Documents but shall not
be required to provide copies of any such materials to any Lenders.
          (b) Each of the Administrative Agent and Collateral Agent shall not be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as such Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 7.02 or
9.10) or (ii) in the absence of its own gross negligence or willful misconduct,
as determined by the final non-appealable judgment of a court of competent
jurisdiction. Neither the Administrative Agent nor the Collateral Agent shall be
deemed to have knowledge of any Default or the event or events that give or may
give rise to any Default unless and until the Borrower or any Secured Party
shall have given notice to such Agent describing such Default and such event or
events.
          (c) Neither the Administrative Agent, the Collateral Agent nor any
member of the Agent’s Group shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty, representation or other
information made or supplied in or in connection with this Agreement, any other
Financing Document or the Information Memorandum, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith or the adequacy, accuracy and/or completeness
of the information contained therein, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Financing Document or
any other agreement, instrument or document or the perfection or priority of any
Lien or security interest created or purported to be created by the Security
Documents or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein,

90



--------------------------------------------------------------------------------



 



other than (but subject to the foregoing clause (ii)) to confirm receipt of
items expressly required to be delivered to the Administrative Agent and
Collateral Agent.
          Nothing in this Agreement or any other Financing Document shall
require the Administrative Agent, the Collateral Agent or any of their Related
Parties to carry out any “know your customer” or other checks in relation to any
person on behalf of any Secured Party and each Secured Party confirms to the
Administrative Agent and Collateral Agent that it is solely responsible for any
such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent, the
Collateral Agent or any of their Related Parties.
     Section 8.04 Reliance by Agents.
          (a) The Administrative Agent and the Collateral Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
and the Collateral Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon.
          (b) In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Secured Party, the Administrative Agent
may presume that such condition is satisfactory to such Secured Party unless an
officer of the Administrative Agent responsible for the transactions
contemplated hereby shall have received notice to the contrary from such Secured
Party prior to the making of such Loan or the issuance of such Letter of Credit,
and in the case of a Borrowing, such Secured Party shall not have made available
to the Administrative Agent such Lender Party’s ratable portion of such
Borrowing.
          (c) The Administrative Agent and the Collateral Agent may consult with
legal counsel (who may be counsel for the Borrower or any other Secured Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
     Section 8.05 Delegation of Duties. Each of the Administrative Agent and the
Collateral Agent may perform any and all of its duties and exercise its rights
and powers hereunder or under any other Financing Document by or through any one
or more sub-agents appointed by such Agent. Each of the Administrative Agent and
the Collateral Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. Each such sub-agent and the Related Parties of such Agent and each such
sub-agent shall be entitled to the benefits of all provisions of this
Section 8.05 and Section 9.06 (as though such sub-agents were the
“Administrative Agent” or the “Collateral Agent,” as applicable, under the
Financing Documents) as if set forth in full herein with respect thereto.
     Section 8.06 Resignation of Administrative Agent. The Administrative Agent
or any successor Administrative Agent may at any time give notice of its
resignation to the Secured Parties and the Borrower, such resignation to be
effective upon the appointment of a successor

91



--------------------------------------------------------------------------------



 



Administrative Agent as provided in this Section 8.06. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the City and State of New York, or an Affiliate of any such
bank with an office in the City and State of New York. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the departing Administrative Agent gives
notice of its resignation (such 30-day period, the “Secured Party Appointment
Period”), then on behalf of the Secured Parties, the departing Administrative
Agent may appoint a successor Administrative Agent, meeting the qualifications
set forth above. In addition and without any obligation on the part of the
departing Administrative Agent on behalf of the Lender Parties such departing
Administrative Agent may at any time upon or after the end of the Secured Party
Appointment Period notify the Borrower and the Secured Parties that no
qualifying Person has accepted appointment as its successor and the effective
date of such departing Administrative Agent’s resignation which effective date
shall be no earlier than three Business Days after the date of such notice. Upon
the resignation effective date established in such notice and regardless of
whether a successor Administrative Agent has been appointed and accepted such
appointment, the departing Administrative Agent’s resignation shall nonetheless
become effective and (i) the departing Administrative Agent shall be discharged
from its respective duties and obligations as Administrative Agent, as
applicable, hereunder and under the other Financing Documents and (ii) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Secured
Party directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties as Administrative Agent of the departing (or departed)
Administrative Agent and the departing Administrative Agent shall be discharged
from all of its respective duties and obligations as Administrative Agent
hereunder or under the other Financing Documents (if not already discharged
therefrom as provided above in this paragraph). The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the departing Administrative Agent’s resignation hereunder and under the
other Financing Documents, the provisions of this Article and Section 9.06 shall
continue in effect for the benefit of such departing Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the departing Administrative Agent
was acting as Administrative Agent.
     Section 8.07 Resignation of Collateral Agent. The Collateral Agent or any
successor Collateral Agent may at any time give notice of its resignation to the
Secured Parties and the Borrower, such resignation to be effective upon the
appointment of a successor Collateral Agent as provided in this Section 8.07.
The Secured Parties may at any time remove the Collateral Agent for or without
cause at any time by giving written notice to the Collateral Agent. Upon receipt
of any such notice of resignation or removal, or in case the office of the
Collateral Agent shall become vacant for any reason, the Secured Parties shall
have the right, in consultation with the Borrower, to appoint a successor, which
shall be a bank with an office in the City and State of New York, or an
Affiliate of any such bank with an office in the City and State of New York. If
no such successor shall have been so appointed by the Secured Parties and shall
have accepted

92



--------------------------------------------------------------------------------



 



such appointment within 30 days after the departing Collateral Agent gives
notice of its resignation, then on behalf of the Secured Parties, the departing
Collateral Agent may appoint an interim successor Collateral Agent meeting the
qualifications set forth above. Upon the resignation effective date established
in such notice, so long as either (x) a successor Collateral Agent has been
appointed and accepted such appointment or (y) the Collateral Agent has
appointed an interim Collateral Agent, then, in either case, (i) the departing
Collateral Agent’s resignation shall become effective, (ii) the departing
Collateral Agent shall be discharged from its respective duties and obligations
as Collateral Agent, as applicable, hereunder and under the other Financing
Documents, subject to the departing Collateral Agent’s compliance and the
successor Collateral Agent’s compliance with the requirements below regarding
transfer of the Collateral, and (iii) the successor Collateral Agent or (until
the Secured Parties appoint a successor, the interim Collateral Agent) shall
assume the responsibilities of the Collateral Agent hereunder. Upon the
acceptance of a successor’s appointment as Collateral Agent hereunder, such
successor or interim Collateral Agent shall immediately and without further act
succeed to and become vested with all the rights, powers, privileges, duties and
obligations of the departing (or departed) Collateral Agent hereunder and under
the Financing Documents as if originally named herein and therein and the
departing Collateral Agent shall duly assign, transfer and deliver to such
successor or interim Collateral Agent all the rights, property, assets and
moneys at the time held by the departing Collateral Agent hereunder and under
the Financing Documents and shall execute and deliver such proper instruments as
may be reasonably necessary or requested to evidence such assignment, transfer
and delivery, and the departing Collateral Agent shall be discharged from all of
its respective duties and obligations as Collateral Agent hereunder or under the
other Financing Documents (if not already discharged therefrom as provided above
in this paragraph). The fees payable by the Borrower to a successor Collateral
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the departing Collateral
Agent’s resignation hereunder and under the other Financing Documents, the
provisions of this Article and Section 9.06 shall continue in effect for the
benefit of such departing Collateral Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the departing Collateral Agent was acting as Collateral Agent.
     Section 8.08 Non-Reliance on Administrative Agent, Collateral Agent and
Other Lender Parties.
          (a) Each Secured Party confirms to the Administrative Agent, the
Collateral Agent, each other Secured Party and each of their respective Related
Parties that it (i) possesses (individually or through its Related Parties) such
knowledge and experience in financial and business matters that it is capable,
without reliance on the Administrative Agent, the Collateral Agent, any other
Lender Party or any of their respective Related Parties, of evaluating the
merits and risks (including tax, legal, regulatory, credit, accounting and other
financial matters) of (x) entering into this Agreement, (y) making Loans and
other extensions of credit hereunder and under the other Financing Documents and
(z) taking or not taking actions hereunder and thereunder, (ii) is financially
able to bear such risks and (iii) has determined that entering into this
Agreement and making Loans and other extensions of credit hereunder and under
the other Financing Documents is suitable and appropriate for it.

93



--------------------------------------------------------------------------------



 



          (b) Each Secured Party acknowledges that it (i) is solely responsible
for making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement and the other Financing Documents,
(ii) has, independently and without reliance upon the Administrative Agent, the
Collateral Agent, any other Secured Party or any of their respective Related
Parties, made its own appraisal and investigation of all risks associated with,
and its own credit analysis and decision to enter into, this Agreement based on
such documents and information, as it has deemed appropriate and (iii) will,
independently and without reliance upon the Administrative Agent, the Collateral
Agent, any other Secured Party or any of their respective Related Parties,
continue to be solely responsible for making its own appraisal and investigation
of all risks arising under or in connection with, and its own credit analysis
and decision to take or not take action under, this Agreement and the other
Financing Documents based on such documents and information as it shall from
time to time deem appropriate, which may include, in each case:
          (i) the financial condition, status and capitalization of the
Borrower;
          (ii) the legality, validity, effectiveness, adequacy or enforceability
of this Agreement and each other Financing Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Financing Document;
          (iii) determining compliance or non-compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit and the
form and substance of all evidence delivered in connection with establishing the
satisfaction of each such condition; and
          (iv) the adequacy, accuracy and/or completeness of the Information
Memorandum and any other information delivered by the Administrative Agent, the
Collateral Agent any other Secured Party or by any of their respective Related
Parties under or in connection with this Agreement or any other Financing
Document, the transactions contemplated hereby and thereby or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Financing Document.
     Section 8.09 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as book managers, Arrangers, the
Syndication Agent or the Documentation Agent listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Financing Documents, except in its capacity, as applicable, as the
Administrative Agent, Collateral Agent, Issuing Bank or as a Lender Party
hereunder.
     Section 8.10 Withholding Tax. To the extent required by any applicable law,
the Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any withholding Tax. If any Governmental Authority asserts
a claim that the Administrative Agent did not properly withhold Tax from amounts
paid to or for the account of any Lender because the appropriate form was not
delivered or was not properly executed or because such Lender failed to notify
the Administrative Agent of a change in circumstances

94



--------------------------------------------------------------------------------



 



which rendered the exemption from, or reduction of, withholding Tax ineffective
or for any other reason, such Lender shall indemnify the Administrative Agent
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as Tax or otherwise, including any penalties or interest and together with all
expenses (including legal expenses, allocated internal costs and out-of-pocket
expense) incurred.
ARTICLE IX.
MISCELLANEOUS
     Section 9.01 Notices.
          (a) All notices, demands, requests, consents and other communications
provided for in this Agreement shall be given in writing, or by any
telecommunication device capable of creating a written record (including
electronic mail), and addressed to the party to be notified at the applicable
address set forth in Schedule 9.01, or at such other address as shall be
notified in writing (i) in the case of the Borrower, the Administrative Agent
and the Required Lenders, to the other parties hereto and (ii) in the case of
all other parties, to the Borrower and the Administrative Agent.
          (b) All notices, demands, requests, consents and other communications
described in clause (a) shall be effective (i) if delivered by hand, including
any overnight courier service, upon personal delivery, (ii) if delivered by
mail, when deposited in the mail, (iii) if delivered by posting to an Approved
Electronic Platform, an Internet website or a similar telecommunication device
requiring that a user have prior access to such Approved Electronic Platform,
website or other device (to the extent permitted by Section 9.02 to be delivered
thereunder), when such notice, demand, request, consent or other communication
shall have been made generally available on such Approved Electronic Platform,
Internet website or similar device to the class of Person being notified
(regardless of whether any such Person must accomplish, and whether or not any
such Person shall have accomplished, any action prior to obtaining access to
such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(iv) if delivered by electronic mail or any other telecommunications device,
when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in clause (a); provided, however, that notices
and communications to the Administrative Agent pursuant to Article II or
Article VIII shall not be effective until received by the Administrative Agent.
          (c) Notwithstanding clauses (a) and (b) (unless the Administrative
Agent requests that the provisions of clause (a) and (b) be followed) and any
other provision in this Agreement or any other Financing Document providing for
the delivery of any Approved Electronic Communication by any other means, the
Borrower shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent at the email address referenced on Schedule 9.01 or such
other electronic mail address (or similar means of electronic delivery) as the
Administrative Agent may notify to the Borrower. Nothing in this clause
(c) shall prejudice the right of the Administrative Agent or

95



--------------------------------------------------------------------------------



 



any Secured Party to deliver any Approved Electronic Communication to the
Borrower in any manner authorized in this Agreement or to request that the
Borrower effect delivery in such manner.
     Section 9.02 Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower in this Agreement and the
other Financing Documents and in the certificates or other instruments prepared
or delivered in connection with or pursuant to this Agreement or any other
Financing Document shall be considered to have been relied upon by the Lenders
and each Issuing Bank. Such agreements, representations and warranties shall
survive the making by the Lenders of the Loans, the execution and delivery of
the Financing Documents and the issuance of the Letters of Credit, regardless of
any investigation made by such Persons or on their behalf, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or L/C Disbursement or any Fee or any other amount payable under this
Agreement or any other Financing Document is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not been
terminated. Without prejudice to the survival of any other agreements contained
herein, the indemnification and expense reimbursement obligations contained
herein (including pursuant to Sections 2.18, 2.20 and 9.05) shall survive the
payment in full of the principal and interest hereunder, the expiration of the
Letters of Credit and the termination of the Commitments or this Agreement.
     Section 9.03 Binding Effect. This Agreement shall become effective when it
shall have been executed by the parties hereto and when the Administrative Agent
shall have received copies hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the Borrower, each Secured Party and their
respective successors and permitted assigns.
     Section 9.04 Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder or under any other Financing
Document without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Secured Parties) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments, and the Loans and L/C Disbursements at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

96



--------------------------------------------------------------------------------



 



                    (A) the Borrower; provided that no consent of the Borrower
shall be required:

  (1)   for any assignment of a Loan or Commitment to an assignee that is,
immediately prior to giving effect to such assignment, (x) a Lender, (y) an
Affiliate of a Lender, or (z) an Approved Fund with respect to a Lender
(provided that any liability of the Borrower to an assignee that is an Approved
Fund or Affiliate of the assigning Lender under Section 2.14 or 2.16 shall be
limited to the amount, if any, that would have been payable hereunder by the
Borrower in the absence of such assignment); or     (2)   if an Event of Default
has occurred and is continuing, for any assignment; and

                    (B) the Administrative Agent and, in the case of any
Revolving Commitment, the Issuing Bank; provided that no consent of the
Administrative Agent or the Issuing Bank, as applicable, shall be required:

  (1)   for any assignment of a Construction Loan, New Construction Loan,
Construction Commitment or New Construction Commitment to an assignee that is,
immediately prior to giving effect to such assignment, (x) a Lender, (y) an
Affiliate of a Lender, or (z) an Approved Fund with respect to a Lender; or    
(2)   for any assignment of a Revolving Loan or Revolving Commitment to an
assignee that is, immediately prior to giving effect to such assignment, (x) a
Revolving Lender, (y) an Affiliate of a Revolving Lender, or (z) an Approved
Fund with respect to a Revolving Lender; and

               (ii) Assignments shall be subject to the following additional
conditions:
                    (A) except in the case of an assignment to a Lender or an
Affiliate of a Lender, an assignment of the entire remaining amount of the
assigning Lender’s Commitment or contemporaneous assignments to related Approved
Funds that equal at least $5,000,000 in the aggregate, the amount of the
Commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000, unless
the Borrower and the Administrative Agent otherwise consent; provided that no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and related Approved Funds shall be

97



--------------------------------------------------------------------------------



 



aggregated for purposes of determining compliance with such minimum assignment
amounts;
                    (B) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to the relevant Credit Facility or Credit
Facilities;
                    (C) the parties to each assignment shall execute and deliver
to the Administrative Agent an Assignment and Acceptance; and
                    (D) the assignee, if it shall not already be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
               (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Acceptance the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender hereunder shall, to the extent of the interest assigned
by such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.16 and 9.05). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
               (iv) Upon its receipt of a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder) and any written consent to such assignment required by
paragraph (b)(i) of this Section, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
          (c) (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or any Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments, and the Loans and L/C Disbursements at the time owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower and the
Secured Parties shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument (oral or written) pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this

98



--------------------------------------------------------------------------------



 



Agreement and the other Financing Documents and to approve any amendment,
modification or waiver of any provision of this Agreement and the other
Financing Documents; provided that (x) such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in Section 9.04(a)(i) or clause (i),
(ii), (iii), (iv), (v), (vi) or (vii) of the first proviso to Section 9.08(b)
that affects such Participant and (y) no other agreement (oral or written) with
respect to such Participant may exist between such Lender and such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.
               (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.14, 2.15 or 2.16 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant. A Participant that would be a Non-U.S. Lender if it were a Lender
shall not be entitled to the benefits of Section 2.16 unless the Borrower is
notified of the participation sold to such Participant and such Participant
complies with Section 2.16(e) as though it were a Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
     Section 9.05 Expenses; Indemnity.
               (a) The Borrower agrees to pay all reasonable and documented
out-of-pocket expenses incurred by the Agents in connection with the preparation
of this Agreement and the other Financing Documents, or by the Agents in
connection with the syndication of the Commitments or the administration of this
Agreement and the other Financing Documents (including reasonable and documented
out-of-pocket expenses incurred in connection with any action taken by any Agent
to render fully valid and enforceable under any applicable laws, rights, liens
and priorities of the Secured Parties with respect to Collateral), or in
connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the Transactions hereby contemplated shall be
consummated) or incurred by the any Secured Party in connection with the
enforcement or protection of their rights in connection with this Agreement and
the other Financing Documents, in connection with the Loans made or the Letters
of Credit issued hereunder, including the reasonable and documented fees,
charges and disbursements of Latham & Watkins LLP, counsel for the
Administrative Agent and the Arrangers, New York counsel for the Collateral
Agent, and any local counsel for the Arrangers that have been approved by the
Borrower, if applicable, and, in connection with any such enforcement or
protection, the reasonable and documented fees, charges and disbursements of any
other counsel for the Arrangers or any Secured Party (but no more than one such
counsel for all Secured Parties).

99



--------------------------------------------------------------------------------



 



          (b) The Borrower agrees to indemnify the Arrangers, each Secured Party
and each of their respective directors, trustees, officers, employees,
investment advisors and agents (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable and documented
outside counsel fees, charges and disbursements, incurred by or asserted against
any Indemnitee arising out of, in any way connected with, or as a result of
(i) the execution or delivery of this Agreement or any other Financing Document
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto and thereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions and the other transactions
contemplated hereby, (ii) the use of the proceeds of the Loans or the use of any
Letter of Credit, (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto, (iv) any Environmental Claim to the extent related in any way to the
Borrower, or (v) any actual or alleged presence, Release or threatened Release
of Hazardous Materials at, under, on or from any Real Property, any property
owned, leased or operated by any predecessor of the Borrower, or, to the extent
related in any way to the Borrower, any property at which the Borrower has sent
Hazardous Materials for treatment, storage or disposal; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses result primarily from
the gross negligence or willful misconduct of such Indemnitee, as determined by
the final non-appealable judgment of a court of competent jurisdiction. The
provisions of this Section shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of any of the Obligations,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Financing Document, or any investigation made by or on behalf of any
Secured Party. All amounts due under this Section shall be payable within
30 days following written demand therefor accompanied by reasonable
documentation with respect to any reimbursement, indemnification or other amount
requested.
          (c) Without limiting or reducing the Borrower’s Obligations, each
Lender agrees (i) to reimburse the Agents, on demand, in the amount of its pro
rata share (based on its Commitments hereunder, or if its Commitments shall have
expired or been terminated, based on the respective principal amounts of its
applicable outstanding Loans or participations in L/C Disbursements, as
applicable) of any reasonable expenses incurred for the benefit of the Lenders
by the Agents, including reasonable counsel fees and compensation of agents and
employees paid for services rendered on behalf of the Lenders, which shall not
have been reimbursed by the Borrower, and (ii) to indemnify and hold harmless
each Agent and any of its Related Parties, on demand, in the amount of such pro
rata share, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against it in its capacity as Agent or any of them in any way relating
to or arising out of this Agreement or any other Financing Document or any
action taken or omitted by it or any of them under this Agreement or any other
Financing Document, to the extent the same shall not have been reimbursed by the
Borrower; provided that no Lender shall be liable to an Agent for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted primarily from the gross
negligence or willful misconduct of such Agent or any of its Related Parties.

100



--------------------------------------------------------------------------------



 



          (d) No Indemnitee shall be liable for, and the Borrower hereby agrees
not to assert any claim against any Indemnitee, on any theory of liability, for
consequential, incidental, indirect, punitive or special damages arising out of
or otherwise relating to the Financing Documents, the Transactions, any of the
transactions contemplated in the Financing Documents or the actual or proposed
use of the proceeds of the Loans and the L/C Disbursements.
     Section 9.06 Right of Set-off. If an Event of Default shall have occurred
and be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender or such Issuing Bank to or for the credit or the account of the
Borrower, against any and all obligations of the Borrower, now or hereafter
existing under this Agreement or any other Financing Document held by such
Lender or such Issuing Bank, irrespective of whether or not such Lender or such
Issuing Bank shall have made any demand under this Agreement or such other
Financing Document and although the obligations may be unmatured. The rights of
each Lender and each Issuing Bank under this Section are in addition to other
rights and remedies (including other rights of set-off) that such Lender or such
Issuing Bank may have under applicable law and, in the case of rights and
remedies relating to the Letters of Credit, applicable rules pertaining to such
Letters of Credit.
     Section 9.07 APPLICABLE LAW. THIS AGREEMENT AND THE OTHER FINANCING
DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER
FINANCING DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.
     Section 9.08 Waivers; Amendment.
          (a) No failure or delay of any Secured Party in exercising any right
or power hereunder or under any other Financing Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce any such right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Secured Parties hereunder
and under the other Financing Documents are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or any other Financing Document or consent to any
departure by the Borrower, the Pledgor or the Sponsor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on the Borrower, the
Pledgor or the Sponsor in any case shall entitle such Person to any other or
further notice or demand in similar or other circumstances.
          (b) Neither this Agreement nor any other Financing Document nor any
provision hereof or thereof may be waived, amended or modified except (x) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders and (y) in the case of any
other Financing Document, pursuant to an

101



--------------------------------------------------------------------------------



 



agreement or agreements in writing entered into by each party thereto and
consented to by the Required Lenders; provided, however, that no such agreement
shall:
          (i) decrease or forgive the principal amount of, or extend the final
maturity of, or decrease the rate of interest on, any Loan or L/C Disbursement
without the prior written consent of each Lender directly affected thereby;
          (ii) increase or extend any Commitment of any Lender or decrease the
Fees of any Lender without the prior written consent of such Lender (it being
understood that waivers or modifications of conditions precedent, covenants,
Defaults or Events of Default or of a mandatory reduction in the aggregate
Commitments shall not constitute an increase of the Commitments of any Lender);
          (iii) extend or waive any date for payment of principal of any Loan or
reduce the amount due on any such date or extend any date on which payment of
interest on any Loan, L/C Disbursement, or any Fee is due, without the prior
written consent of each Lender adversely affected thereby;
          (iv) amend or modify the provisions of Sections 2.17(b) or 2.17(c) in
a manner that would by its terms alter the pro rata sharing of payments required
thereby, without the prior written consent of each Lender adversely affected
thereby;
          (v) amend or modify the provisions of this Section or the definitions
of the terms “Required Lenders”, “Required Class Lenders” or “Required
Construction Class Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to waive, amend or modify any rights hereunder
or make any determination or grant any consent hereunder, without the prior
written consent of each Lender adversely affected thereby;
          (vi) extend the stated expiration date of any Letter of Credit beyond
the Maturity Date without the prior written consent of each Lender directly
affected thereby;
          (vii) release all or substantially all the Collateral without the
consent of each Lender;
          (viii) amend, modify or waive any provision hereof if such amendment,
modification or waiver would by its terms affect the rights or obligations of
any Construction Loan Class in a manner different than the other Construction
Loan Classes without the prior written consent of the Required Construction
Class Lenders of each affected Construction Loan Class; or
          (ix) amend, modify or waive any provision hereof if such amendment,
modification or waiver would by its terms affect the rights of any Class of
Lenders to receive payments hereunder in a manner different than any other Class
of Lenders without the prior written consent of the Required Class Lenders of
each such affected Class of Lenders;

102



--------------------------------------------------------------------------------



 



provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent,
or an Issuing Bank hereunder without the prior written consent of the
Administrative Agent, the Collateral Agent, or such Issuing Bank acting as such
at the effective date of such agreement, as applicable. Each Lender shall be
bound by any waiver, amendment or modification authorized by this Section and
any consent by any Lender pursuant to this Section shall bind any assignee of
such Lender.
          (c) Without the consent of any Lender, each of the Borrower, the
Pledgor, the Sponsor and the Administrative Agent and/or the Collateral Agent
may (in their respective sole discretion) enter into any amendment, modification
or waiver of any Financing Document, or enter into any new agreement or
instrument, in each case to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to or protect any security interest
for the benefit of the Secured Parties in any property or so that the security
interests therein comply with applicable law.
          (d) If, in connection with any proposed amendment or waiver pursuant
to Section 9.08 requiring the consent of “the Required Lenders,” “each Lender,”
“such Lender,” “each Lender directly affected thereby” or “each Lender adversely
affected thereby,” a Lender does not approve such amendment or waiver pursuant
to Section 9.08 and such amendment or waiver would otherwise have been approved
but for such Lender’s non-approval (such Lender, a “Non-Consenting Lender”),
together with the failure of any other Lender to approve such proposed amendment
or waiver under Section 9.08, then the Borrower may elect to replace such
Non-Consenting Lender(s) as a Lender party to this Agreement; provided that,
concurrently with such replacement, (i) an Eligible Assignee shall agree, as of
such date, to purchase for cash, at 100% of the principal amount thereof, the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Acceptance and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date, (ii) the replacement Lender shall grant its consent
with respect to the applicable proposed amendment or waiver and (iii) the
Borrower shall pay to such Non-Consenting Lender in same day funds on the day of
such replacement all interest, fees and other amounts then accrued but unpaid to
such Non-Consenting Lender by the Borrower hereunder to and including the date
of termination, including payments due to such Non-Consenting Lender under
Sections 2.14, 2.15 and 2.16.
     Section 9.09 Dominion Joint Venture. For purposes of determining whether
the Borrower is in compliance with representations and warranties, covenants and
other provisions hereunder, any properties constituting the Jointly Owned
Segment (including properties in which each of the Borrower and Dominion has a
joint and undivided interest) will be regarded as if such properties are
wholly-owned by the Borrower.
     Section 9.10 Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the applicable interest rate, together with all
fees and charges that are treated as interest under applicable law
(collectively, the “Charges”), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by any Lender or any Issuing Bank, shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by such

103



--------------------------------------------------------------------------------



 



Lender or Issuing Bank in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such
Issuing Bank, shall be limited to the Maximum Rate, provided that such excess
amount shall be paid to such Lender or such Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.
     Section 9.11 Entire Agreement. This Agreement, the other Financing
Documents and the agreements regarding certain Fees referred to herein
constitute the entire contract between the parties relative to the subject
matter hereof. Any previous agreement among or representations from the parties
or their Affiliates with respect to the subject matter hereof is superseded by
this Agreement and the other Financing Documents. Notwithstanding the foregoing,
any fee letter between the Borrower and any Agent or Arranger shall survive the
execution and delivery of this Agreement and remain in full force and effect.
Nothing in this Agreement or in the other Financing Documents, expressed or
implied, is intended to confer upon any party other than the parties hereto and
thereto any rights, remedies, obligations or liabilities under or by reason of
this Agreement or the other Financing Documents.
     Section 9.12 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER FINANCING DOCUMENTS.
EACH PARTY HERETO ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.12.
     Section 9.13 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Financing Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
     Section 9.14 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission shall be as effective as delivery of a manually signed
original.
     Section 9.15 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
     Section 9.16 Jurisdiction; Consent to Service of Process.

104



--------------------------------------------------------------------------------



 



          (a) Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York County, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Financing
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State Court or, to the extent permitted by law, in such federal court. Each
of the parties hereto further irrevocably consents to the service of process in
any action or proceeding in such courts by the mailing thereof by any parties
thereto by registered or certified mail, postage prepaid, to any other party at
the address specified for such party on Schedule 9.01. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party hereto may otherwise have to bring any action or proceeding
relating to this Agreement or the other Financing Documents in the courts of any
jurisdiction.
          (b) Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Financing Documents in any New York State or federal court of the United States
of America sitting in New York County. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
     Section 9.17 Confidentiality; Treatment of Information.
          (a) Each of the Secured Parties agrees to maintain the confidentiality
of the Information except that Information may be disclosed (i) to its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (ii) to the extent requested by, as part
of normal reporting or review procedures to, any Governmental Authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners),
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to its parent companies, Affiliates or
auditors and to any other party hereto (so long as each such Person shall have
been instructed to keep the same confidential in accordance with this Section),
(v) in connection with the exercise of any remedies hereunder or under any other
Financing Document, any action or proceeding relating to this Agreement or any
other Financing Document, the enforcement of rights hereunder or thereunder or
any litigation or proceeding to which such Secured Party or any of its
respective Affiliates may be a party, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (1) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement, (2) any actual or prospective
party (or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) surety, reinsurer,
guarantor or credit liquidity enhancer (or their advisors) to or in connection
with any swap, derivative or other similar transaction under which payments are
to be made by reference to the Obligations or to the Borrower and its
obligations or to this

105



--------------------------------------------------------------------------------



 



Agreement or payments hereunder, (3) to any rating agency, or (4) the CUSIP
Service Bureau or any similar organization, (vii) with the consent of the
Borrower or (viii) to the extent such Information becomes publicly available
other than as a result of a breach of this Section.
          (b) Certain of the Secured Parties may enter into this Agreement and
take or not take action hereunder or under the other Financing Documents on the
basis of information that does not contain material non-public information with
respect to any of the Borrower, the Pledgor, the Sponsor or their Subsidiaries
(“Restricting Information”). Other Lenders may enter into this Agreement and
take or not take action hereunder or under the Financing Documents on the basis
of information that may contain Restricting Information. Each Secured Party
acknowledges that United States federal and state securities laws prohibit any
person from purchasing or selling securities on the basis of material,
non-public information concerning the such issuer of such securities or, subject
to certain limited exceptions, from communicating such information to any other
Person. Neither the Administrative Agent nor any of its Related Parties shall,
by making any Communications (including Restricting Information) available to a
Secured Party, by participating in any conversations or other interactions with
a Secured Party or otherwise, make or be deemed to make any statement with
regard to or otherwise warrant that any such information or Communication does
or does not contain Restricting Information nor shall the Administrative Agent
or any of its Related Parties be responsible or liable in any way for any
decision a Secured Party may make to limit or to not limit its access to
Restricting Information. In particular, none of the Administrative Agent nor any
of its Related Parties (i) shall have, and the Administrative Agent, on behalf
of itself and each of its Related Parties, hereby disclaims, any duty to
ascertain or inquire as to whether or not a Secured Party has or has not limited
its access to Restricting Information, such Secured Party’s policies or
procedures regarding the safeguarding of material, nonpublic information or such
Secured Party’s compliance with applicable laws related thereto or (ii) shall
have, or incur, any liability to the Borrower, the Pledgor, the Sponsor or a
Secured Party or any of their respective Related Parties arising out of or
relating to the Administrative Agent or any of its Related Parties providing or
not providing Restricting Information to any Secured Party.
          (c) The Borrower agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Secured Parties whether by
posting to the Approved Electronic Platform or otherwise shall be clearly and
conspicuously marked “PUBLIC” if such Communications do not contain Restricting
Information which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Communications “PUBLIC,”
the Borrower shall be deemed to have authorized the Administrative Agent and the
Secured Parties to treat such Communications as either publicly available
information or not material information (although, in this latter case, such
Communications may contain sensitive business information and, therefore, remain
subject to the confidentiality undertakings of Section 9.17) with respect to the
Borrower and its affiliates or their securities for purposes of United States
Federal and state securities laws, (iii) all Communications marked “PUBLIC” may
be delivered to all Secured Parties and may be made available through a portion
of the Approved Electronic Platform designated “Public Side Information,” and
(iv) the Administrative Agent shall be entitled to treat any Communications that
are not marked “PUBLIC” as Restricting Information and may post such
Communications to a portion of the Approved Electronic Platform not designated
“Public Side Information.” Neither the Administrative Agent nor any of its
Affiliates shall be responsible for any statement

106



--------------------------------------------------------------------------------



 



or other designation by the Borrower or any Affiliate regarding whether a
Communication contains or does not contain material non-public information with
respect to any of the Borrower, the Pledgor, or the Sponsor or their securities
nor shall the Administrative Agent or any of its Affiliates incur any liability
to the Borrower, the Pledgor, the Sponsor, any Secured Party or any other Person
for any action taken by the Administrative Agent or any of its Affiliates based
upon such statement or designation, including any action as a result of which
Restricting Information is provided to a Secured Party that may decide not to
access Restricting Information. Nothing in this Section 9.17 shall modify or
limit a Secured Party’s obligations under Section 9.18 with regard to
Communications and the maintenance of the confidentiality of or other treatment
of Information.
          (d) Each Secured Party acknowledges that circumstances may arise that
require it to refer to Communications that might contain Restricting
Information. Accordingly, each Secured Party agrees that it will nominate at
least one designee to receive Communications (including Restricting Information)
on its behalf and identify such designee (including such designee’s contact
information) on such Secured Party’s Administrative Questionnaire. Each Secured
Party agrees to notify the Administrative Agent from time to time of such
Secured Party’s designee’s e-mail address to which notice of the availability of
Restricting Information may be sent by electronic transmission.
          (e) Each Secured Party acknowledges that Communications delivered
hereunder and under the other Financing Documents may contain Restricting
Information and that such Communications are available to all Secured Parties
generally. Each Secured Party that elects not to take access to Restricting
Information does so voluntarily and, by such election, acknowledges and agrees
that the Administrative Agent and other Secured Parties may have access to
Restricting Information that is not available to such electing Secured Party.
None of the Administrative Agent nor any Secured Party with access to
Restricting Information shall have any duty to disclose such Restricting
Information to such electing Secured Party or to use such Restricting
Information on behalf of such electing Secured Party, and shall not be liable
for the failure to so disclose or use, such Restricting Information.
          (f) The provisions of the foregoing clauses of this Section 9.17 are
designed to assist the Administrative Agent, the Secured Parties and the
Borrower in complying with their respective contractual obligations and
applicable law in circumstances where certain Secured Parties express a desire
not to receive Restricting Information notwithstanding that certain
Communications hereunder or under the other Financing Documents or other
information provided to the Secured Parties hereunder or thereunder may contain
Restricting Information. Neither the Administrative Agent nor any of its Related
Parties warrants or makes any other statement with respect to the adequacy of
such provisions to achieve such purpose nor does the Administrative Agent or any
of its Related Parties warrant or make any other statement to the effect that
the Borrower’s and its Affiliates’ or Secured Party’s adherence to such
provisions will be sufficient to ensure compliance by the Borrower or Secured
Party with its contractual obligations or its duties under applicable law in
respect of Restricting Information and each of the Secured Parties and the
Borrower assumes the risks associated therewith.
     Section 9.18 Communications.

107



--------------------------------------------------------------------------------



 



          (a) Delivery.
          (i) The Borrower hereby agrees that it will use all reasonable efforts
to provide to the Administrative Agent all information, documents and other
materials that it is obligated to furnish to the Administrative Agent pursuant
to this Agreement and any other Financing Document, including all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that
(A) relates to a request for a new, or a conversion of an existing, borrowing or
other extension of credit (including any election of an interest rate or
interest period relating thereto), (B) relates to the payment of any principal
or other amount due under this Agreement prior to the scheduled date therefor,
(C) provides notice of any Default or Event of Default under this Agreement or
(D) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any borrowing or other extension of
credit hereunder (all such non-excluded communications collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at the
address referenced on Schedule 9.01. Nothing in this Section shall prejudice the
right of the Arrangers, any Secured Party or the Borrower to give any notice or
other communication pursuant to this Agreement or any other Financing Document
in any other manner specified in this Agreement or any other Financing Document.
          (ii) The Administrative Agent agrees that receipt of the
Communications by the Administrative Agent at the email address referenced in
Schedule 9.01 shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Financing Documents. Each Lender agrees
that notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Approved Electronic Platform shall
constitute effective delivery of the Communications to such Lender for purposes
of the Financing Documents. Each Lender agrees (A) to notify the Administrative
Agent in writing (including by electronic communication) from time to time of
such Lender’s email address to which the foregoing notice may be sent by
electronic transmission and (B) that the foregoing notice may be sent to such
email address.
          (b) The Approved Electronic Platform is provided “as is” and “as
available.” The Agent Parties (as defined below) do not warrant the accuracy or
completeness of the Communications, or the adequacy of the Approved Electronic
Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Approved Electronic Platform. In no event shall the Administrative Agent or any
of its Affiliates or any of their respective officers, directors, employees,
agents advisors or representatives (collectively, “Agent Parties”) have any
liability to the Borrower, any Lender or any other Person or entity for damages
of any kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s or the Administrative Agent’s transmission of communications
through the internet, except to the

108



--------------------------------------------------------------------------------



 



extent the liability of any Agent Party is found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted primarily from
such Agent Party’s gross negligence or willful misconduct.
     Section 9.19 Posting of Communication.
          (a) Each of the Secured Parties and the Borrower agree that the
Administrative Agent may, but shall not be obligated to, make the Communications
available to the Secured Parties by posting such Communications on IntraLinks™
or a substantially similar electronic platform chosen by the Administrative
Agent to be its electronic transmission system (the “Approved Electronic
Platform”).
          (b) Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Closing Date, a dual firewall and a User ID/Password
Authorization System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Secured
Parties and the Borrower and agrees that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution. In consideration for the
convenience and other benefits afforded by such distribution and for the other
consideration provided hereunder, the receipt and sufficiency of which is hereby
acknowledged, each of the Secured Parties and the Borrower hereby approves
distribution of the Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.
          (c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE
PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT NOR ANY
OTHER MEMBER OF THE AGENT’S GROUP WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS
OF THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY
DISCLAIMS ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS OR THE
APPROVED ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM.
          (d) Each of the Secured Parties and the Borrower agree that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally-applicable
document retention procedures and policies.
     Section 9.20 Release of Liens. The Administrative Agent agrees to take such
actions as are reasonably requested by the Borrower and at the Borrower’s
expense to terminate the Liens and security interests created by the Financing
Documents when all the Obligations (excluding

109



--------------------------------------------------------------------------------



 



any contingent obligations) are paid in full and all Letters of Credit and
Commitments are terminated.
     Section 9.21 U.S.A. Patriot Act. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the U.S.A. Patriot Act, it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Lenders to identify the Borrower in accordance with the
U.S.A. Patriot Act.
     Section 9.22 Limitation of Recourse. There shall be full recourse to the
Borrower and to all of its assets for the liabilities of the Borrower under this
Agreement and the other Financing Documents, but in no event shall the Sponsor
or the Pledgor, or any officer, director or holder of any equity interest in a
Loan Party be personally liable or obligated for such liabilities and
Obligations of the Borrower, except as may be expressly provided in any
Financing Document to which the Sponsor or the Pledgor is a party.
     Section 9.23 Separateness of the Borrower from Sponsor and its
Subsidiaries. Each Lender Party acknowledges and affirms that (i) it has
advanced funds to or extended credit on behalf of the Borrower in reliance upon
the separateness of the Borrower from the Sponsor and its Subsidiaries (other
than the Borrower) and any other Persons and (ii) the Borrower has assets and
liabilities that are separate from those of the Sponsor and its Subsidiaries
(other than the Borrower) and any other Persons.
[Signature pages follow.]

110



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first written above.



         
TRANS-ALLEGHENY INTERSTATE
LINE COMPANY 
   
as the Borrower
 
    By:   /s/ Barry E. Pakenham        Name:   Barry E. Pakenham        Title:  
Treasurer         
UNION BANK OF CALIFORNIA, N.A.,
as Collateral Agent
 
    By:   /s/ Luis Perez        Name:   Luis Perez        Title:   Vice
President                   
BNP PARIBAS SECURITIES CORP.,
as Joint Lead Arranger
 
    By:   /s/ Aashish Mohan        Name:   Aashish Mohan        Title:  
Director       
BANK OF AMERICA, N.A.,
as Documentation Agent and as a
Lender
 
    By:   /s/ Jacob Dowden        Name:   Jacob Dowden        Title:   Vice
President         
BARCLAYS BANK PLC,
as a Lender
 
    By:   /s/ Nicholas Bell        Name:   Nicholas Bell        Title:  
Director       

         
CITIBANK, N.A.
as Administrative Agent and a Lender
 
    By:   /s/ A. Licata        Name:   A. Licata        Title:   Director       
   
BNP PARIBAS,
as Issuing Bank
 
    By:   /s/ Andrew Platt        Name:   Andrew Platt        Title:   Managing
Director              By:   /s/ Timothy Chin        Name:   Timothy Chin       
Title:   Director         
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arranger
 
    By:   /s/ A. Licata        Name:   A. Licata        Title:   Director       
THE BANK OF NOVA SCOTIA,
as Syndication Agent and as a
Lender
 
    By:   /s/ Thane Rattew        Name:   Thane Rattew        Title:   Managing
Director         
BNP PARIBAS
as Lender
 
    By:   /s/ Timothy Chin        Name:   Timothy Chin        Title:   Director 
            By:   /s/ Andrew Platt        Name:   Andrew Platt        Title:  
Managing Director       



 



--------------------------------------------------------------------------------



 



         
Credit Suisse, Cayman Islands Branch,
as a Lender
 
    By:   /s/ Rianka Mohan        Name:   Rianka Mohan        Title:   Vice
President              By:   /s/ Christopher Reo Day        Name:   Christopher
Reo Day        Title:   Associate           
THE HUNTINGTON NATIONAL BANK,
as a Lender
 
    By:   /s/ W. Christopher Kohler        Name:   W. Christopher Kohler       
Title:   Vice President             
MORGAN STANLEY BANK,
as a Lender
 
    By:   /s/ Elizabeth Hendricks        Name:   Elizabeth Hendricks       
Title:   Authorized Signatory           
NATIXIS, NEW YORK BRANCH,
as a Lender
 
    By:   /s/ Richard Garcia        Name:   Richard Garcia        Title:  
Senior Managing Director     

            /s/ Anthony Perna      Anthony Perna      Director       

         
UNION BANK OF CALIFORNIA, N.A.,
as a Lender
 
    By:   /s/ John Guilds        Name:   John Guilds        Title:   Vice
President       

          COMMERZBANK AG, NEW YORK AND
GRAND CAYMAN BRANCHES,     
as a Lender
 
    By:   /s/ Hans J. Scholz        Name:   Hans J. Scholz        Title:   Vice
President              By:   /s/ Eli Davis        Name:   Eli Davis       
Title:   Assistant Treasurer          DZ BANK AG DEUTSCHE ZENTRAL-
GENOSSENSCHAFTSBANK,
FRANKFURT AM
MAIN, NEW YORK BRANCH,     
as a Lender
 
    By:   /s/ Steven L. Bissonnette        Name:   Steven L. Bissonnette       
Title:   First Vice President              By:   /s/ Judson M. Horn       
Name:   Judson M. Horn        Title:   Assistant Treasurer               
JPMORGAN CHASE BANK, N.A.,
as a Lender
 
    By:   /s/ Juan Javellana        Name:   Juan Javellana        Title:   Vice
President                   
NATIONAL CITY BANK,
as a Lender
 
    By:   /s/ Susan J. Dimmick        Name:   Susan J. Dimmick        Title:  
Senior Vice President       



 



--------------------------------------------------------------------------------



 



         
US BANK, N.A.,
as a Lender
 
    By:   /s/ Felicia La Forgia        Name:   Felicia La Forgia        Title:  
Senior Vice President       
COBANK, ACB,
as a Lender
 
    By:   /s/ Brett A. Challenge        Name:   Brett A. Challenge       
Title:   VP       

         
PNC BANK, N.A.,
as a Lender
 
    By:   /s/ Tracy J. DeCoch        Name:   Tracy J. DeCoch        Title:  
Vice President       



 